Exhibit 10.1

 

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of February 26, 2010

 

Among

 

ACCURIDE CORPORATION

 

and

 

ACCURIDE CANADA INC.,
as Borrowers

 

and

 

THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS.,
as Administrative Agent

 

and

 

DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

Definitions And Accounting Terms

3

 

 

 

Section 1.01

Certain Defined Terms

3

Section 1.02

Computation of Time Periods

31

Section 1.03

Accounting Terms

31

Section 1.04

Currency Equivalent

31

Section 1.05

Uniform Commercial Code

31

 

 

 

ARTICLE II

Amounts and Terms of the Advances

31

 

 

 

Section 2.01

The Advances

31

Section 2.02

Repayment of Advances

32

Section 2.03

Prepayments

32

Section 2.04

Interest

35

Section 2.05

Fees

36

Section 2.06

Conversion of Advances

36

Section 2.07

Increased Costs, Etc.

37

Section 2.08

Payments and Computations

39

Section 2.09

Taxes

41

Section 2.10

Sharing of Payments, Etc.

45

Section 2.11

Defaulting Lenders

46

Section 2.12

Letters of Credit

47

 

 

 

ARTICLE III

[RESERVED]

50

 

 

 

ARTICLE IV

Representations and Warranties

50

 

 

 

Section 4.01

Representations and Warranties of Each Borrower

50

 

 

 

ARTICLE V

Covenants of the Borrowers

58

 

 

 

Section 5.01

Affirmative Covenants

58

Section 5.02

Negative Covenants

63

Section 5.03

Reporting Requirements

72

Section 5.04

Financial Covenants

77

 

 

 

ARTICLE VI

Guaranty

78

 

 

 

Section 6.01

Guaranty

78

Section 6.02

Guaranty Absolute

78

Section 6.03

Waivers and Acknowledgments

80

Section 6.04

Subrogation

81

Section 6.05

Continuing Guaranty; Assignments

82

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

ARTICLE VII

Events of Default

82

 

 

 

Section 7.01

Events of Default

82

Section 7.02

Application of Funds

84

 

 

 

ARTICLE VIII

The Administrative Agent

85

 

 

 

Section 8.01

Authorization and Action

85

Section 8.02

Administrative Agent’s Reliance, Etc.

86

Section 8.03

DBTCA and Affiliates

87

Section 8.04

Lender Party Credit Decision

87

Section 8.05

Indemnification

87

Section 8.06

Successor Administrative Agents

89

Section 8.07

Lead Arranger

90

Section 8.08

Collateral Matters

90

Section 8.09

Delivery of Information

90

 

 

 

ARTICLE IX

Miscellaneous

91

 

 

 

Section 9.01

Amendments, Etc.

91

Section 9.02

Notices, Etc.

92

Section 9.03

No Waiver; Remedies

92

Section 9.04

Costs, Expenses

93

Section 9.05

Right of Set-off

94

Section 9.06

Binding Effect

94

Section 9.07

Assignments and Participations

94

Section 9.08

Replacements of Lenders Under Certain Circumstances

98

Section 9.09

Execution in Counterparts

98

Section 9.10

No Liability of the Issuing Bank

98

Section 9.11

Confidentiality

99

Section 9.12

Release of Collateral

99

Section 9.13

USA Patriot Act

100

Section 9.14

Jurisdiction, Etc.

100

Section 9.15

Judgment

100

Section 9.16

Reference to and Effect on the Loan Documents

101

Section 9.17

Governing Law

101

Section 9.18

Waiver of Jury Trial

101

Section 9.19

Confirmation Order; Binding Effect

101

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

 

SCHEDULES

 

 

 

 

 

Schedule I

—

Commitments and Applicable Lending Offices

Schedule II

—

Subsidiary Guarantors

Schedule III

—

Letters of Credit

Schedule 4.01(b)

—

Subsidiaries

Schedule 4.01(d)

—

Government and Third Party Approvals

Schedule 4.01(l)

—

Reportable Events and Specified Underfunded Plans

Schedule 4.01(m)

—

Environmental Issues

Schedule 4.01(r)

—

Surviving Debt

Schedule 4.01(s)

—

Owned Real Property

Schedule 4.01(t)

—

Leased Real Property

Schedule 4.01(u)

—

Leases of Real Property

Schedule 4.01(v)

—

Intellectual Property

Schedule 5.02(a)

—

Existing Liens

Schedule 5.02(e)

—

Existing Investments

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

—

Form of U.S. Lender Note

Exhibit A-2

—

Form of Canadian Lender Note

Exhibit B

—

Form of Assignment and Acceptance

Exhibit C

—

Form of Mortgage

 

i

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 26, 2010 (this
“Agreement”), among ACCURIDE CORPORATION, a Delaware corporation (the “U.S.
Borrower”), ACCURIDE CANADA INC., a corporation organized and existing under the
law of the Province of Ontario (the “Canadian Borrower”, and, together with the
U.S. Borrower, the “Borrowers”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as lenders (the
“Initial Lenders”), CITIBANK, N.A., as the existing issuing bank (the “Existing
Issuing Bank”), DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as
administrative agent (together with any successor appointed pursuant to
Article VIII, the “Administrative Agent”) for the Lender Parties (as hereinafter
defined), and DEUTSCHE BANK SECURITIES INC. as lead arranger (the “Lead
Arranger”) for the Lender Parties.

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Borrowers entered into the Fourth
Amended and Restated Credit Agreement, dated as of January 31, 2005 as amended,
modified or supplemented up to, but not including, the Petition Date (the
“Existing Credit Agreement”), with the banks, financial institutions and other
institutional lenders party thereto as lenders, Citibank, N.A., as initial
issuing bank, Citicorp as swing line Bank and as administrative agent, Citigroup
Global Markets Inc. and Lehman Brothers Inc. as joint lead arrangers and joint
book-runners, Lehman Commercial Paper Inc. as syndication agent, and DBTCA as
documentation agent.

 

(2)                                  Pursuant to the Existing Credit Agreement
(i) Canadian Revolving Credit Commitments (as defined therein) were extended to
the Canadian Borrower, (ii) U.S. Revolving Credit Commitments (as defined
therein) were extended to the U.S. Borrower, (iii) a Letter of Credit Commitment
(as defined therein) was extended to the U.S. Borrower, (iv) a Swing Line
Facility (as defined therein) was provided to the U.S. Borrower and (v) Term
Commitments (as defined therein) were extended to the U.S. Borrower.

 

(3)                                  Citicorp, DBTCA, the Borrowers and each
Subsidiary Guarantor entered into the Resignation and Assignment Agreement,
pursuant to which Citicorp resigned and was succeeded by DBTCA as Administrative
Agent for the lenders party to the Existing Credit Agreement and the Secured
Parties under the Collateral Documents.

 

(4)                                  The Borrowers, the Subsidiary Guarantors
and certain of the Lenders entered into the Fourth Amendment and Canadian
Forbearance Agreement, dated as of October 8, 2009 (the “Fourth Amendment and
Canadian Forbearance Agreement”).  As a result of entering into the Fourth
Amendment and Canadian Forbearance Agreement, the Canadian Borrower was not
required to commence voluntary proceedings under the Companies’ Creditors
Arrangement Act (Canada) following the occurrence of Events of Default under the
Existing Credit Agreement arising from the Bankruptcy Filings.

 

(5)                                  The U.S. Borrower and the Subsidiaries of
the U.S. Borrower that are Subsidiary Guarantors on the date of this Agreement
(collectively, and together with the U.S. Borrower, the “Debtors”) commenced
voluntary cases under Chapter 11 of the Bankruptcy Code

 

--------------------------------------------------------------------------------


 

(Case Nos. 09-13450 through 09-13469, inclusive, which have been
administratively consolidated as Chapter 11 Case No. 09-13449 (collectively, the
“Bankruptcy Filings”)) in the Bankruptcy Court on October 8, 2009 (the “Petition
Date”).

 

(6)                                  As a result of the Bankruptcy Filings, the
Canadian Revolving Credit Commitments and the U.S. Revolving Credit Commitments
were terminated under the Existing Credit Agreement.

 

(7)                                  On February 18, 2010, the Bankruptcy Court
entered an order (the “Confirmation Order”) confirming the Joint Plan of
Reorganization for Accuride Corporation, et al. (as in effect on the Effective
Date, the “Plan of Reorganization”).

 

(8)                                  Pursuant to the Plan of Reorganization,
proceeds from the issuance of the New Senior Convertible Notes will be used to
repay, among other things, in full the Last Out Term Advances on the occurrence
of the effective date of the Plan of Reorganization (the “Effective Date”). 
With respect to interest accrued but not paid in cash on the Last Out Term
Advances until the Effective Date, the Last Out Term Lenders will be deemed to
make on the Effective Date a borrowing to the U.S. Borrower of PIK Advances in
an amount equal to the paid in kind interest accrued on the Last Out Term
Advances.

 

(9)                                  Pursuant to the Plan of Reorganization, the
outstanding Advances under (and as defined in) the Existing Credit Agreement
will continue to be classified as indebtedness of the U.S. Borrower and will be
maintained as Existing Advances hereunder and certain of the outstanding Letters
of Credit under (and as defined in) the Existing Credit Agreement will be
maintained as Letters of Credit hereunder.

 

(10)                            Pursuant to the Plan of Reorganization, certain
payment obligations of the U.S. Borrower in respect of certain hedge agreements
that were terminated will be classified as indebtedness of the U.S. Borrower and
the Hedging Lenders will be deemed to make on the Effective Date a borrowing to
the U.S. Borrower of Hedging Advances in an amount equal to such payment
obligations.

 

(11)                            Pursuant to the Consent, the parties hereto have
agreed to amend and restate the Existing Credit Agreement as provided herein to
implement the terms of the Plan of Reorganization as it relates to the Existing
Credit Agreement.

 

Capitalized terms used but not defined in the foregoing Preliminary Statements
have the meanings ascribed to such terms in Section 1.01.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree that the Existing
Credit Agreement is amended and restated in its entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Accuride Mexican Pledge Agreement” means the Pledge of Shares Agreement, dated
as of June 13, 2003, between the U.S. Borrower and Citicorp, in its capacity as
the Administrative Agent, for the benefit of the Secured Parties, as amended by
the Accuride Mexico Confirmation and Amendment and as assigned by the Accuride
Mexico Assignment and Substitution Agreement.

 

“Accuride Mexico Assignment and Substitution Agreement” means the Assignment and
Substitution Agreement, dated as of August 14, 2009, by and between Citicorp, in
its capacity as the resigning administrative agent, and DBTCA, in its capacity
as the successor administrative agent.

 

“Accuride Mexico Confirmation and Amendment” means the Confirmation and
Amendment Agreement, dated as of January 31, 2005, between the U.S. Borrower and
Citicorp, in its capacity as Administrative Agent.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at (a) its office at 60 Wall Street, New
York, New York 10005, Reference: Accuride or (b) such other office of the
Administrative Agent located in the United States as may from time to time
hereafter be designated as such in a written notice delivered by the
Administrative Agent to the Borrowers and each Lender Party.

 

“Advance” means a U.S. Loan Advance, a Canadian Advance or a U.S. Letter of
Credit Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person (or, in the case of any Lender Party which is an investment fund, (a) the
investment advisor thereof, and (b) any other investment fund having the same
investment advisor), or is a director or officer of such Person.  For purposes
of this definition, the term “control” (including the terms “controlling,”
“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to vote 10% or more of the Voting
Stock of such Person or to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Anti-Terrorism Laws” means:

 

3

--------------------------------------------------------------------------------


 

(a)                                  the Executive Order No. 13224 of
September 23, 2001, Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten To Commit, or Support Terrorism (the “Executive Order”);

 

(b)                                 the USA Patriot Act;

 

(c)                                  the Money Laundering Control Act of 1986,
Public Law 99-570;

 

(d)                                 the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., and the Trading with the Enemy Act, 50 U.S.C.
App. §§ 1 et seq., and any Executive Order or regulation promulgated thereunder
and administered by the Office of Foreign Assets Control of the U.S. Department
of the Treasury;

 

(e)                                  Part II.1 of the Criminal Code (Canada);

 

(f)                                    the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada);

 

(g)                                 the Regulations Implementing the United
Nations Regulations on Suppression of Terrorism (Canada);

 

(h)                                 United Nations Al-Qaida and Taliban
Regulations (Canada); and

 

(i)                                     any similar law enacted in the United
States of America or Canada subsequent to the date of this Agreement.

 

“Applicable Lending Office” means, with respect to (a) each Canadian Lender,
such Lender’s Canadian Lending Office in the case of a Base Rate Advance and
such Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance
and (b) each U.S. Lender, such Lender’s Domestic Lending Office in the case of a
Base Rate Advance and such Lender’s Eurodollar Lending Office in the case of a
Eurodollar Rate Advance.

 

“Applicable Margin” means, for all Advances, a percentage per annum equal to
(a) 6.75% per annum in the case of Eurodollar Rate Advances and (b) 5.75% per
annum in the case of Base Rate Advances.

 

“Applicable Rate” has the meaning specified in Section 2.08(d).

 

“Appropriate Borrower” means (a) with respect to the Canadian Facility, the
Canadian Borrower and (b) with respect to the U.S. Loan Facility and the U.S.
Letter of Credit Facility, the U.S. Borrower.

 

“Appropriate Lender” means, at any time, with respect to (a) the Canadian
Facility, a Canadian Lender, (b) the U.S. Loan Facility, a U.S. Lender, and
(c) the U.S. Letter of Credit Facility, a U.S. Letter of Credit Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent
and the

 

4

--------------------------------------------------------------------------------


 

Appropriate Borrower, in accordance with Section 9.07 and in substantially the
form of Exhibit B hereto.

 

“Assumption Agreement” means an assumption agreement, substantially in the form
of Annex 1 to the Guarantee and Collateral Agreement.

 

“Available LC Amount” means, with respect to any Letter of Credit outstanding at
any time, the maximum amount available to be drawn under such Letter of Credit
at such time (assuming compliance at such time with all conditions to drawing).

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware, or any other court having jurisdiction over the Bankruptcy Filings
from time to time.

 

“Bankruptcy Filing” has the meaning specified in Preliminary Statement (5).

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1% and (c) the Eurodollar Rate for a Eurodollar Rate
Advance denominated in U.S. dollars with a one-month interest period commencing
on such day plus 1.0%. For purposes of clause (c) of this definition, the
Eurodollar Rate shall be determined using the Eurodollar Rate as otherwise
determined by the Administrative Agent in accordance with the definition of
Eurodollar Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than on the second Business Day
prior to the first day of an Interest Period) or (y) if a given day is not a
Business Day, the Eurodollar Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day; provided that the determination of the
Eurodollar Rate shall disregard (A) the rounding requirement set forth in the
definition of Eurodollar Rate and (B) the last sentence of such definition. 
Notwithstanding the foregoing, the Base Rate shall not be less than 4.00% per
annum.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.04(a)(i).

 

“Borrowers” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrowing” means all Advances of the same Type converted or continued on the
same day.

 

“Bostrom Mexican Pledge Agreement” means the Pledge of Shares Agreement, dated
as of April 18, 2005, between Bostrom Seating, Inc. and Citicorp, in its
capacity as the Administrative Agent, for the benefit of the Secured Parties, as
assigned by the Bostrom Mexico Assignment and Substitution Agreement.

 

“Bostrom Mexico Assignment and Substitution Agreement” means the Assignment and
Substitution Agreement, dated as of August 14, 2009, by and between Citicorp,

 

5

--------------------------------------------------------------------------------


 

in its capacity as the resigning administrative agent, and DBTCA, in its
capacity as the successor administrative agent.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and with respect to notices and
determinations in connection with, and payments of principal and interest on,
the Canadian Advances, on which banks are not required or authorized to close in
Toronto, Ontario, Canada, and if the applicable Business Day relates to any
Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.

 

“Canadian Advances” means the revolving credit advances made to the Canadian
Borrower under the Existing Credit Agreement in an aggregate amount, as of the
Effective Date, equal to $22,000,000, which advances shall be payable by the
Canadian Borrower to the Canadian Lenders as provided herein.

 

“Canadian Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Canadian Confirmation and Amendment” means the duly executed confirmation and
amendment dated as of January 31, 2005, made by the Canadian Borrower to the
Administrative Agent for the benefit of the Secured Parties under the Canadian
Security Agreement.

 

“Canadian Facility” means, at any time, the aggregate amount of the Canadian
Advances at such time.

 

“Canadian Lender” means, at any time, any Lender that has made a Canadian
Advance that is outstanding at such time.

 

“Canadian Lender Note” means a promissory note of the Canadian Borrower payable
to the order of any Canadian Lender, in substantially the form of Exhibit A-2
hereto, evidencing the aggregate indebtedness of the Canadian Borrower to such
Lender resulting from the Canadian Advances made by such Lender.

 

“Canadian Lending Office” means, with respect to any Canadian Lender, the office
of a Subsidiary or Affiliate of such Lender specified as its “Canadian Lending
Office” opposite its name on Schedule I hereto or in the Assignment and
Acceptance pursuant to which it became a Lender, as the case may be, or such
other office of such Lender as such Lender may from time to time specify to the
Canadian Borrower and the Administrative Agent.

 

“Canadian Security Agreement” means the Security Agreement, dated as of July 27,
2001, between the Canadian Borrower and Citicorp, in its capacity as the
Administrative Agent for the benefit of the Secured Parties, as amended as of
June 13, 2003, as further amended by the Canadian Confirmation and Amendment,
and as further amended, supplemented or otherwise modified from time to time,
and including any agreement entered into by the Canadian Borrower and the
Administrative Agent as a replacement thereof.

 

6

--------------------------------------------------------------------------------


 

“Capital Expenditures” means, for any Person for any period, the sum, without
duplication, of all expenditures made, directly or indirectly (whether paid in
cash or accrued as liabilities and including in all events all amounts expended
or capitalized under Capitalized Leases, but excluding any amount representing
capitalized interest), by such Person or any of its Subsidiaries during such
period for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefor or additions thereto, that have been or
should be, in accordance with GAAP, reflected as additions to property, plant or
equipment on a Consolidated balance sheet of such Person; provided that Capital
Expenditures shall not include (without duplication) (a) any expenditures made
in connection with the replacement, substitution, repair or restoration of any
assets to the extent financed (i) with insurance proceeds received by the U.S.
Borrower or any of its Subsidiaries on account of the loss of, or any damage to,
the assets being replaced, substituted for, repaired or restored or (ii) with
the proceeds of any compensation awarded to the U.S. Borrower or any of its
Subsidiaries as a result of the taking, by eminent domain or condemnation, of
the assets being replaced or substituted for, (b) any expenditures for the
purchase price of any equipment that is purchased simultaneously with the
trade-in of any existing equipment by the U.S. Borrower or any of its
Subsidiaries to the extent that the gross amount of such purchase price is
reduced by any credit granted by the seller of such equipment for the equipment
being traded in, (c) any expenditures for the purchase price of any property,
plant or equipment purchased within one year of the consummation of any sale,
lease, transfer or other disposition of any asset of the U.S. Borrower or any of
its Restricted Subsidiaries in accordance with the provisions of
Section 5.02(d) to the extent purchased with Net Cash Proceeds of such sale,
lease, transfer or other disposition or (d) Investments made pursuant to
Section 5.02(e)(x).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” has the meaning specified in the Guarantee and
Collateral Agreement.

 

“Cash Equivalents” means (a) marketable securities (i) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (ii) issued by any agency of the United States of America the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within 24 months after the date of acquisition
thereof; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within 12 months after the date
of acquisition thereof and having, at the time of the acquisition thereof, an
investment grade rating generally obtainable from either Standard & Poor’s
Ratings Services (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”);
(c) commercial paper maturing no more than 12 months from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of a least
A-1 from S&P or at least P-1 from Moody’s; (d) domestic and eurodollar
certificates of deposit or bankers’ acceptances maturing within 12 months after
the date of acquisition thereof and issued or accepted by any Lender or by any
other commercial bank organized or doing business under the laws of the United
States or any state thereof or the District of Columbia that has combined
capital and surplus of not less than $500,000,000; (e) repurchase agreements
with a term of not more than 30 days for underlying securities of the types
described in clauses (a) and (b) above entered into

 

7

--------------------------------------------------------------------------------


 

with any commercial bank meeting the requirements specified in clause (d) above
or with any securities dealer of recognized national standing; (f) shares of
investment companies that are registered under the Investment Company Act of
1940 and that invest solely in one or more of the types of investments referred
to in clauses (a) through (e) above; and (g) in the case of any Subsidiary which
is not a U.S. Person, high quality, short-term liquid Investments made by such
Subsidiary in the ordinary course of managing its surplus cash position in a
manner consistent with past practices.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“Change of Control” means, and shall be deemed to have occurred, if: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act  shall have become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d) 5 under the Exchange Act), directly or indirectly, of
more than 30% of the outstanding Voting Stock of the U.S. Borrower; and/or
(b) at any time Continuing Directors shall not constitute a majority of the
Board of Directors of the U.S. Borrower; and/or (c) a Specified Change of
Control shall occur. For purposes of this definition, “Continuing Director”
means, as of any date of determination, an individual (i) who is a member of the
Board of Directors of the U.S. Borrower on the Effective Date, (ii) who, as of
such date of determination, has been a member of such Board of Directors for at
least the 12 preceding months (or, if such date of determination occurs during
the period comprising the first 12 months after the Effective Date, since the
Effective Date), or (iii) who is recommended by at least a majority of the then
Continuing Directors.

 

“Citicorp” means Citicorp USA, Inc.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property that is or is intended to be subject to any Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means the Guarantee and Collateral Agreement, the
Canadian Security Agreement, the Accuride Mexican Pledge Agreement, the Bostrom
Mexican Pledge Agreement, the Mortgages, and any other agreement that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

“Confidential Information” has the meaning specified in Section 9.11(a).

 

“Consent” means the Consent to Fifth Amended and Restated Credit Agreement,
dated as of the date hereof, among the Borrowers and the Lenders listed on the
signature pages thereto.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.06 or 2.07.

 

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the

 

8

--------------------------------------------------------------------------------


 

same as or similar to that of such Person, after deducting adequate reserves in
each case in which a reserve is proper in accordance with GAAP, but excluding
the current portion of any deferred income taxes.

 

“Current Liabilities” of any Person means (a) all Debt of such Person that by
its terms is payable on demand or matures within one year after the date of
determination (excluding any Debt renewable or extendible, at the option of such
Person, to a date more than one year from such date or arising under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date) and (b) all other
items (including taxes accrued as estimated) that in accordance with GAAP would
be classified as current liabilities of such Person, but excluding the current
portion of any deferred income taxes.

 

“DBTCA” has the meaning specified in the recital of parties to this Agreement.

 

“Debt” of any Person means, without duplication, (a) all indebtedness,
liabilities and obligations of such Person for borrowed money, (b) all
Obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred in the
ordinary course of such Person’s business) that in accordance with GAAP would be
shown on the liability side of the balance sheet of such Person, (c) all
Obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all Obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), it being understood that if such Person has not
assumed or otherwise become liable for such Obligations, the amount of the Debt
of such Person in connection therewith shall be limited to the lesser of the
face amount of the related Obligations or the fair market value of all property
of such Person securing such Obligations, (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations, contingent or otherwise,
of such Person under acceptance, letter of credit or similar facilities issued
for the account of such Person, (g) all Obligations of such Person in respect of
Hedge Agreements, (h) all Off-Balance Sheet Liabilities of such Person, (i) all
Disqualified Equity Interests issued by such Person with the amount of Debt
represented by such Disqualified Equity Interests being equal to the greater of
its voluntary or involuntary liquidation preference and its maximum fixed
repurchase price, but excluding accrued dividends, if any, (j) all Debt of
others referred to in clauses (a) through (i) above or clause (k) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (i) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (ii) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(iii) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (iv) otherwise to assure
a creditor against loss; provided that any such guaranteed Obligations shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business, and (k) all Debt referred to in clauses (a) through
(j) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation,

 

9

--------------------------------------------------------------------------------


 

accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Debt; provided that the
amount of Debt of such Person under clauses (j) and (k) above shall (subject to
any obligation set forth therein) be deemed to be the principal amount of the
Debt guaranteed or secured thereby and, with respect to any Lien on property of
such Person as described in clause (k) above, if such Person has not assumed or
otherwise become liable for any such Debt, the amount of the Debt of such Person
in connection therewith shall be limited to the lesser of the face amount of
such Debt or the fair market value of all property of such Person securing such
Debt.

 

For the purposes hereof, the “maximum fixed repurchase price” of any
Disqualified Equity Interests which do not have a fixed repurchase price shall
be calculated in accordance with the terms of such Disqualified  Equity
Interests as if such Disqualified  Equity Interests were purchased on any date
on which Debt shall be required to be determined pursuant to this Agreement, and
if such price is based upon, or measured by, the fair market value of such
Disqualified Equity Interests, such fair market value to be determined
reasonably and in good faith by the Board of Directors of the issuer of such
Disqualified Equity Interests. Notwithstanding the foregoing, “Debt” shall not
include trade payables and accrued liabilities incurred in the ordinary course
of business for the purchase of goods or services that are not secured by a Lien
other than a Permitted Lien or a Lien permitted under Section 5.02(a) and that
are not overdue by more than 180 days.

 

“Debtors” has the meaning specified in Preliminary Statement (5).

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the
Issuing Bank pursuant to Section 2.12(b) to purchase a portion of a U.S. Letter
of Credit Advance made by the Issuing Bank, (b) any Lender Party pursuant to
Section 2.10 to purchase any participation in Advances owing to such other
Lender Party and (c) the Administrative Agent or the Issuing Bank pursuant to
Section 8.05 to reimburse the Administrative Agent or the Issuing Bank for such
Lender Party’s ratable share of any amount required to be paid by the Lender
Parties to the Administrative Agent or the Issuing Bank as provided therein.  In
the event that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.11(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.

 

“Defaulting Lender” means, at any time, any Lender Party that, at such time,
(a) owes a Defaulted Amount or (b) shall take any action or be the subject of
any action or proceeding of a type described in Section 7.01(f).

 

“Designated Subsidiary Side Letter” means the side letter dated as of the date
hereof and in a form agreed between the U.S. Borrower and the Administrative
Agent.

 

10

--------------------------------------------------------------------------------


 

“Disclosure Statement” means that certain Disclosure Statement for Joint Plan of
Reorganization for Accuride Corporation, et al. under Chapter 11 of the
Bankruptcy Code, as amended, supplemented, or modified from time to time, that
was approved by the Disclosure Statement Order and describes the Plan of
Reorganization, including all exhibits and schedules thereto and references
therein that relate to the Plan of Reorganization.

 

“Disclosure Statement Order” means that certain Order entered by the Bankruptcy
Court on December 21, 2009 Docket No. 454, as the order may be amended from time
to time.

 

“Disqualified Equity Interest” shall mean any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event (other than an event
which would constitute a Change of Control), (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof, in whole or in part, on a date on or
prior to one year after the Termination Date, in each case, other than a
maturity or redemption that entitles the holder of such Equity Interest to
receive common stock of a Borrower as sole consideration upon maturity or
redemption, or (b) is convertible into or exchangeable for (whether at the
option of the issuer or the holder thereof) (i) debt securities or (ii) any
Equity Interests referred to in clause (a) above, in each case at any time on a
date on or prior to one year after the Termination Date; provided that only the
portion of Equity Interests that so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Equity Interests.

 

“$” means the lawful currency of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the U.S. Borrower
and the Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary of the U.S. Borrower which is not a
Foreign Subsidiary.

 

“EBITDA” means, for any period, the sum, determined on a Consolidated basis, of
the amounts for such period of (a) Net Income plus (b) to the extent included in
computing Net Income, the sum (without duplication) of (i) Interest Expense,
(ii) taxes computed on the basis of income, (iii) depreciation expense,
(iv) amortization expense (including amortization of deferred financing fees),
(v) any expenses or charges incurred in connection with any issuance of debt or
equity securities (including upfront and amendment fees payable in respect of
bank facilities), (vi) any fees and expenses related to Investments permitted
pursuant to Section 5.02(e) of this Agreement, (vii) losses on asset sales,
(viii) restructuring charges or reserves for such period incurred by the U.S.
Borrower or any Subsidiary in connection with (x) plant closures and the
consolidation, relocation or elimination of operations and (y) related severance
costs and other costs incurred in connection with the termination, relocation
and training of employees (collectively, “Restructuring Charges”); provided that
unless otherwise

 

11

--------------------------------------------------------------------------------


 

agreed by the Administrative Agent (acting on the instructions of the Majority
Lenders), the maximum amount of all restructuring charges or reserves that may
be included in EBITDA (x) during the term of this Agreement shall not exceed
$15,000,000 in the aggregate or (y) in any consecutive four Fiscal Quarters
shall not exceed $10,000,000 in the aggregate, (ix) any deduction for minority
interest expense, (x) any other non-cash charges, (xi) any other non-recurring
charges, (xii) currency losses (except any losses on currency hedging agreements
that are entered into to hedge against fluctuations in foreign currencies with
respect to items included in calculating “Operating Income”), (xiii) fees or
expenses incurred or paid by the U.S. Borrower or any of its Subsidiaries in
connection with the Restructuring and the Related Documents, and (xiv) with
respect to any Measurement Period which contains a Fiscal Quarter with respect
to which an EBITDA Deficiency was cured pursuant to and in compliance with the
provisions of Section 5.04(b), an amount equal to the EBITDA Deficiency Add Back
with respect to such Fiscal Quarter, minus (c) to the extent included in
computing Net Income the sum, without duplication, the amounts for such period
of (i) any non-recurring gains, (ii) all non-cash gains, (iii) gains on asset
sales and (iv) currency gains (except any gains on currency hedging agreements
that are entered into to hedge against fluctuations in foreign currencies with
respect to items included in calculating “Operating Income”), determined, in the
case of each of the foregoing clauses (a), (b) and (c) for the U.S. Borrower and
its Subsidiaries, in accordance with GAAP for such period; provided that for
purposes of such calculation, in the case of any Subsidiary acquired by the U.S.
Borrower or any of its Subsidiaries following the commencement of any such
period, amounts attributable to such Subsidiary shall be calculated as though
such Subsidiary had been acquired on the first day of such period.

 

“EBITDA Deficiency” has the meaning specified in Section 5.04(b).

 

“EBITDA Deficiency Add Back” means, with respect to any Fiscal Quarter with
respect to which there is an EBITDA Deficiency, the amount of Net Cash Proceeds
from the sale or issuance of Equity Securities of the U.S. Borrower or Permitted
Subordinated Debt that (a) is received by the U.S. Borrower during the period
from the last day of such Fiscal Quarter to the date 20 days after delivery of
the financial statements required pursuant to Section 5.03(b) or (c) with
respect to such Fiscal Quarter; and (b) is designated by the U.S. Borrower and
notified to the Administrative Agent as EBITDA Deficiency Add Back; provided
that the aggregate amount of EBITDA Deficiency Add Back for all Fiscal Quarters
during the term of this Agreement shall not exceed $15,000,000.

 

“ECF Percentage” means, at any time, 75%.

 

“Effective Date” has the meaning specified in Preliminary Statement (8).

 

“Eligible Assignee” means (a) with respect to the U.S. Loan Facility or the U.S.
Letter of Credit Facility, (i) a Lender, (ii) an Affiliate of a Lender or a
Related Fund of a Lender, (iii) a commercial bank organized under the laws of
the United States, or any State thereof, and having total assets of at least
$3,000,000,000, (iv) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having total
assets of at least $3,000,000,000, (v) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of

 

12

--------------------------------------------------------------------------------


 

any such country, and having total assets in excess of $3,000,000,000, so long
as such bank is acting through a branch or agency located in the United States,
(vi) the central bank of any country that is a member of the OECD, (vii) a
finance company, insurance company or other financial institution or fund
(whether a corporation, partnership, trust or other entity) that is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and having total assets in excess of $250,000,000, and
(viii) any other Person approved by the Administrative Agent and the U.S.
Borrower, in each case such approval not to be unreasonably withheld or delayed,
and (b) with respect to the Canadian Facility, (i) a bank listed on Schedule I
or II to the Bank Act (Canada), and having a combined capital and surplus of at
least $250,000,000, and, so long as no Event of Default has occurred and is
continuing, approved by the Canadian Borrower, such approval not to be
unreasonably withheld or delayed, (ii) a finance company, insurance company or
other financial institution or fund (whether a corporation, partnership, trust
or other entity) that is a resident of Canada for purposes of the Income Tax Act
(Canada) or that is an authorized foreign bank deemed to be a resident of Canada
for the purposed of Part XIII of the Income Tax (Canada) in respect of any
amount paid to such bank under the Canadian Facility, as the case may be, and
(iii) any other Person approved by the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Canadian Borrower, in each
case such approval not to be unreasonably withheld or delayed, provided that the
Canadian Borrower shall not be obliged to approve any person that has not
provided the Canadian Borrower with evidence satisfactory to it as to such
Person’s residency and in no event shall the Canadian Borrower be obliged to
approve any Person that does not meet the residency requirements set forth in
subclause (ii) above; and (c) with respect to the Issuing Bank, a Person that is
an Eligible Assignee under subclause (ii), (iii) or (v) of clause (a) of this
definition and is approved by the Administrative Agent and the U.S. Borrower, in
each case such approval not to be unreasonably withheld or delayed; provided,
however, that no Person that is a Loan Party, an Affiliate of a Loan Party or an
Investor Lender shall qualify as an Eligible Assignee under this definition.

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

13

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.  Section references to ERISA are to ERISA as in effect at the
date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
together with any Loan Party would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Internal Revenue Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Appropriate Borrower and the Administrative
Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) at which deposits
in U.S. dollars are offered by the principal office of the Administrative Agent
in London, England to first-class banks in the London interbank market at
11:00 A.M. (London time) for U.S. dollar deposits of amounts in immediately
available funds comparable to the outstanding principal amount of the Eurodollar
Rate Advance of the Administrative Agent (in its capacity as a Lender) (or, if
the Administrative Agent is not a Lender with respect thereto, taking the
average principal amount of the Eurodollar Rate Advance then being made by the
various Lenders pursuant thereto) with maturities comparable to the Interest
Period applicable to such Eurodollar Rate Advance commencing two Business Days
thereafter as of 10:00 A.M. (New York City time) on the applicable Interest
Determination Date by (b) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period.  The Eurodollar Rate for any
Interest Period for each Eurodollar Rate Advance comprising part of the same
Borrowing shall be determined by the Administrative Agent,

 

14

--------------------------------------------------------------------------------


 

subject, however, to the provisions of Section 2.04.  Notwithstanding the
foregoing, the Eurodollar Rate shall not be less than 3.00% per annum.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.04(a)(ii).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the sum, without
duplication, of:

 


(A)                                  CONSOLIDATED NET INCOME OF THE U.S.
BORROWER AND ITS SUBSIDIARIES FOR SUCH PERIOD (OTHER THAN ANY PORTION OF
CONSOLIDATED NET INCOME ATTRIBUTABLE TO EARNINGS IN RESPECT OF JOINT VENTURE
INTERESTS IN EXCESS OF DIVIDENDS OR DISTRIBUTIONS ACTUALLY RECEIVED BY THE U.S.
BORROWER AND ITS SUBSIDIARIES), PLUS


 


(B)                                 THE AGGREGATE AMOUNT OF ALL NON-CASH CHARGES
DEDUCTED IN ARRIVING AT SUCH CONSOLIDATED NET INCOME, PLUS


 


(C)                                  THE AMOUNT OF ANY NET DECREASE IN THE
EXCESS OF CONSOLIDATED CURRENT ASSETS (EXCLUDING CASH AND CASH EQUIVALENTS) OVER
CONSOLIDATED CURRENT LIABILITIES OF THE U.S. BORROWER AND ITS SUBSIDIARIES
DURING SUCH PERIOD, MINUS


 


(D)                                 THE AGGREGATE AMOUNT OF ALL NON-CASH CREDITS
INCLUDED IN ARRIVING AT SUCH CONSOLIDATED NET INCOME, PLUS


 


(E)                                  THE AGGREGATE NET NON-CASH LOSS REALIZED BY
THE U.S. BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH THE SALE, LEASE,
TRANSFER OR OTHER DISPOSITION OF ASSETS (OTHER THAN SALES OF INVENTORY IN THE
ORDINARY COURSE OF BUSINESS) BY THE U.S. BORROWER AND ITS SUBSIDIARIES DURING
SUCH PERIOD, MINUS


 


(F)                                    THE AGGREGATE AMOUNT OF CAPITAL
EXPENDITURES MADE BY THE U.S. BORROWER AND ITS SUBSIDIARIES IN CASH (EXCLUDING
THE PRINCIPAL AMOUNT OF ANY DEBT INCURRED TO FINANCE SUCH CAPITAL EXPENDITURES,
WHETHER INCURRED IN SUCH PERIOD OR A SUBSEQUENT PERIOD) PURSUANT TO
SECTION 5.02(J), MINUS

 

15

--------------------------------------------------------------------------------


 


(G)                                 THE AMOUNT OF ANY NET INCREASE IN THE EXCESS
OF CONSOLIDATED CURRENT ASSETS (EXCLUDING CASH AND CASH EQUIVALENTS) OVER
CONSOLIDATED CURRENT LIABILITIES OF THE U.S. BORROWER AND ITS SUBSIDIARIES
DURING SUCH PERIOD, MINUS


 


(H)                                 THE AGGREGATE AMOUNT OF ANY PREMIUM,
MAKE-WHOLE OR PENALTY PAYMENTS ACTUALLY PAID IN CASH DURING SUCH PERIOD THAT ARE
REQUIRED IN CONNECTION WITH ANY PREPAYMENT OF DEBT AND THAT ARE ACCOUNTED FOR BY
THE U.S. BORROWER AS EXTRAORDINARY ITEMS, MINUS


 


(I)                                     THE AGGREGATE AMOUNT OF ALL SCHEDULED
PRINCIPAL PAYMENTS OF DEBT OF THE U.S. BORROWER OR ITS SUBSIDIARIES (INCLUDING,
WITHOUT LIMITATION, THE ADVANCES AND THE PRINCIPAL COMPONENT OF PAYMENTS WITH
RESPECT TO OBLIGATIONS UNDER CAPITALIZED LEASES), MINUS


 


(J)                                     THE AMOUNT OF INVESTMENTS MADE DURING
SUCH PERIOD PURSUANT TO SECTION 5.02(E) (OTHER THAN INVESTMENTS IN PERSONS THAT
ARE SUBSIDIARIES OF THE BORROWERS AT THE TIME OF SUCH INVESTMENTS) TO THE EXTENT
THAT SUCH INVESTMENTS WERE FINANCED WITH INTERNALLY GENERATED CASH FLOW OF THE
U.S. BORROWER AND ITS SUBSIDIARIES, MINUS


 


(K)                                  THE AGGREGATE AMOUNT OF EXPENDITURES
ACTUALLY MADE BY THE U.S. BORROWER AND ITS SUBSIDIARIES IN CASH DURING SUCH
PERIOD (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF FINANCING FEES) TO THE
EXTENT THAT SUCH EXPENDITURES ARE NOT EXPENSED DURING SUCH PERIOD, MINUS


 


(L)                                     WITHOUT DOUBLE COUNTING, TO THE EXTENT
NOT OTHERWISE INCLUDED IN THE CALCULATION OF CONSOLIDATED NET INCOME OR ADJUSTED
FOR IN ANY OTHER PROVISION OF THIS DEFINITION OF EXCESS CASH FLOW FOR SUCH
PERIOD, CASH PAYMENTS BY THE BORROWERS AND THEIR SUBSIDIARIES DURING SUCH PERIOD
IN RESPECT OF POST-RETIREMENT BENEFITS, PENSIONS AND TAXES, MINUS


 


(M)                               THE AMOUNT PAID DURING SUCH PERIOD BY THE U.S.
BORROWER TO REPURCHASE SHARES OF ITS CAPITAL STOCK (AND/OR OPTIONS OR WARRANTS
IN RESPECT THEREOF) HELD BY ITS OFFICERS, DIRECTORS AND EMPLOYEES SO LONG AS
SUCH REPURCHASE IS PURSUANT TO, AND IN ACCORDANCE WITH THE TERMS OF MANAGEMENT
AND/OR EMPLOYEE STOCK PLANS, STOCK SUBSCRIPTION AGREEMENTS OR SHAREHOLDER
AGREEMENTS, MINUS


 


(N)                                 THE AGGREGATE NET NON-CASH GAIN REALIZED BY
THE U.S. BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH THE SALE, LEASE,
TRANSFER OR OTHER DISPOSITION OF ASSETS (OTHER THAN SALES OF INVENTORY IN THE
ORDINARY COURSE OF BUSINESS) BY THE U.S. BORROWER AND ITS SUBSIDIARIES DURING
SUCH PERIOD.


 

“Exchange Act” means Securities Exchange Act of 1934, as amended from time to
time.

 

“Executive Order” has the meaning set forth in the definition of “Anti-Terrorism
Laws.”

 

“Existing Advances” means the Canadian Advances and the Existing U.S. Advances.

 

“Existing Credit Agreement” has the meaning specified in Preliminary Statement
(1).

 

16

--------------------------------------------------------------------------------


 

“Existing Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

 

“Existing U.S. Advance” means a U.S. Revolving Credit Advance, an Existing U.S.
Letter of Credit Advance or a First Out Term Advance.

 

“Existing U.S. Letter of Credit Advances” means the letter of credit advances
made to the U.S. Borrower by certain of the U.S. Lenders under the Existing
Credit Agreement in an aggregate amount, as of the Effective Date, equal to
$16,123,055.00.

 

“Facility” means the Canadian Facility, the U.S. Loan Facility or the U.S.
Letter of Credit Facility.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“First Designated Subsidiary” means the Subsidiary designated as the “First
Designated Subsidiary” in the Designated Subsidiary Side Letter.

 

“First Out Term Advances” means the first out term advances made to the U.S.
Borrower by certain of the U.S. Lenders under the Existing Credit Agreement in
an aggregate amount, as of the Effective Date, equal to $224,559,153.15, which
advances shall be payable by the U.S. Borrower to such U.S. Lenders as provided
herein.

 

“Fiscal Quarter” means any fiscal quarter of the U.S. Borrower and its
Consolidated Subsidiaries that occurs within any Fiscal Year.

 

“Fiscal Year” means a fiscal year of the U.S. Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“FLSA” means the Fair Labor Standards Act of 1938, as amended from time to time.

 

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 4.01(l)(ii).

 

“Foreign Plan” has the meaning specified in Section 4.01(l)(ii).

 

“Foreign Subsidiary” means any Subsidiary of the U.S. Borrower which is a
corporation organized under the laws of any jurisdiction other than the United
States or any state thereof.

 

17

--------------------------------------------------------------------------------


 

“Fourth Amendment and Canadian Forbearance Agreement” has the meaning specified
in Preliminary Statement (4).

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 1.03 hereof.

 

“Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or, in each case, any political subdivision
thereof, whether state, provincial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Guarantee and Collateral Agreement” means the Second Amended and Restated
Guarantee and Collateral Agreement, dated as of February 26, 2010, among the
U.S. Borrower, each Subsidiary Guarantor, and the Administrative Agent, as
amended pursuant to the Third Amendment and Consent to the Fourth Amended and
Restated Credit Agreement; and First Amendment to the Amended and Restated
Guarantee and Collateral Agreement, dated as of August 14, 2009, and as such
agreement may be further amended, supplemented or otherwise modified from time
to time.

 

“Guaranteed Obligations” has the meaning specified in Section 6.01.

 

“Guaranty” has the meaning specified in Section 6.01.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodities future or option contracts for materials used in
the ordinary course of business and other similar agreements.

 

“Hedging Advance” has the meaning specified in Section 2.01(c).

 

“Hedging Lender” means each Lender identified as such on Schedule I hereto.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

18

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code,
the Bankruptcy and Insolvency Act (Canada) or any similar federal, state or
foreign bankruptcy, insolvency, reorganization, receivership or similar law.

 

“Interest Determination Date” means, with respect to any Eurodollar Rate
Advance, the second Business Day prior to the commencement of any Interest
Period relating to such Eurodollar Rate Advance.

 

“Interest Expense” means, for any Person for any period, cash interest expense
(including that attributable to Capitalized Leases in accordance with GAAP), net
of cash interest income, of such Person with respect to all outstanding Debt of
such Person, including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements (other than currency swap
agreements, currency future or option contracts and other similar agreements),
but excluding, however, amortization of deferred financing costs and any other
amounts of non-cash interest, all as calculated in accordance with GAAP;
provided that (a) there shall be included in any determination of Consolidated
Interest Expense for the U.S. Borrower and its Subsidiaries for any period the
cash interest expense (or income) of any Person which becomes a Subsidiary
(through an acquisition in accordance with Section 5.02(c) or otherwise) for
such entire period, assuming that any Debt incurred or prepaid in connection
with any such acquisition had been incurred or prepaid on the first day of such
period and (b) there shall be excluded from any determination of Consolidated
Interest Expense of the U.S. Borrower and its Subsidiaries for any period any
upfront and amendment fees paid by the U.S. Borrower in such period in respect
of amendments to this Agreement to the extent otherwise included in such
Consolidated Interest Expense.

 

“Interest Period”  means, for each Eurodollar Rate Advance comprising part of
the same Borrowing to either Borrower, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance, and ending on the last day of the period
selected by such Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below.  The duration of each such Interest
Period shall be one, two, three or six months, or, with the consent of all of
the Appropriate Lenders, nine or twelve months, as such Borrower may, upon
notice received by the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the first day of such Interest
Period, select; provided, however, that:

 


(A)                          SUCH BORROWER MAY NOT SELECT ANY INTEREST PERIOD
WITH RESPECT TO ANY EURODOLLAR RATE ADVANCE UNDER A FACILITY THAT ENDS AFTER ANY
PRINCIPAL REPAYMENT INSTALLMENT DATE FOR SUCH FACILITY UNLESS, AFTER GIVING
EFFECT TO SUCH SELECTION, THE AGGREGATE PRINCIPAL AMOUNT OF BASE RATE ADVANCES
AND OF EURODOLLAR RATE ADVANCES HAVING INTEREST PERIODS THAT END ON OR PRIOR TO
SUCH PRINCIPAL REPAYMENT INSTALLMENT DATE FOR SUCH FACILITY SHALL BE AT LEAST
EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF ADVANCES UNDER SUCH FACILITY DUE AND
PAYABLE ON OR PRIOR TO SUCH DATE;

 

19

--------------------------------------------------------------------------------


 


(B)                         INTEREST PERIODS COMMENCING ON THE SAME DATE FOR
EURODOLLAR RATE ADVANCES COMPRISING PART OF THE SAME BORROWING SHALL BE OF THE
SAME DURATION;


 


(C)                          WHENEVER THE LAST DAY OF ANY INTEREST PERIOD WOULD
OTHERWISE OCCUR ON A DAY OTHER THAN A BUSINESS DAY, THE LAST DAY OF SUCH
INTEREST PERIOD SHALL BE EXTENDED TO OCCUR ON THE NEXT SUCCEEDING BUSINESS DAY;
PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION WOULD CAUSE THE LAST DAY OF SUCH
INTEREST PERIOD TO OCCUR IN THE NEXT FOLLOWING CALENDAR MONTH, THE LAST DAY OF
SUCH INTEREST PERIOD SHALL OCCUR ON THE NEXT PRECEDING BUSINESS DAY; AND


 


(D)                         WHENEVER THE FIRST DAY OF ANY INTEREST PERIOD OCCURS
ON A DAY OF AN INITIAL CALENDAR MONTH FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE CALENDAR MONTH THAT SUCCEEDS SUCH INITIAL CALENDAR
MONTH BY THE NUMBER OF MONTHS EQUAL TO THE NUMBER OF MONTHS IN SUCH INTEREST
PERIOD, SUCH INTEREST PERIOD SHALL END ON THE LAST BUSINESS DAY OF SUCH
SUCCEEDING CALENDAR MONTH.


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any capital stock or other ownership or profit
interest, warrants, rights, options, obligations or other securities of such
Person, any capital contribution to such Person or any other investment in such
Person, including, without limitation, any arrangement pursuant to which the
investor incurs Debt of the types referred to in clause (j) or (k) of the
definition of “Debt” in respect of such Person.

 

“Investor Lender” means a Lender that either (x) holds an Equity Interest issued
by a Loan Party or (y) is an Affiliate of a holder of an Equity Interest issued
by a Loan Party.

 

“Issuing Bank” means the Existing Issuing Bank and any successor Issuing Bank.

 

“KEIP” means the key employee incentive program approved by the Bankruptcy Court
on November 24, 2009, with respect to certain senior managers of the U.S.
Borrower.

 

“Last Out Term Advances” means the last out term advances made to the U.S.
Borrower under the Existing Credit Agreement in an aggregate amount, as of the
Effective Date, equal to $70,065,846.00, which advances were repaid with a
portion of the proceeds of the New Senior Convertible Notes.

 

“LC Cash Return” has the meaning specified in Section 2.03(b)(v).

 

“LC Cash Return Funded Portion” means, with respect to any Replacement Letter of
Credit, the portion, if any, of the cash applied by the U.S. Borrower to cash
collateralize such Replacement Letter of Credit, which portion was either funded
with or reimbursed by the proceeds of an LC Cash Return.

 

“LC Cash Return Payment Date” means, with respect to any LC Cash Return, (a) if
on the date of such LC Cash Return, the aggregate amount of all proceeds
returned to the U.S. Borrower under all LC Cash Returns as of such date exceeds
the aggregate amount of cash

 

20

--------------------------------------------------------------------------------


 

applied by the U.S. Borrower to cash collateralize Replacement Letters of Credit
as of such date, the earlier of (i) the ninetieth (90th) day following the date
of such LC Cash Return and (ii) promptly, and in any event not later than one
(1) Business Day, after the date on which the U.S. Borrower or any of its
Subsidiaries obtains (or decides not to obtain) a new Replacement Letter of
Credit, and (b) if on the date of such LC Cash Return, the aggregate amount of
all proceeds returned to the U.S. Borrower under all LC Cash Returns as of such
date is less than or equal to the aggregate amount of cash applied by the U.S.
Borrower to cash collateralize Replacement Letters of Credit as of such date, on
the date of such LC Cash Return.

 

“Lead Arranger” has the meaning specified in the recital of parties to this
Agreement.

 

“Leases” has the meaning specified in Section 4.01(u).

 

“Lender Note” means a Canadian Lender Note or a U.S. Lender Note.

 

“Lender Party” means any Lender or the Issuing Bank.

 

“Lenders” means (a) the Initial Lenders, (b) with respect to the U.S. Letter of
Credit Advances made by it, the Issuing Bank, and (c) each Person that shall
become a Lender or a successor Issuing Bank hereunder pursuant to Section 9.07.

 

“Letters of Credit” means the letters of credit described in Schedule III.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, any agreement to give any of the foregoing, any lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

 

“Liquidity” means, as of any date of determination, an amount equal to the sum
of cash and Cash Equivalents held by the U.S. Borrower and its Subsidiaries in
(a) any cash collateral account held with DBTCA, (b) any other account subject
to a Cash Collateral Account Letter, Cash Concentration Account Letter, Control
Agreement or Pledged Account Letter (as each such term is defined in the
Guarantee and Collateral Agreement), (c) any other account subject to a Pledged
Account Letter, Cash Concentration Account Letter or Cash Collateral Account
Letter (each substantially in the form attached as an exhibit to the Canadian
Security Agreement) or (d) any account of a Mexican Subsidiary, but only up to a
maximum amount of $2,500,000 for all such accounts on an aggregate basis;
provided that amounts held in payroll, tax, trust and similar accounts or
amounts pledged on a first priority basis to Persons other than the Secured
Parties shall be excluded in calculating Liquidity.

 

“Loan Documents” means (a) for purposes of this Agreement and the Lender Notes
and any amendment or modification hereof or thereof and for all other purposes
other than for purposes of the Guaranty and the Collateral Documents, (i) this
Agreement, (ii) the Lender Notes, (iii) the Guaranty, (iv) the U.S. Letter of
Credit Agreements, (v) the Designated Subsidiary Side Letter and (vi) the
Collateral Documents and (b) for purposes of the Guaranty and the Collateral
Documents, (i) this Agreement, (ii) the Lender Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Designated Subsidiary Side Letter and
(vi) the U.S. Letter of

 

21

--------------------------------------------------------------------------------


 

Credit Agreements, in each case as amended, supplemented or otherwise modified
from time to time.

 

“Loan Parties” means the Borrowers and the Subsidiary Guarantors.

 

“Majority Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time; and (b) the aggregate Available LC Amount of
all Letters of Credit outstanding at such time provided, however, that if any
Lender Party shall be a Defaulting Lender at such time, there shall be excluded
from the determination of Majority Lenders at such time (i) the aggregate
principal amount of the Advances owing to such Lender Party (in its capacity as
Lender Party) and outstanding at such time and (ii) such Lender Party’s Pro Rata
Share of the aggregate Available LC Amount of all Letters of Credit outstanding
at such time.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, assets or liabilities of any Loan Party or any
of its Subsidiaries, (b) the rights and remedies of the Administrative Agent or
any Lender Party under any Loan Document or Related Document or (c) the ability
of any Loan Party to perform its Obligations under any Loan Document or Related
Document to which it is or is to be a party.

 

“Measurement Period” means, as of any date of determination, the most recently
completed four consecutive Fiscal Quarters ending on or immediately prior to
such date.

 

“Mexican Subsidiary” means Accuride de Mexico, S.A. de C.V., Bostrom Mexico,
S.A. de C.V. and any other company organized and existing under the laws of
Mexico that is a Subsidiary.

 

“Moody’s” has the meaning specified in the definition of “Cash Equivalents” in
this Section 1.01.

 

“Mortgage” means each of the mortgages and deeds of trust made by any Loan Party
in favor of, or for the benefit of, the Administrative Agent for the benefit of
the Secured Parties, substantially in the form of Exhibit C (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).

 

“NAIC” means the National Association of Insurance Commissioners.

 

“Net Cash Proceeds” means, with respect to any sale, lease, transfer or other
disposition of any asset, the sale or issuance of any Equity Interests, or the
incurrence or issuance of any Debt by any Person, or any Recovery Event, the
aggregate amount of cash received from time to time (whether as initial
consideration or through payment or disposition of deferred consideration, but
only as and when received) by or on behalf of such Person in connection with
such transaction or event after deducting therefrom only (without duplication):

 

22

--------------------------------------------------------------------------------


 


(A)                          REASONABLE AND CUSTOMARY FEES, COMMISSIONS,
EXPENSES, ISSUANCE COSTS, DISCOUNTS AND OTHER COSTS PAID BY THE U.S. BORROWER OR
ANY OF ITS SUBSIDIARIES IN CONNECTION WITH SUCH TRANSACTION OR EVENT;


 


(B)                                 THE AMOUNT OF TAXES PAID OR ESTIMATED TO BE
PAYABLE IN CONNECTION WITH OR AS A RESULT OF SUCH TRANSACTION OR EVENT;


 


(C)                                  THE AMOUNT OF THE OUTSTANDING PRINCIPAL
AMOUNT OF, PREMIUM OR PENALTY, IF ANY, AND INTEREST ON ANY DEBT (OTHER THAN
PURSUANT TO THE FACILITIES) THAT IS SECURED BY A LIEN ON THE STOCK OR ASSETS IN
QUESTION AND THAT IS REQUIRED TO BE REPAID UNDER THE TERMS THEREOF AS A RESULT
OF ANY SUCH TRANSACTION OR EVENT;


 


(D)                                 THE AMOUNT OF ANY REASONABLE RESERVES
ESTABLISHED IN ACCORDANCE WITH GAAP AGAINST ANY LIABILITIES (OTHER THAN TAXES
DESCRIBED IN CLAUSE (B) ABOVE) THAT ARE (I) ASSOCIATED WITH THE ASSETS THAT ARE
THE SUBJECT OF SUCH TRANSACTION OR EVENT AND (II) RETAINED BY THE U.S. BORROWER
OR ANY OF ITS SUBSIDIARIES; AND


 


(E)                                  THE AMOUNT OF ANY PROCEEDS RECEIVED FROM
THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF ANY ASSET PURSUANT TO
SECTION 5.02(D) OR ANY RECOVERY EVENT TO THE EXTENT THAT SUCH PROCEEDS ARE
INVESTED IN THE BUSINESS WITHIN SIX MONTHS FOLLOWING SUCH SALE OR RECOVERY
EVENT, PROVIDED THAT, FROM AND AFTER THE EFFECTIVE DATE, THE AGGREGATE AMOUNT OF
PROCEEDS (OTHER THAN PROCEEDS OF ASSET DISPOSITIONS PERMITTED PURSUANT TO
SECTION 5.02(D)(I) OR 5.02(D)(IV) AND PROCEEDS FROM RECOVERY EVENTS) THAT MAY BE
SO REINVESTED IN THE BUSINESS SHALL NOT EXCEED $5,000,000 IN ANY FISCAL YEAR;


 

provided, however, that in the event the amount of any estimated tax payable
described in clause (b) above exceeds the amount actually paid, or upon any
subsequent reduction in the amount of any reserve described in clause (d) above,
the U.S. Borrower or its applicable Subsidiary shall be deemed to have received
Net Cash Proceeds in an amount equal to such excess or reduction, at the time of
payment of such taxes or on the date of such reduction, as the case may be;
provided further that any portion of any proceeds received from the sale, lease,
transfer or other disposition of any asset pursuant to Section 5.02(d) or any
Recovery Event that has not been invested in the business as permitted under
this Agreement within such six-month period shall (i) be deemed to be Net Cash
Proceeds of such a sale or Recovery Event occurring on the last day of such
six-month period and (ii) be applied to the prepayment of Advances in accordance
with Section 2.03(b); provided further that, for purposes of the preceding
proviso, such six-month period shall be extended by up to six additional months
from the last day of such initial six-month period so long as (A) such proceeds
are to be invested in the business as permitted under this Agreement within such
additional six-month period under the U.S. Borrower’s or any of its
Subsidiaries’ business plan as most recently adopted in good faith by its board
of directors and (B) such Person believes in good faith that such proceeds will
be so reinvested within such additional six-month period.

 

“Net Income” means, with respect to any Person for any period, the net income
(or loss) of such Person; provided that, for purposes of determining Net Income
for any Person and its Subsidiaries on a Consolidated basis, there shall be
excluded from such determination (a) 

 

23

--------------------------------------------------------------------------------


 

any after-tax gains or losses, and any related fees and expenses, in each case
to the extent attributable to the sale of assets, and (b) any net extraordinary
gains (or losses).

 

“New Senior Convertible Notes” means the 7.5% Convertible Notes issued pursuant
to the New Senior Convertible Notes Indenture.

 

“New Senior Convertible Notes Indenture” means the indenture, dated as of the
Effective Date, entered into by the U.S. Borrower in connection with the
issuance of the New Senior Convertible Notes, together with all instruments and
other agreements entered into by the U.S. Borrower and the Subsidiaries that are
guarantors of the New Senior Convertible Notes in connection therewith, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 5.02(h).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 7.01(f).
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the unpaid principal of and
interest on the Advances, reimbursement obligations in respect of the Letters of
Credit, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by any Loan Party under
any Loan Document (including, without limitation, interest accruing at the then
applicable rate provided herein after the maturity of the Advances and
reimbursement obligations in respect of the Letters of Credit and Post-Petition
Interest and Expenses) to the Administrative Agent or any Lender Party, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, the other Loan Documents, any Letter of Credit or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lender Parties that are required to be paid by any Borrower pursuant to
the terms of any of the foregoing agreements) and (b) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any Lender
Party, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that does not create a liability on the balance sheet
of such Person (other than an operating lease), (c) any obligation under a
Synthetic Lease or (d) any obligation arising with respect to any other

 

24

--------------------------------------------------------------------------------


 

transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.

 

“Other Permitted Debt” has the meaning specified in Section 5.02(b)(iii)(I).

 

“Other Permitted Debt Documents” means all agreements, indentures and
instruments pursuant to which Debt of the Borrowers or any of their Subsidiaries
(other than Permitted Subordinated Debt) is issued.

 

“Other Taxes” has the meaning specified in Section 2.09(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Equity Documents” means all agreements, indentures and instruments
pursuant to which Equity Interests other than Disqualified Equity Interests are
issued.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b) hereof; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business outstanding at any time and securing indebtedness that is not overdue
for a period of more than 30 days; (c) Liens arising from judgments or decrees
in circumstances not constituting an Event of Default under Section 7.01(g);
(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business; (e) ground
leases in respect of real property on which facilities owned or leased by the
U.S. Borrower or any of its Subsidiaries are located; (f) easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
business of the U.S. Borrower and its Subsidiaries taken as a whole; (g) any
interest or title of a lessor or secured by a lessor’s interest under any lease
permitted by this Agreement and any Liens arising from any financing statement
filed in connection with such lease; (h) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (i) Liens on goods the purchase price
of which is financed by a documentary letter of credit issued for the account of
the U.S. Borrower or any of its Subsidiaries; provided that such Lien secures
only the obligations of the U.S. Borrower or such Subsidiaries in respect of
such letter of credit to the extent permitted under Section 5.02(b)(iii)(F); and
(j) leases or subleases granted to others not interfering in any material
respect with the business of the U.S. Borrower and its Subsidiaries, taken as a
whole.

 

“Permitted Subordinated Debt” has the meaning specified in
Section 5.02(b)(i)(B).

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

25

--------------------------------------------------------------------------------


 

“Petition Date” has the meaning specified in Preliminary Statement (5).

 

“PIK Advance” has the meaning specified in Section 2.01(b).

 

“Plan” means any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments of) any
Loan Party or an ERISA Affiliate.

 

“Plan of Reorganization” has the meaning specified in Preliminary Statement (7).

 

“Post-Petition Interest and Expenses” means interest accruing at the then
applicable rate provided herein after the filing of any petition in bankruptcy,
or the commencement of any Insolvency Proceeding, relating to either Borrower,
and expenses reimbursable hereunder which are incurred after the filing of any
petition in bankruptcy or the commencement of any such Insolvency Proceeding,
whether or not a claim for such post-filing or post-petition interest or
expenses is allowed in such proceeding.

 

“PPSA” means the Personal Property Security Act (Ontario), and the regulations
thereunder and equivalent legislation in other provinces of Canada, as
applicable.

 

“Prime Rate” means the rate which the Administrative Agent announces from time
to time as its prime lending rate, the Prime Rate to change when and as such
prime lending rate changes.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
by the Administrative Agent, which may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

 

“Pro Rata Share” of any amount means, with respect to any U.S. Letter of Credit
Lender at any time, the product of such amount times a fraction the numerator of
which is the amount of such U.S. Letter of Credit Lender’s pro rata share of the
U.S. Letter of Credit Facility at such time and the denominator of which is the
U.S. Letter of Credit Facility at such time.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the U.S. Borrower or any of its Subsidiaries.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Documents” means the New Senior Convertible Notes, the New Senior
Convertible Notes Indenture, any Subordinated Debt Documents and any Other
Permitted Debt Documents.

 

“Related Fund” means any Person that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

 

26

--------------------------------------------------------------------------------


 

“Replacement Letter of Credit” has the meaning specified in
Section 5.02(b)(iii)(G).

 

“Reportable Event” means an event described in Section 4043 of ERISA and the
regulations thereunder.

 

“Requirements of Law” means, with respect to any Person, all laws,
constitutions, statutes, treaties, ordinances, rules and regulations, all
orders, writs, decrees, injunctions, judgments, determinations or awards of an
arbitrator, a court or any other governmental authority, and all governmental
authorizations, binding upon or applicable to such Person or to any of its
properties, assets or businesses.

 

“Resignation and Assignment Agreement” means that certain Resignation and
Assignment Agreement, dated as of August 14, 2009, among the Borrowers,
Citicorp, as Existing Administrative Agent (as such term is defined therein),
DBTCA, as Successor Administrative Agent (as such term is defined therein) and
the other Loan Parties.

 

“Responsible Officer” means any officer of any Loan Party or any of its
Subsidiaries.

 

“Restricted Party” means any person listed:

 

(a)                                  in the Annex to the Executive Order;

 

(b)                                 on the “Specially Designated Nationals and
Blocked Persons” list maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury;

 

(c)                                  in any successor list to either of the
foregoing;

 

(d)                                 any person or entity that commits, threatens
or conspires to commit or supports “terrorism” as defined in the Executive
Order; or

 

(e)                                  a person or entity:

 

(i)                                     on a list established by the Governor in
Council under Section 83.05 of the Criminal Code (Canada);

 

(ii)                                  that is a “listed person” within the
meaning of the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism (Canada);

 

(iii)                               “Osama Bin Laden or his associates”, the
“Taliban” or “a person associated with the Taliban”, each as defined in the
United Nations Al-Qaida and Taliban Regulations (Canada); or

 

(iv)                              with which any Loan Party is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law.

 

27

--------------------------------------------------------------------------------


 

“Restructuring” means the restructuring of the capital structure of the U.S.
Borrower pursuant to and in accordance with the provisions of the Plan of
Reorganization and the Disclosure Statement.

 

“Restructuring Charges” has the meaning specified in the definition of “EBITDA”.

 

“S&P” has the meaning specified in the definition of “Cash Equivalents” in this
Section 1.01.

 

“Second Designated Subsidiary” means the Subsidiary designated as the “Second
Designated Subsidiary” in the Designated Subsidiary Side Letter.

 

“Secured Parties” means the Administrative Agent and the Lender Parties.

 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Change of Control” means a “Change of Control” (or any other defined
term having a similar purpose), as defined in any Subordinated Debt Document or
in any Permitted Equity Document.

 

“Specified Underfunded Plan” means any Plan that has any Unfunded Current
Liability.

 

“STA” means the Securities Transfer Act (Ontario) and the regulations thereunder
and equivalent legislation in other provinces of Canada, as applicable.

 

“Subordinated Debt” means (a) the Debt evidenced by the New Senior Convertible
Notes, (b) any other Debt of the Borrowers that is subordinated to the
Obligations of the Borrowers under the Loan Documents in a manner no less
favorable to the Lender Parties than those applicable to the New Senior
Convertible Notes and (c) guaranty Obligations of any Subsidiary Guarantor in
respect of any such Debt referred to in the foregoing clauses (a) and (b), so
long as such guaranty Obligations are subordinated to the Obligations of such
Subsidiary Guarantor under the Loan Documents in a manner no less favorable to
the Lender Parties than those applicable to the guaranty Obligations of such
Subsidiary Guarantor in respect of the New Senior Convertible Notes.

 

28

--------------------------------------------------------------------------------


 

“Subordinated Debt Documents” means the New Senior Convertible Notes Indenture
and all other agreements, indentures and instruments pursuant to which Permitted
Subordinated Debt is issued.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

“Subsidiary Guarantors” means the Subsidiaries of the U.S. Borrower that are
Domestic Subsidiaries and are listed on Schedule II hereto, and each other
Subsidiary of the U.S. Borrower that shall be required to deliver an Assumption
Agreement pursuant to this Agreement.

 

“Surviving Debt” means all Debt of the U.S. Borrower and its Subsidiaries that
is outstanding immediately prior to the Effective Date and which is identified
on Schedule 4.01(r).

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Taxes” has the meaning specified in Section 2.09(a).

 

“Termination Date” means (a) with respect to the U.S. Loan Facility, the earlier
of June 30, 2013 and the date on which the outstanding principal amount of the
U.S. Loan Advances become due and payable pursuant to Section 7.01, (b) with
respect to the Canadian Facility, the earlier of June 30, 2013 and the date on
which the outstanding principal amount of the Canadian Advances become due and
payable pursuant to Section 7.01, and (c) with respect to the U.S. Letter of
Credit Facility, the earlier of June 30, 2013 and the date on which the
outstanding U.S. Letter of Credit Advances become due and payable pursuant to
Section 7.01.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
present value of the accumulated benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, exceeds the fair
market value of the assets allocable thereto; provided that upon the direction
of the Administrative Agent (acting in its own discretion or at the request of
any Lender), the Unfunded Current Liability of each Plan shall be calculated as
set forth above but the present value of the accumulated benefits under such
Plan as of the close of its most recent plan year shall be based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of such Plan.

 

29

--------------------------------------------------------------------------------


 

“United States” and “U.S.” each mean the United States of America.

 

“Unmatured Surviving Obligations” has the meaning specified in the Guarantee and
Collateral Agreement.

 

“U.S. Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“U.S. Lender” means, at any time, any Lender that has made an Existing U.S.
Advance, a Hedging Advance or a PIK Advance that is outstanding at such time.

 

“U.S. Lender Note” means a promissory note of the U.S. Borrower payable to the
order of any U.S. Lender, in substantially the form of Exhibit A-1 hereto,
evidencing the aggregate indebtedness of the U.S. Borrower to such Lender
resulting from the Existing U.S. Advances made by such Lender.

 

“U.S. Letter of Credit Advances” means the advances made by the Issuing Bank or
any U.S. Revolving Credit Lender pursuant to Section 2.12(b) after the Effective
Date, all of which advances shall be payable by the U.S. Borrower to the Issuing
Bank and the U.S. Revolving Credit Lenders as provided herein.

 

“U.S. Letter of Credit Agreement” means the application and agreement for letter
of credit specified by the Issuing Bank to the U.S. Borrower for use in
connection with a Letter of Credit.

 

“U.S. Letter of Credit Facility” means, at any time, an amount equal to the
aggregate amount of the U.S. Letter of Credit Advances at such time.

 

“U.S. Letter of Credit Lender” means, at any time, the Issuing Bank or any U.S.
Revolving Credit Lender.

 

“U.S. Loan Advance” means an Existing U.S. Advance, a Hedging Advance or a PIK
Advance.

 

“U.S. Loan Facility” means, at any time, the aggregate amount of the Existing
U.S. Advances, the Hedging Advances and the PIK Advances at such time.

 

“U.S. Person” means any Person which is organized under the laws of a
jurisdiction of the United States.

 

“U.S. Revolving Credit Advances” means the revolving credit advances made to the
U.S. Borrower by certain of the U.S. Lenders under the Existing Credit Agreement
in an aggregate amount, as of the Effective Date, equal to $34,069,786.78, which
advances shall be payable by the U.S. Borrower to such U.S. Lenders as provided
herein.

 

“U.S. Revolving Credit Lender” means each Lender identified as such on Schedule
I hereto.

 

30

--------------------------------------------------------------------------------


 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act, Title III of
Public Law 107-56 (signed into law October 26, 2001).

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

Section 1.02  Computation of Time Periods.  In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

 

Section 1.03  Accounting Terms.  The financial statements to be furnished to the
Lender Parties pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved; provided that all
computations and all definitions (including accounting terms) used in
determining compliance with Section 5.02 and Section 5.04 shall utilize GAAP and
policies in conformity with those used to prepare the financial statements
referred to in Section 4.01(f)(i).

 

Section 1.04  Currency Equivalent.  For purposes of construction of the terms
hereof, the equivalent in another currency of an amount in U.S. dollars shall be
determined by using the quoted spot rate at which DBTCA’s principal office in
New York City offers to purchase such other currency with the equivalent in
dollars in New York City at 9:00 A.M. (New York City time) on the date on which
such equivalent is to be determined.

 

Section 1.05  Uniform Commercial Code.  Unless otherwise defined herein or in
the other Loan Documents, terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York from time to time (or the
PPSA or STA in respect of matters related to the Canadian Borrower or its
property or assets) are used herein as therein defined.

 


ARTICLE II


 


AMOUNTS AND TERMS OF THE ADVANCES


 

Section 2.01  The Advances.


 


(A)                                  EXISTING ADVANCES.  THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE EXISTING ADVANCES OWED TO EACH LENDER AS OF
THE EFFECTIVE DATE IS SET FORTH ON SCHEDULE I HERETO.  AMOUNTS REPAID OR PREPAID
IN RESPECT OF THE EXISTING ADVANCES MAY NOT BE REBORROWED.


 


(B)                                 PIK ADVANCES.  ON THE EFFECTIVE DATE, IN
ACCORDANCE WITH THE PLAN OF REORGANIZATION, EACH U.S. LENDER THAT WAS OWED LAST
OUT TERM ADVANCES, IN RESPECT OF WHICH INTEREST ACCRUED BUT WAS NOT PAID IN CASH
FOLLOWING THE PETITION DATE, WILL BE DEEMED TO MAKE AN ADVANCE (A “PIK ADVANCE”)
TO THE U.S. BORROWER IN THE AMOUNT OF SUCH ACCRUED AND UNPAID INTEREST.  THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE PIK ADVANCES OWED TO EACH U.S.

 

31

--------------------------------------------------------------------------------


 


LENDER AS OF THE EFFECTIVE DATE IS SET FORTH ON SCHEDULE I HERETO.  AMOUNTS
REPAID OR PREPAID IN RESPECT OF THE PIK ADVANCES MAY NOT BE REBORROWED.


 


(C)                                  HEDGING ADVANCES.  ON THE EFFECTIVE DATE,
IN ACCORDANCE WITH THE PLAN OF REORGANIZATION, EACH HEDGING LENDER THAT WAS OWED
A TERMINATION PAYMENT IN RESPECT OF ITS HEDGE AGREEMENT WITH THE U.S. BORROWER
WILL BE DEEMED TO MAKE AN ADVANCE (A “HEDGING ADVANCE”) TO THE U.S. BORROWER IN
THE AMOUNT OF SUCH TERMINATION PAYMENT.  THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE HEDGING ADVANCES OWED TO EACH HEDGING LENDER AS OF THE EFFECTIVE
DATE IS SET FORTH ON SCHEDULE I HERETO.  AMOUNTS REPAID OR PREPAID IN RESPECT OF
THE HEDGING ADVANCES MAY NOT BE REBORROWED.


 


(D)                                 TYPE AND DURATION.  ON THE EFFECTIVE DATE,
ALL ADVANCES WILL BE DEEMED TO BE MADE AS BASE RATE ADVANCES.


 

Section 2.02  Repayment of Advances.  The Borrowers shall each repay to the
Administrative Agent for the ratable account of the U.S. Lenders (in the case of
repayments of U.S. Advances by the U.S. Borrower), the Canadian Lenders (in the
case of repayments of Canadian Advances by the Canadian Borrower) and the U.S.
Letter of Credit Lenders (in the case of repayments of U.S. Letter of Credit
Advances by the U.S. Borrower) the aggregate outstanding principal amount of the
Advances on the Termination Date in respect of the U.S. Facility, the Canadian
Facility or the U.S. Letter of Credit Facility, as applicable.

 

Section 2.03  Prepayments.

 


(A)                                  OPTIONAL.  THE APPROPRIATE BORROWER MAY, ON
SAME BUSINESS DAY’S NOTICE IN THE CASE OF BASE RATE ADVANCES AND ONE BUSINESS
DAY’S NOTICE IN THE CASE OF EURODOLLAR RATE ADVANCES, IN EACH CASE TO THE
ADMINISTRATIVE AGENT STATING THE PROPOSED DATE AND AGGREGATE PRINCIPAL AMOUNT OF
THE PREPAYMENT, AND IF SUCH NOTICE IS GIVEN THE APPROPRIATE BORROWER SHALL,
PREPAY THE OUTSTANDING AGGREGATE PRINCIPAL AMOUNT OF THE U.S. LOAN ADVANCES, THE
U.S. LETTER OF CREDIT ADVANCES OR THE CANADIAN ADVANCES, AS APPLICABLE,
COMPRISING PART OF THE SAME BORROWING IN WHOLE OR RATABLY IN PART, TOGETHER WITH
ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE AGGREGATE PRINCIPAL
AMOUNT PREPAID; PROVIDED, HOWEVER, THAT (X) EACH PARTIAL PREPAYMENT SHALL BE IN
AN AGGREGATE PRINCIPAL AMOUNT OF $1,000,000 OR AN INTEGRAL MULTIPLE OF $500,000
IN EXCESS THEREOF, AND (Y) IF ANY PREPAYMENT OF A EURODOLLAR RATE ADVANCE IS
MADE ON A DATE OTHER THAN THE LAST DAY OF AN INTEREST PERIOD FOR SUCH ADVANCE
SUCH BORROWER SHALL ALSO PAY ANY AMOUNTS OWING PURSUANT TO SECTION 9.04(C). 
EACH SUCH PREPAYMENT OF (I) ANY U.S. LOAN ADVANCES SHALL BE APPLIED TO U.S. LOAN
ADVANCES COMPRISING PART OF SUCH BORROWING RATABLY, (II) ANY CANADIAN ADVANCES
SHALL BE APPLIED TO CANADIAN ADVANCES COMPRISING PART OF SUCH BORROWING RATABLY,
AND (III) ANY U.S. LETTER OF CREDIT ADVANCES SHALL BE APPLIED TO U.S. LETTER OF
CREDIT ADVANCES COMPRISING PART OF SUCH BORROWING RATABLY.


 


(B)                                 MANDATORY.


 


(I)                                     THE BORROWERS SHALL, ON THE EARLIER OF
(X) THE FIFTH BUSINESS DAY FOLLOWING THE DATE OF DELIVERY OF THE FINANCIAL
INFORMATION REQUIRED PURSUANT TO SECTION 5.03(B) AND (Y) THE FIFTH BUSINESS DAY
AFTER THE 90TH DAY FOLLOWING THE END OF EACH FISCAL YEAR COMMENCING WITH THE
FISCAL YEAR ENDING DECEMBER 31, 2011, PREPAY U.S. LOAN

 

32

--------------------------------------------------------------------------------


 


ADVANCES, CANADIAN ADVANCES AND U.S. LETTER OF CREDIT ADVANCES, IF ANY, RATABLY
IN AN AGGREGATE AMOUNT EQUAL TO THE LESSER OF (A) THE REMAINDER (IF ANY) OF
(I) THE ECF PERCENTAGE OF THE AMOUNT OF EXCESS CASH FLOW FOR SUCH FISCAL YEAR
MINUS (II) THE AGGREGATE AMOUNT OF ANY OPTIONAL PREPAYMENTS OF ADVANCES MADE BY
THE BORROWERS DURING SUCH FISCAL YEAR AND (B) THE MAXIMUM AMOUNT BASED UPON
PROJECTED USES OF CASH AND CASH EQUIVALENTS DURING THE MONTH IN WHICH SUCH
REPAYMENT OF ADVANCES IS MADE, AS REFLECTED IN THE MOST RECENT 13-WEEK CASH FLOW
FORECAST DELIVERED PURSUANT TO SECTION 5.03(E) OR, IF NO 13-WEEK CASH FLOW
FORECAST IS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.03(E), A CASH FLOW
FORECAST PROVIDED BY THE U.S. BORROWER FOR SUCH MONTH IN A FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, THAT WOULD NOT CAUSE A DEFAULT TO
OCCUR UNDER SECTION 5.04(A) IN RESPECT OF SUCH MONTH.  EACH SUCH PREPAYMENT OF
ADVANCES SHALL BE APPLIED RATABLY TO THE OUTSTANDING AGGREGATE PRINCIPAL AMOUNT
OF THE U.S. LOAN ADVANCES, THE CANADIAN ADVANCES AND THE U.S. LETTER OF CREDIT
ADVANCES, IF ANY, AND PRO RATA TO THE REMAINING INSTALLMENTS THEREOF.


 

(II)                                  THE BORROWERS SHALL, PROMPTLY AND IN ANY
EVENT NOT LATER THAN ONE (1) BUSINESS DAY AFTER  THE DATE OF RECEIPT OF THE NET
CASH PROCEEDS BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES FROM THE SALE, LEASE,
TRANSFER OR OTHER DISPOSITION (OTHER THAN INVENTORY SOLD IN THE ORDINARY COURSE
OF BUSINESS) OF ANY ASSETS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR FROM
ANY RECOVERY EVENT, PREPAY U.S. LOAN ADVANCES, CANADIAN ADVANCES AND U.S. LETTER
OF CREDIT ADVANCES, IF ANY, RATABLY IN AN AGGREGATE AMOUNT EQUAL TO 100% OF THE
AMOUNT OF SUCH NET CASH PROCEEDS; PROVIDED, THAT UP TO $5,000,000 OF THE NET
CASH PROCEEDS RECEIVED IN RESPECT OF A SALE OR DISPOSITION OF THE FIRST
DESIGNATED SUBSIDIARY OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE FIRST
DESIGNATED SUBSIDIARY MADE IN ACCORDANCE WITH SECTION 5.02(D)(IV) MAY BE
RETAINED BY THE BORROWERS FOR REINVESTMENT.  EACH SUCH PREPAYMENT OF ADVANCES
SHALL BE APPLIED RATABLY TO THE OUTSTANDING AGGREGATE PRINCIPAL AMOUNT OF THE
U.S. LOAN ADVANCES, THE CANADIAN ADVANCES AND THE U.S. LETTER OF CREDIT
ADVANCES, IF ANY, AND PRO RATA TO THE REMAINING INSTALLMENTS THEREOF.

 

(III)                               THE BORROWERS SHALL, PROMPTLY AND IN ANY
EVENT NOT LATER THAN ONE (1) BUSINESS DAY AFTER THE DATE OF RECEIPT OF THE NET
CASH PROCEEDS BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES FROM THE INCURRENCE
OR ISSUANCE OF ANY DEBT (EXCLUDING ANY DEBT INCURRED OR ISSUED IN ACCORDANCE
WITH SECTION 5.02(B) OTHER THAN ANY DEBT ISSUED OR INCURRED FOR THE PURPOSES OF
CURING AN EBITDA DEFICIENCY IN ACCORDANCE WITH SECTION 5.04(B)), PREPAY U.S.
LOAN ADVANCES, CANADIAN ADVANCES AND U.S. LETTER OF CREDIT ADVANCES, IF ANY,
RATABLY IN AN AGGREGATE AMOUNT EQUAL TO 100% OF THE AMOUNT OF SUCH NET CASH
PROCEEDS.  EACH SUCH PREPAYMENT OF ADVANCES SHALL BE APPLIED RATABLY TO THE
OUTSTANDING AGGREGATE PRINCIPAL AMOUNT OF THE U.S. LOAN ADVANCES, THE CANADIAN
ADVANCES AND THE U.S. LETTER OF CREDIT ADVANCES, IF ANY, AND PRO RATA TO THE
REMAINING INSTALLMENTS THEREOF

 

(IV)                              THE BORROWERS SHALL, PROMPTLY AND IN ANY EVENT
NOT LATER THAN ONE (1) BUSINESS DAY AFTER THE DATE OF RECEIPT OF THE NET CASH
PROCEEDS BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES FROM THE SALE OR ISSUANCE
OF ANY EQUITY INTERESTS OF THE U.S. BORROWER (INCLUDING, WITHOUT LIMITATION, ANY
CAPITAL CONTRIBUTION) PREPAY U.S. LOAN ADVANCES, CANADIAN ADVANCES AND U.S.
LETTER OF CREDIT ADVANCES, IF ANY, RATABLY IN AN AGGREGATE

 

33

--------------------------------------------------------------------------------


 

AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS.  EACH SUCH PREPAYMENT OF
ADVANCES SHALL BE APPLIED RATABLY TO THE OUTSTANDING AGGREGATE PRINCIPAL AMOUNT
OF THE U.S. LOAN ADVANCES, THE CANADIAN ADVANCES AND THE U.S. LETTER OF CREDIT
ADVANCES, IF ANY, AND PRO RATA TO THE REMAINING INSTALLMENTS THEREOF.

 

(V)                                 IF (I) ANY BENEFICIARY THAT HAS RECEIVED
PROCEEDS OF A DRAW UNDER A LETTER OF  CREDIT ISSUED PURSUANT TO THE EXISTING
CREDIT AGREEMENT (INCLUDING THE LETTERS OF CREDIT HEREUNDER) RETURNS ALL OR ANY
PORTION OF THOSE PROCEEDS TO THE U.S. BORROWER OR (II)  THE LC CASH RETURN
FUNDED PORTION OF ANY REPLACEMENT LETTER OF CREDIT IS RETURNED TO THE U.S.
BORROWER FOR ANY REASON (ANY SUCH RETURN OF THE AMOUNTS DESCRIBED UNDER CLAUSE
(I) OR (II), AN “LC CASH RETURN”), THEN, ON THE LC CASH RETURN PAYMENT DATE FOR
SUCH LC CASH RETURN, THE U.S. BORROWER SHALL PROCURE PREPAYMENT OF U.S. LOAN
ADVANCES, CANADIAN ADVANCES AND U.S. LETTER OF CREDIT ADVANCES, IF ANY, RATABLY
IN AN AGGREGATE AMOUNT EQUAL TO THE LESSER OF (X) THE AMOUNT OF PROCEEDS
RETURNED TO THE U.S. BORROWER PURSUANT TO SUCH LC CASH RETURN AND (Y) THE
AMOUNT, IF ANY, BY WHICH THE AGGREGATE AMOUNT OF ALL PROCEEDS RETURNED TO THE
U.S. BORROWER PURSUANT TO ALL LC CASH RETURNS AS OF SUCH LC CASH RETURN PAYMENT
DATE EXCEEDS THE SUM OF (A) THE AGGREGATE AMOUNT OF CASH APPLIED BY THE U.S.
BORROWER TO CASH COLLATERALIZE REPLACEMENT LETTERS OF CREDIT AS OF SUCH LC CASH
RETURN PAYMENT DATE PLUS (B) THE AMOUNT OF ALL PAYMENTS MADE OR PROCURED BY THE
U.S. BORROWER UNDER THIS PARAGRAPH (V) PRIOR TO SUCH LC CASH RETURN PAYMENT
DATE.  EACH SUCH PREPAYMENT OF ADVANCES SHALL BE APPLIED RATABLY TO THE
OUTSTANDING AGGREGATE PRINCIPAL AMOUNT OF THE U.S. LOAN ADVANCES, THE CANADIAN
ADVANCES AND THE U.S. LETTER OF CREDIT ADVANCES, IF ANY, AND PRO RATA TO THE
REMAINING INSTALLMENTS THEREOF.

 

(VI)                              ALL PREPAYMENTS UNDER THIS SUBSECTION
(B) SHALL BE MADE TOGETHER WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT
ON THE PRINCIPAL AMOUNT PREPAID.

 

(VII)                           NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 2.03, THE CANADIAN BORROWER SHALL NOT BE LIABLE FOR OR REQUIRED TO REPAY
ANY OBLIGATION OF THE LOAN PARTIES UNDER THE LOAN DOCUMENTS OTHER THAN THOSE
OBLIGATIONS INCURRED UNDER THE CANADIAN FACILITY.

 

(VIII)                        WITH RESPECT TO EACH PREPAYMENT OF ADVANCES
REQUIRED BY THIS SUBSECTION (B), THE APPROPRIATE BORROWER MAY DESIGNATE THE TYPE
OF ADVANCES WHICH ARE TO BE PREPAID AND, IN THE CASE OF EURODOLLAR RATE
ADVANCES, THE SPECIFIC BORROWING OR BORROWINGS PURSUANT TO WHICH SUCH EURODOLLAR
RATE ADVANCES WERE MADE; PROVIDED THAT EACH PREPAYMENT OF ANY ADVANCES MADE
PURSUANT TO A BORROWING SHALL BE APPLIED PRO RATA AMONG SUCH ADVANCES.  IN THE
ABSENCE OF A DESIGNATION BY THE APPROPRIATE BORROWER AS DESCRIBED IN THE
PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, APPLY
SUCH PREPAYMENT TO BASE RATE ADVANCES, IF ANY, AND THEREAFTER MAKE SUCH
DESIGNATION IN ITS SOLE DISCRETION.

 

(IX)                                NOTWITHSTANDING ANY OF THE OTHER PROVISIONS
OF THIS SECTION 2.03(B), SO LONG AS NO DEFAULT UNDER SECTION 7.01(A) OR
7.01(F) OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, IF ANY
PREPAYMENT OF EURODOLLAR RATE ADVANCES IS REQUIRED TO BE MADE UNDER THIS
SECTION 2.03(B) OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD

 

34

--------------------------------------------------------------------------------


 

THEREFOR, THE BORROWER TO WHICH SUCH EURODOLLAR RATE ADVANCES WERE MADE MAY, IN
ITS SOLE DISCRETION, DEPOSIT THE AMOUNT OF ANY SUCH PREPAYMENT OTHERWISE
REQUIRED TO BE MADE HEREUNDER INTO THE CASH COLLATERAL ACCOUNT OF SUCH BORROWER
UNTIL THE LAST DAY OF SUCH INTEREST PERIOD, AT WHICH TIME THE ADMINISTRATIVE
AGENT SHALL BE AUTHORIZED (WITHOUT ANY FURTHER ACTION BY OR NOTICE TO OR FROM
SUCH BORROWER) TO APPLY SUCH AMOUNT TO THE PREPAYMENT OF SUCH ADVANCES IN
ACCORDANCE WITH THIS SECTION 2.03(B).

 

Section 2.04  Interest.

 


(A)                                  SCHEDULED INTEREST.  EACH BORROWER SHALL
PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH ADVANCE OWING BY IT TO EACH
LENDER PARTY FROM THE EFFECTIVE DATE (WITH RESPECT TO U.S. LOAN ADVANCES AND THE
CANADIAN ADVANCES) OR THE DATE OF SUCH ADVANCE (WITH RESPECT TO U.S. LETTER OF
CREDIT ADVANCES) UNTIL SUCH PRINCIPAL AMOUNT SHALL BE PAID IN FULL, AT THE
FOLLOWING RATES PER ANNUM:


 

(I)                                     BASE RATE ADVANCES.  DURING SUCH PERIODS
AS SUCH ADVANCE IS A BASE RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES TO
THE SUM OF (A) THE BASE RATE IN EFFECT FROM TIME TO TIME PLUS (B) THE APPLICABLE
MARGIN IN EFFECT FROM TIME TO TIME, PAYABLE IN ARREARS QUARTERLY ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER DURING SUCH PERIODS,
SUBJECT, HOWEVER, TO THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION 2.04.

 

(II)                                  EURODOLLAR RATE ADVANCES.  DURING SUCH
PERIODS AS SUCH ADVANCE IS A EURODOLLAR RATE ADVANCE, A RATE PER ANNUM EQUAL AT
ALL TIMES DURING EACH INTEREST PERIOD FOR SUCH ADVANCE TO THE SUM OF (A) THE
EURODOLLAR RATE FOR SUCH INTEREST PERIOD FOR SUCH ADVANCE PLUS (B) THE
APPLICABLE MARGIN IN EFFECT ON THE FIRST DAY OF SUCH INTEREST PERIOD, PAYABLE IN
ARREARS ON THE LAST DAY OF SUCH INTEREST PERIOD AND, IF SUCH INTEREST PERIOD HAS
A DURATION OF MORE THAN THREE MONTHS, ON EACH DAY THAT OCCURS DURING SUCH
INTEREST PERIOD EVERY THREE MONTHS FROM THE FIRST DAY OF SUCH INTEREST PERIOD
AND ON THE DATE SUCH EURODOLLAR RATE ADVANCE SHALL BE CONVERTED OR PAID IN FULL,
SUBJECT, HOWEVER, TO THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION 2.04.


 


(B)                                 DEFAULT INTEREST.  IF ALL OR A PORTION OF
(I) THE PRINCIPAL AMOUNT OF ANY ADVANCE OR (II) ANY INTEREST PAYABLE THEREON OR
FEES OR OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT SHALL NOT BE PAID WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), THE AGGREGATE
PRINCIPAL AMOUNT OF ALL ADVANCES OUTSTANDING AT SUCH TIME SHALL BEAR INTEREST,
PAYABLE ON DEMAND, AT A RATE PER ANNUM THAT IS (X) IN THE CASE OF OVERDUE
PRINCIPAL, THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PLUS 2% PER ANNUM
OR (Y) IN THE CASE OF ANY OVERDUE INTEREST, FEES OR OTHER AMOUNTS PAYABLE, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE RATE DESCRIBED IN
SECTION 2.04(A)(I) PLUS 2% PER ANNUM, IN EACH CASE, FROM THE DATE OF SUCH
NON-PAYMENT TO THE DATE ON WHICH SUCH OVERDUE AMOUNT IS PAID IN FULL (AFTER AS
WELL AS BEFORE JUDGMENT).


 


(C)                                  INTEREST RATE DETERMINATION. UPON EACH
INTEREST DETERMINATION DATE, THE ADMINISTRATIVE AGENT SHALL DETERMINE THE
EURODOLLAR RATE FOR EACH INTEREST PERIOD APPLICABLE TO THE RESPECTIVE EURODOLLAR
RATE ADVANCES AND SHALL PROMPTLY NOTIFY THE APPROPRIATE BORROWER AND THE LENDERS
THEREOF.  EACH SUCH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND

 

35

--------------------------------------------------------------------------------


 


CONCLUSIVE AND BINDING ON ALL PARTIES HERETO.  IF ON ANY INTEREST DETERMINATION
DATE, THE ADMINISTRATIVE AGENT DETERMINES THAT, BY REASON OF ANY CHANGES ARISING
AFTER THE DATE OF THIS AGREEMENT AFFECTING THE INTERBANK EURODOLLAR MARKET,
ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE INTEREST
RATE ON THE BASIS PROVIDED FOR IN THE DEFINITION OF EURODOLLAR RATE, THE
ADMINISTRATIVE AGENT SHALL FORTHWITH NOTIFY THE APPROPRIATE BORROWER AND THE
LENDERS THAT THE INTEREST RATE CANNOT BE DETERMINED FOR SUCH EURODOLLAR RATE
ADVANCES AND (A) EACH SUCH ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF THE
THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE (OR IF
SUCH ADVANCE IS THEN A BASE RATE ADVANCE, WILL CONTINUE AS A BASE RATE ADVANCE),
AND (B) THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO,
EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE APPROPRIATE BORROWER AND THE LENDERS THAT THE CIRCUMSTANCES CAUSING
SUCH SUSPENSION NO LONGER EXIST.


 

Section 2.05  Fees.

 

(a)                                  Letter of Credit Fees, Etc.

 

(I)                                     THE U.S. BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH U.S. REVOLVING CREDIT LENDER A
COMMISSION, ACCRUING FROM THE EFFECTIVE DATE, PAYABLE IN ARREARS QUARTERLY ON
THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING
MARCH 31, 2010, AND ON THE EARLIEST TO OCCUR OF THE FULL DRAWING EXPIRATION,
TERMINATION OR CANCELLATION OF ANY SUCH LETTER OF CREDIT AND ON THE TERMINATION
DATE, ON SUCH LENDER’S PRO RATA SHARE OF THE AVERAGE DAILY AGGREGATE AVAILABLE
LC AMOUNT OF ALL LETTERS OF CREDIT AT A RATE PER ANNUM EQUAL TO THE APPLICABLE
MARGIN FOR EURODOLLAR RATE ADVANCES.

 

(II)                                  THE U.S. BORROWER SHALL PAY TO THE ISSUING
BANK, FOR ITS OWN ACCOUNT, (A) A FRONTING FEE, ACCRUING FROM THE EFFECTIVE DATE,
PAYABLE IN ARREARS QUARTERLY ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING MARCH 31, 2010, AND ON THE EARLIEST TO OCCUR
OF THE FULL DRAWING EXPIRATION, TERMINATION OR CANCELLATION OF ANY SUCH LETTER
OF CREDIT AND ON THE TERMINATION DATE, ON THE AVERAGE DAILY AGGREGATE AVAILABLE
LC AMOUNT OF ALL LETTERS OF CREDIT AT THE RATE OF 0.25% PER ANNUM AND (B) SUCH
OTHER REASONABLE AND CUSTOMARY COMMISSIONS, TRANSFER FEES AND OTHER FEES AND
CHARGES IN CONNECTION WITH THE ISSUANCE OR ADMINISTRATION OF EACH LETTER OF
CREDIT AS THE U.S. BORROWER AND THE ISSUING BANK SHALL AGREE.

 

(b)                                 Administrative Agent’s Fees.  The U.S.
Borrower shall pay to the Administrative Agent for its own account such fees as
may from time to time be agreed between the U.S. Borrower and the Administrative
Agent.

 

Section 2.06  Conversion of Advances.

 


(A)                                  OPTIONAL.  EITHER BORROWER MAY ON ANY
BUSINESS DAY, UPON NOTICE GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER THAN
12:00 P.M. (NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY PRIOR TO THE DATE OF
THE PROPOSED CONVERSION AND SUBJECT TO THE PROVISIONS OF SECTIONS 2.04 AND 2.07,
CONVERT ALL OR ANY PORTION OF THE ADVANCES OF ONE TYPE OWED BY IT COMPRISING THE
SAME BORROWING INTO ADVANCES OF THE OTHER TYPE; PROVIDED, HOWEVER, THAT ANY

 

36

--------------------------------------------------------------------------------


 


CONVERSION OF EURODOLLAR RATE ADVANCES INTO BASE RATE ADVANCES SHALL BE MADE
ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH EURODOLLAR RATE ADVANCES,
ANY CONVERSION OF BASE RATE ADVANCES INTO EURODOLLAR RATE ADVANCES SHALL BE IN
AN AMOUNT NOT LESS THAN $2,000,000 NO CONVERSION OF ANY ADVANCES SHALL RESULT IN
MORE THAN FIVE SEPARATE BORROWINGS AND EACH CONVERSION OF ADVANCES COMPRISING
PART OF THE SAME BORROWING UNDER ANY FACILITY SHALL BE MADE RATABLY AMONG THE
APPROPRIATE LENDERS IN ACCORDANCE WITH THEIR ADVANCES UNDER SUCH FACILITY.  EACH
SUCH NOTICE OF CONVERSION SHALL, WITHIN THE RESTRICTIONS SPECIFIED ABOVE,
SPECIFY (I) THE DATE OF SUCH CONVERSION, (II) THE ADVANCES TO BE CONVERTED AND
(III) IF SUCH CONVERSION IS INTO EURODOLLAR RATE ADVANCES, THE DURATION OF THE
INITIAL INTEREST PERIOD FOR SUCH ADVANCES.  EACH NOTICE OF CONVERSION SHALL BE
IRREVOCABLE AND BINDING ON SUCH BORROWER.


 


(B)                                 MANDATORY.  (I)  ON THE DATE ON WHICH THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF EURODOLLAR RATE ADVANCES COMPRISING ANY
BORROWING SHALL BE REDUCED, BY PAYMENT OR PREPAYMENT OR OTHERWISE, TO LESS THAN
$2,000,000, SUCH ADVANCES SHALL AUTOMATICALLY CONVERT INTO BASE RATE ADVANCES.


 

(II)                                  IF THE APPROPRIATE BORROWER SHALL FAIL TO
SELECT THE DURATION OF ANY INTEREST PERIOD FOR ANY EURODOLLAR RATE ADVANCES IN
ACCORDANCE WITH THE PROVISIONS CONTAINED IN THE DEFINITION OF “INTEREST PERIOD”
IN SECTION 1.01, THE ADMINISTRATIVE AGENT WILL FORTHWITH SO NOTIFY SUCH BORROWER
AND THE APPROPRIATE LENDERS, WHEREUPON EACH SUCH EURODOLLAR RATE ADVANCE WILL
AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR,
CONVERT INTO A BASE RATE ADVANCE.

 

(III)                               UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY DEFAULT UNDER SECTION 7.01(A), (X) EACH EURODOLLAR RATE
ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD
THEREFOR, CONVERT INTO A BASE RATE ADVANCE AND (Y) THE OBLIGATION OF THE LENDERS
TO MAKE, OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE ADVANCES SHALL BE
SUSPENDED.

 

Section 2.07  Increased Costs, Etc.  (a)  In the event that, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation or administration of any
applicable law or regulation after the Effective Date, (ii) the compliance with
any applicable guideline or request from the NAIC or any central bank or other
Governmental Authority (whether or not having the force of law) or (iii) any
other circumstance affecting the interbank Eurodollar market or the position of
any Lender Party in such market which leads such Lender Party to reasonably
determine that the Eurodollar Rate for any Interest Period for any Eurodollar
Rate Advance made by such Lender Party will not adequately reflect the cost to
such Lender Party of making, funding or maintaining such Eurodollar Rate Advance
for such Interest Period, there shall be any increase in the cost to or
reduction in the amount received or receivable by any Lender Party as a result
of agreeing to make or of making, funding or maintaining Eurodollar Rate
Advances or of agreeing to issue or of issuing or maintaining Letters of Credit
or of agreeing to make or of making or maintaining Letter of Credit Advances
(excluding for purposes of this Section 2.07 any such increased costs resulting
from (A) Taxes or Other Taxes (as to which Section 2.09 shall govern) and
(B) changes in the basis of taxation of overall net income or overall gross
income by the United States or Canada or by the foreign jurisdiction or state
under the laws of which such Lender Party is organized or has its Applicable

 

37

--------------------------------------------------------------------------------


 

Lending Office or any political subdivision thereof), then the U.S. Borrower
shall from time to time, upon demand by such Lender Party (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender Party additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender Party, in its reasonable discretion, shall determine) sufficient to
compensate such Lender Party for such increased cost; provided, however, that a
Lender Party claiming additional amounts under this Section 2.07(a) agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office for
any Advances affected by such event if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue; provided that such designation is made on terms that such
Lender Party and its Applicable Lending Office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of this subsection (a).  A certificate as to
the amount of such increased cost and showing in reasonable detail the basis for
the calculation thereof, submitted to such Borrower by such Lender Party at the
time of demand, shall be conclusive and binding for all purposes, absent
manifest error.

 


(B)                                 IF, DUE TO EITHER (I) THE INTRODUCTION OF OR
ANY CHANGE IN OR IN THE INTERPRETATION OR ADMINISTRATION OF ANY APPLICABLE LAW
OR REGULATION AFTER THE EFFECTIVE DATE OR (II) THE COMPLIANCE WITH ANY
APPLICABLE GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE ANY INCREASE
IN THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY ANY LENDER
PARTY OR ANY CORPORATION CONTROLLING SUCH LENDER PARTY WHICH HAS OR WOULD HAVE
THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER PARTY’S CAPITAL OR
ASSETS AS A RESULT OF OR BASED UPON THE EXISTENCE OF SUCH LENDER PARTY’S
COMMITMENTS AND OBLIGATIONS UNDER THIS AGREEMENT TO A LEVEL BELOW THAT WHICH
SUCH LENDER PARTY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE OR COMPLIANCE (TAKING
INTO CONSIDERATION SUCH LENDER PARTY’S OR ANY CORPORATION CONTROLLING SUCH
LENDER PARTY’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY), THEN, UPON DEMAND BY
SUCH LENDER PARTY (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT), THE
U.S. BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER PARTY, FROM TIME TO TIME AS SPECIFIED BY SUCH LENDER PARTY, ADDITIONAL
AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER PARTY IN THE LIGHT OF SUCH
CIRCUMSTANCES, IT BEING UNDERSTOOD AND AGREED THAT A LENDER PARTY SHALL NOT BE
ENTITLED TO SUCH COMPENSATION AS A RESULT OF SUCH LENDER PARTY’S COMPLIANCE
WITH, OR PURSUANT TO ANY REQUEST OR DIRECTIVE TO COMPLY WITH, ANY SUCH LAW,
REGULATION, GUIDELINE OR REQUEST IN EFFECT ON THE EFFECTIVE DATE.  ANY AMOUNT
PAYABLE PURSUANT TO THIS SECTION 2.07(B) SHALL BE PAYABLE ONLY TO THE EXTENT
THAT SUCH LENDER PARTY REASONABLY DETERMINES SUCH INCREASE IN CAPITAL TO BE
ALLOCABLE TO THE EXISTENCE OF SUCH LENDER PARTY’S COMMITMENT TO LEND OR TO ISSUE
LETTERS OF CREDIT HEREUNDER OR TO THE ISSUANCE OR MAINTENANCE OF ANY LETTERS OF
CREDIT.  A CERTIFICATE AS TO SUCH AMOUNTS AND SHOWING IN REASONABLE DETAIL THE
BASIS FOR THE CALCULATION THEREOF SUBMITTED TO SUCH BORROWER BY SUCH LENDER
PARTY AT THE TIME OF DEMAND SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES,
ABSENT MANIFEST ERROR.


 


(C)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, IF THE INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF
ANY LAW OR REGULATION SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER PARTY OR
ITS EURODOLLAR LENDING OFFICE TO PERFORM ITS OBLIGATIONS HEREUNDER TO MAKE
EURODOLLAR RATE ADVANCES OR TO CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE
ADVANCES HEREUNDER, WITH RESPECT

 

38

--------------------------------------------------------------------------------


 


TO ANY EURODOLLAR RATE ADVANCE AFFECTED BY CIRCUMSTANCES DESCRIBED IN THIS
SUBSECTION (C), SUCH BORROWER WILL, AND WITH RESPECT TO ANY EURODOLLAR RATE
ADVANCE AFFECTED BY CIRCUMSTANCES DESCRIBED IN SUBSECTIONS (A) OR (B) ABOVE,
SUCH BORROWER MAY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD
THEREFOR, CONVERT EACH EURODOLLAR RATE ADVANCE AFFECTED BY SUCH CIRCUMSTANCES
INTO A BASE RATE ADVANCE BY GIVING THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE
(CONFIRMED PROMPTLY IN WRITING) THEREOF ON THE SAME DATE THAT SUCH BORROWER WAS
NOTIFIED BY A LENDER PARTY PURSUANT TO SUBSECTION (A) OR (B) ABOVE OR THIS
SUBSECTION (C) (AS APPLICABLE); PROVIDED THAT IF MORE THAN ONE LENDER PARTY IS
AFFECTED AT ANY TIME, THEN ALL AFFECTED LENDER PARTIES MUST BE TREATED IN THE
SAME MANNER PURSUANT TO THIS SECTION 2.07(C).  IN THE EVENT OF AN ILLEGALITY AS
DESCRIBED IN THIS SUBSECTION (C) THE OBLIGATION OF THE AFFECTED LENDER PARTIES
TO MAKE, OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE ADVANCES SHALL BE
SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL NOTIFY THE APPROPRIATE BORROWER
THAT SUCH LENDER PARTY HAS DETERMINED THAT THE CIRCUMSTANCES CAUSING SUCH
SUSPENSION NO LONGER EXIST; PROVIDED, HOWEVER, THAT, BEFORE MAKING ANY SUCH
DEMAND, SUCH LENDER PARTY AGREES TO USE REASONABLE EFFORTS (CONSISTENT WITH ITS
INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO DESIGNATE A DIFFERENT
APPLICABLE LENDING OFFICE FOR ANY ADVANCES AFFECTED BY SUCH EVENT IF THE MAKING
OF SUCH A DESIGNATION WOULD ALLOW SUCH LENDER PARTY OR ITS APPLICABLE LENDING
OFFICE TO CONTINUE TO PERFORM ITS OBLIGATIONS TO MAKE EURODOLLAR RATE ADVANCES
OR TO CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE ADVANCES; PROVIDED THAT SUCH
DESIGNATION IS MADE ON TERMS THAT SUCH LENDER PARTY AND ITS APPLICABLE LENDING
OFFICE SUFFER NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE, WITH THE OBJECT OF
AVOIDING THE CONSEQUENCE OF THE EVENT GIVING RISE TO THE OPERATION OF THIS
SUBSECTION.


 


(D)                                 ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, TO THE EXTENT ANY NOTICE UNDER SECTION 2.07, 2.09 OR 9.04(C) IS
GIVEN BY ANY LENDER PARTY MORE THAN 180 DAYS AFTER SUCH LENDER PARTY HAS
KNOWLEDGE (OR SHOULD HAVE HAD KNOWLEDGE) OF THE OCCURRENCE OF THE EVENT GIVING
RISE TO THE ADDITIONAL COST, REDUCTION IN AMOUNTS, LOSS, TAX OR OTHER ADDITIONAL
AMOUNTS DESCRIBED IN SUCH SECTION 2.07, 2.09 OR 9.04(C), AS THE CASE MAY BE,
SUCH LENDER PARTY SHALL NOT BE ENTITLED TO COMPENSATION UNDER SUCH SECTION FOR
ANY SUCH AMOUNTS INCURRED OR ACCRUING PRIOR TO THE GIVING OF SUCH NOTICE TO THE
APPROPRIATE BORROWER.


 

Section 2.08  Payments and Computations.  (a)  Each Borrower shall make each
payment owed by it hereunder and under the Lender Notes, irrespective of any
right of counterclaim or set-off (except as otherwise provided in Section 2.11),
not later than 12:00 P.M. (New York City time) on the day when due (or, in the
case of payments made by the U.S. Borrower pursuant to Section 6.01, on the date
of demand therefor) in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in same day funds.  The Administrative Agent will
promptly thereafter cause like funds to be distributed (i) if such payment by a
Borrower is in respect of principal, interest, fees or any other Obligation then
payable hereunder and under the Lender Notes to more than one Lender Party, to
such Lender Parties for the account of their respective Applicable Lending
Offices ratably in accordance with the amounts of such respective Obligations
then payable to such Lender Parties and (ii) if such payment by a Borrower is in
respect of any Obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.  Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 9.07(d), from and after the
effective date of such Assignment and Acceptance, the Administrative Agent shall
make all payments hereunder and under the Lender Notes in respect

 

39

--------------------------------------------------------------------------------


 

of the interest assigned thereby to the Lender Party assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

 


(B)                                 IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS
FOR APPLICATION TO THE OBLIGATIONS UNDER THE LOAN DOCUMENTS UNDER CIRCUMSTANCES
FOR WHICH THE LOAN DOCUMENTS DO NOT SPECIFY THE ADVANCES OR THE FACILITY TO
WHICH, OR THE MANNER IN WHICH, SUCH FUNDS ARE TO BE APPLIED, THE ADMINISTRATIVE
AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, ELECT TO DISTRIBUTE SUCH FUNDS TO EACH
LENDER PARTY RATABLY IN ACCORDANCE WITH SUCH LENDER PARTY’S PROPORTIONATE SHARE
OF THE PRINCIPAL AMOUNT OF ALL OUTSTANDING ADVANCES AND THE AVAILABLE LC AMOUNT
OF ALL LETTERS OF CREDIT IN REPAYMENT OR PREPAYMENT OF SUCH OF THE OUTSTANDING
ADVANCES OR OTHER OBLIGATIONS OWED TO SUCH LENDER PARTY, AND FOR APPLICATION TO
SUCH PRINCIPAL INSTALLMENTS, AS THE ADMINISTRATIVE AGENT SHALL DIRECT.


 


(C)                                  THE BORROWERS HEREBY AUTHORIZE EACH LENDER
PARTY, IF AND TO THE EXTENT PAYMENT OWED TO SUCH LENDER PARTY IS NOT MADE WHEN
DUE HEREUNDER OR, IN THE CASE OF A LENDER PARTY, UNDER THE LENDER NOTE HELD BY
SUCH LENDER PARTY, TO CHARGE FROM TIME TO TIME AGAINST ANY OR ALL OF THE
APPROPRIATE BORROWER’S ACCOUNTS WITH SUCH LENDER PARTY ANY AMOUNT SO DUE.


 


(D)                                 ALL COMPUTATIONS OF INTEREST, FEES AND
COMMISSIONS SHALL BE MADE BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF
360 DAYS, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY
BUT EXCLUDING THE LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST,
FEES OR COMMISSIONS ARE PAYABLE; PROVIDED THAT (I) INTEREST IN RESPECT OF WHICH
THE RATE OF INTEREST IS CALCULATED ON THE BASIS OF CLAUSE (A) OF THE DEFINITION
OF “BASE RATE” CONTAINED IN SECTION 1.01 AND (II) ANY FEES PAYABLE HEREUNDER
SHALL BE CALCULATED ON THE BASIS OF A YEAR OF 365 (OR 366, AS THE CASE MAY BE)
DAYS FOR THE ACTUAL NUMBER OF DAYS ELAPSED; AND PROVIDED FURTHER THAT FOR
PURPOSES OF THE INTEREST ACT (CANADA), WHENEVER INTEREST, FEES OR COMMISSIONS
HEREUNDER ARE TO BE CALCULATED AT A RATE BASED UPON A 360 DAY PERIOD (THE
“APPLICABLE RATE”), THE RATE OR PERCENTAGE OF INTEREST ON A YEARLY BASIS IS
EQUIVALENT TO SUCH APPLICABLE RATE MULTIPLIED BY THE ACTUAL NUMBER OF DAYS IN
THE YEAR DIVIDED BY 360.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN
INTEREST RATE, FEE OR COMMISSION HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR
ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(E)                                  WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE
LENDER NOTES SHALL BE STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH
PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR
COMMITMENT FEE, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION
WOULD CAUSE PAYMENT OF INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE ADVANCES TO
BE MADE IN THE NEXT FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE
NEXT PRECEDING BUSINESS DAY.


 


(F)                                    UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED NOTICE FROM THE APPROPRIATE BORROWER PRIOR TO THE DATE ON WHICH
ANY PAYMENT IS DUE TO ANY LENDER PARTY HEREUNDER THAT SUCH BORROWER WILL NOT
MAKE SUCH PAYMENT IN FULL, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
BORROWER HAS MADE SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT ON SUCH DATE
AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE
DISTRIBUTED TO EACH SUCH LENDER PARTY ON SUCH DUE DATE AN AMOUNT EQUAL TO THE
AMOUNT THEN DUE

 

40

--------------------------------------------------------------------------------



 


SUCH LENDER PARTY.  IF AND TO THE EXTENT SUCH BORROWER SHALL NOT HAVE SO MADE
SUCH PAYMENT IN FULL TO THE ADMINISTRATIVE AGENT, EACH SUCH LENDER PARTY SHALL
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO
SUCH LENDER PARTY TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS DISTRIBUTED TO SUCH LENDER PARTY UNTIL THE DATE SUCH LENDER PARTY
REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


 

Section 2.09  Taxes.  (a)  Any and all payments by either Borrower hereunder or
under the Lender Notes shall be made, in accordance with Section 2.08, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each Lender Party and the Administrative
Agent, (A) taxes that are imposed on its overall net income by the United
States, and taxes that are imposed on its overall net income or, in the case of
any Canadian Lender, capital (and franchise taxes imposed in lieu thereof), by
the state, province or other jurisdiction under the laws of which such Lender
Party or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and (B) any taxes imposed on the Administrative
Agent or any Lender Party as a result of a current or former connection between
the Administrative Agent or such Lender Party, as the case may be, and the
jurisdiction imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising from the
Administrative Agent or such Lender Party having executed, delivered or
performed its obligations or received any payment under, or sought enforcement
of, this Agreement) and (ii) (A) in the case of each Lender Party, taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state, province or other jurisdiction of such Lender Party’s
Applicable Lending Office or any political subdivision thereof and (B) in the
case of each Canadian Lender, taxes that are imposed on its overall capital
under the federal or provincial laws of Canada (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Lender Notes being hereinafter referred to as
“Taxes”) unless such Borrower is required by law or the interpretation or
administration thereof to withhold or deduct Taxes.  If either Borrower shall be
required by law or the interpretation or administration thereof by the relevant
taxing authority to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender Party or the Administrative Agent,
(x) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.09) such Lender Party or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (y) such Borrower shall make such deductions
and (z) such Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law;
provided, however, that the U.S. Borrower shall not be required to increase any
such amounts otherwise payable to a Lender Party so long as such Lender Party
fails to comply with the requirements of subsection (e) below.

 


(B)           IN ADDITION, EACH BORROWER SHALL PAY ANY PRESENT OR FUTURE STAMP,
DOCUMENTARY, EXCISE, PROPERTY OR SIMILAR TAXES, CHARGES OR LEVIES THAT ARISE
FROM ANY PAYMENT MADE BY IT HEREUNDER OR UNDER THE LENDER NOTES OR FROM THE
EXECUTION, DELIVERY OR REGISTRATION OF, PERFORMING UNDER, OR OTHERWISE WITH
RESPECT TO, THIS AGREEMENT OR THE LENDER NOTES (HEREINAFTER REFERRED TO AS
“OTHER TAXES”).

 

41

--------------------------------------------------------------------------------


 


(C)           EACH BORROWER SHALL INDEMNIFY EACH LENDER PARTY AND THE
ADMINISTRATIVE AGENT FOR AND HOLD IT HARMLESS AGAINST THE FULL AMOUNT OF TAXES
AND OTHER TAXES, AND FOR THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.09, IMPOSED ON OR PAID BY
SUCH LENDER PARTY OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE), AND ANY
LIABILITY (INCLUDING PENALTIES, ADDITIONS TO TAX, INTEREST AND EXPENSES) ARISING
THEREFROM OR WITH RESPECT THERETO THAT WOULD NOT HAVE ARISEN BUT FOR THE
APPROPRIATE BORROWER’S FAILURE TO PAY ANY TAXES OR OTHER TAXES WHEN DUE TO THE
APPROPRIATE TAXING AUTHORITY OR REMIT TO THE ADMINISTRATIVE AGENT THE RECEIPTS
OR OTHER DOCUMENTARY EVIDENCE REQUIRED UNDER SUBSECTION (D) BELOW.  THIS
INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH LENDER PARTY OR
THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR.


 


(D)           PROMPTLY AFTER THE DATE OF ANY PAYMENT OF TAXES, THE APPROPRIATE
BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS REFERRED TO
IN SECTION 9.02, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING SUCH
PAYMENT OR SUCH OTHER EVIDENCE OF PAYMENT THAT IS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  IN THE CASE OF ANY PAYMENT HEREUNDER OR UNDER THE LENDER
NOTES BY OR ON BEHALF OF SUCH BORROWER THROUGH AN ACCOUNT OR BRANCH OUTSIDE THE
UNITED STATES OR BY OR ON BEHALF OF SUCH BORROWER BY A PAYOR THAT IS NOT A
UNITED STATES PERSON, IF SUCH BORROWER DETERMINES THAT NO TAXES ARE PAYABLE IN
RESPECT THEREOF, SUCH BORROWER SHALL FURNISH, OR SHALL CAUSE SUCH PAYOR TO
FURNISH, TO THE ADMINISTRATIVE AGENT, AT SUCH ADDRESS, AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT STATING THAT SUCH PAYMENT IS
EXEMPT FROM TAXES.  FOR PURPOSES OF THIS SUBSECTION (D) AND SUBSECTION (E), THE
TERMS “UNITED STATES” AND “UNITED STATES PERSON” SHALL HAVE THE MEANINGS
SPECIFIED IN SECTION 7701 OF THE INTERNAL REVENUE CODE.


 


(E)           EACH LENDER PARTY ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND
DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH INITIAL LENDER OR THE EXISTING
ISSUING BANK, AS THE CASE MAY BE, AND ON THE DATE OF THE ASSIGNMENT AND
ACCEPTANCE PURSUANT TO WHICH A PERSON BECOMES A LENDER PARTY IN THE CASE OF EACH
OTHER LENDER PARTY, AND FROM TIME TO TIME THEREAFTER AS REQUESTED IN WRITING BY
THE U.S. BORROWER (BUT ONLY SO LONG THEREAFTER AS SUCH LENDER PARTY REMAINS
LAWFULLY ABLE TO DO SO), PROVIDE EACH OF THE ADMINISTRATIVE AGENT AND THE U.S.
BORROWER WITH TWO ORIGINAL PROPERLY COMPLETED AND DULY EXECUTED INTERNAL REVENUE
SERVICE FORMS W-8BEN OR W-8ECI OR (IN THE CASE OF A LENDER PARTY THAT HAS
CERTIFIED IN WRITING TO THE ADMINISTRATIVE AGENT THAT IT IS NOT (I) A “BANK” AS
DEFINED IN SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE), (II) A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE INTERNAL REVENUE
CODE) OF SUCH BORROWER OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO SUCH
BORROWER (WITHIN THE MEANING OF SECTION 864(D)(4) OF THE INTERNAL REVENUE CODE),
INTERNAL REVENUE SERVICE FORM W-8BEN, AS APPROPRIATE, OR ANY SUCCESSOR OR OTHER
FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE, CERTIFYING THAT SUCH LENDER
PARTY IS EXEMPT FROM OR ENTITLED TO A REDUCED RATE OF UNITED STATES WITHHOLDING
TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR THE LENDER NOTES OR, IN THE CASE
OF A LENDER PARTY THAT HAS CERTIFIED THAT IT IS NOT A “BANK” AS DESCRIBED ABOVE,
CERTIFYING THAT SUCH LENDER PARTY IS A FOREIGN CORPORATION, PARTNERSHIP, ESTATE
OR TRUST.  SUCH LENDER PARTY HEREBY AGREES, FROM TIME TO TIME AFTER THE INITIAL
DELIVERY OF SUCH FORMS OR CERTIFICATES, WHENEVER A LAPSE IN TIME OR CHANGE IN
CIRCUMSTANCES RENDERS SUCH FORMS OR CERTIFICATES OBSOLETE OR INACCURATE IN ANY
MATERIAL RESPECT, THAT IT SHALL PROMPTLY (I) DELIVER TO THE U.S. BORROWER AND
THE ADMINISTRATIVE AGENT TWO NEW ORIGINAL COPIES OF INTERNAL REVENUE SERVICE
FORMS W-8BEN OR W-8ECI, OR (IN THE CASE OF A LENDER PARTY THAT HAS CERTIFIED IN
WRITING TO THE ADMINISTRATIVE

 

42

--------------------------------------------------------------------------------


 


AGENT THAT IT IS NOT (A) A “BANK” AS DEFINED IN SECTION 881(C)(3)(A) OF THE
INTERNAL REVENUE CODE), (B) A 10-PERCENT SHAREHOLDER (WITHIN THE MEANING OF
SECTION 871(H)(3)(B) OF THE INTERNAL REVENUE CODE) OF SUCH BORROWER OR (C) A
CONTROLLED FOREIGN CORPORATION RELATED TO SUCH BORROWER (WITHIN THE MEANING OF
SECTION 864(D)(4) OF THE INTERNAL REVENUE CODE), AS APPROPRIATE, PROPERLY
COMPLETED AND DULY EXECUTED BY SUCH LENDER PARTY OR (II) NOTIFY THE
ADMINISTRATIVE AGENT AND THE U.S. BORROWER OF ITS INABILITY TO DELIVER ANY SUCH
FORMS OR CERTIFICATES.  IF THE FORMS PROVIDED BY A LENDER PARTY AT THE TIME SUCH
LENDER PARTY FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATES A UNITED STATES
INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH RATE
SHALL BE CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH LENDER PARTY
PROVIDES THE APPROPRIATE FORM CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON
WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES
FOR PERIODS GOVERNED BY SUCH FORM; PROVIDED, HOWEVER, THAT, IF AT THE DATE OF
THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH A LENDER PARTY BECOMES A PARTY
TO THIS AGREEMENT, THE LENDER PARTY ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER
SUBSECTION (A) IN RESPECT OF UNITED STATES WITHHOLDING TAX WITH RESPECT TO
INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES SHALL INCLUDE
(IN ADDITION TO WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE FUTURE OR OTHER
AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING TAX, IF ANY,
APPLICABLE WITH RESPECT TO THE LENDER PARTY ASSIGNEE ON SUCH DATE.  IF ANY FORM
OR DOCUMENT REFERRED TO IN THIS SUBSECTION (E) REQUIRES THE DISCLOSURE OF
INFORMATION, OTHER THAN INFORMATION NECESSARY TO COMPUTE THE TAX PAYABLE AND
INFORMATION REQUIRED ON THE DATE OF THE EXISTING CREDIT AGREEMENT (IN THE CASE
OF CANADIAN LENDERS) OR ON THE DATE HEREOF (IN THE CASE OF LENDER PARTIES OTHER
THAN CANADIAN LENDERS) BY INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI OR THE
RELATED CERTIFICATE DESCRIBED ABOVE, THAT THE LENDER PARTY REASONABLY CONSIDERS
TO BE CONFIDENTIAL, THE LENDER PARTY SHALL GIVE NOTICE THEREOF TO SUCH BORROWER
AND SHALL NOT BE OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT SUCH CONFIDENTIAL
INFORMATION.  EACH LENDER PARTY THAT IS ORGANIZED UNDER THE LAWS OF THE UNITED
STATES AND IS NOT AN “EXEMPT RECIPIENT” AS SUCH TERM IS DEFINED IN
SECTION 1.6049-4(C)(1)(II) OF THE TREASURY REGULATIONS SHALL AT EACH TIME
SPECIFIED ABOVE IN THIS SUBSECTION (E) PROVIDE THE ADMINISTRATIVE AGENT AND THE
U.S. BORROWER WITH TWO ORIGINAL PROPERLY COMPLETED AND DULY EXECUTED INTERNAL
REVENUE SERVICE FORMS W-9; PROVIDED, HOWEVER, IF AFTER THE INITIAL DELIVERY BY
SUCH LENDER PARTY OF SUCH FORM W-9, THERE IS A LAPSE IN TIME OR CHANGE IN
CIRCUMSTANCE THAT RENDERS SUCH FORM OBSOLETE OR INACCURATE IN ANY MATERIAL
RESPECT, AND SUCH LENDER PARTY IS UNABLE TO DELIVER TO THE U.S. BORROWER TWO
NEW ORIGINAL COPIES OF SUCH FORM, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH
LENDER, SUCH LENDER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND U.S.
BORROWER OF ITS INABILITY TO DELIVER ANY SUCH FORM.


 


(F)            IN RESPECT OF ANY CANADIAN ADVANCE MADE TO THE CANADIAN BORROWER
BY ANY LENDER, SUCH LENDER (I) REPRESENTS AND WARRANTS TO THE CANADIAN BORROWER
THAT IT IS A RESIDENT OF CANADA FOR PURPOSES OF THE INCOME TAX (CANADA) OR IS AN
AUTHORIZED FOREIGN BANK DEEMED TO BE A RESIDENT OF CANADA FOR PURPOSES OF
PART XIII OF THE INCOME TAX (CANADA) IN RESPECT OF ANY AMOUNT PAID TO SUCH
LENDER UNDER THE CANADIAN FACILITY (II) AGREES THAT IF SUCH LENDER IS NOT A
RESIDENT OF CANADA AT THE TIME SUCH PAYMENTS ARE MADE THAT THE CANADIAN BORROWER
MAY WITHHOLD AND REMIT TAXES PURSUANT TO SUBSECTION (A) (AND (C), IF APPLICABLE)
AND THAT SUCH LENDER SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER SUBSECTION
(A) OR (C) WITH RESPECT TO TAXES OR OTHER TAXES IMPOSED BY CANADA OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN THAT ARISE BY
VIRTUE OF SUCH LENDER BEING A NON-RESIDENT OF CANADA FOR PURPOSES OF THE INCOME
TAX ACT (CANADA); AND (III) COVENANTS AND AGREES TO PROMPTLY ADVISE THE U.S.
BORROWER IF SUCH LENDER CHANGES ITS RESIDENCY FOR PURPOSES OF THE INCOME TAX ACT
(CANADA) IN

 

43

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE PROVISIONS OF CLAUSE (I) ABOVE AND TO COOPERATE WITH THE
CANADIAN BORROWER TO PROVIDE, AT EITHER BORROWER’S REASONABLE REQUEST,
INFORMATION NECESSARY TO DETERMINE THE AMOUNT OF WITHHOLDING OR DEDUCTION THAT
MAY BE REQUIRED.


 


(G)           FOR ANY PERIOD WITH RESPECT TO WHICH EITHER (I) A LENDER PARTY HAS
FAILED TO PROVIDE THE U.S. BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR
OTHER DOCUMENT DESCRIBED IN SUBSECTION (E) ABOVE (OTHER THAN IF SUCH FAILURE IS
DUE TO A CHANGE IN LAW OCCURRING AFTER THE DATE ON WHICH A FORM, CERTIFICATE OR
OTHER DOCUMENT ORIGINALLY WAS REQUIRED TO BE PROVIDED OR IF SUCH FORM OTHERWISE
IS NOT REQUIRED UNDER SUBSECTION (E) ABOVE) OR (II) ANY REPRESENTATION OR
CERTIFICATION MADE BY A LENDER PARTY PURSUANT TO SUBSECTION (E) OR (F) ABOVE IS
INCORRECT IN ANY MATERIAL RESPECT AT THE TIME A PAYMENT HEREUNDER IS MADE (OTHER
THAN BY REASON OF ANY CHANGE IN TREATY, LAW OR REGULATION HAVING EFFECT AFTER
THE DATE OF SUCH REPRESENTATION OR CERTIFICATION WHEN MADE), SUCH LENDER PARTY
SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER SUBSECTION (A) OR (C) WITH
RESPECT TO TAXES IMPOSED BY THE UNITED STATES OR CANADA BY REASON OF SUCH
FAILURE OR INCORRECTNESS, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT SHOULD A
LENDER PARTY BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM,
CERTIFICATE OR OTHER DOCUMENT REQUIRED HEREUNDER, SUCH BORROWER SHALL TAKE SUCH
STEPS AS SUCH LENDER PARTY SHALL REASONABLY REQUEST TO ASSIST SUCH LENDER PARTY
TO RECOVER SUCH TAXES.


 


(H)           ANY LENDER PARTY CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT
TO THIS SECTION 2.09 AGREES TO USE REASONABLE EFFORTS (CONSISTENT WITH ITS
INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS) TO CHANGE THE
JURISDICTION OF ITS APPLICABLE LENDING OFFICE OR DESIGNATE A DIFFERENT
APPLICABLE LENDING OFFICE IF THE MAKING OF SUCH A CHANGE OR DESIGNATION WOULD
AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, ANY SUCH ADDITIONAL AMOUNTS THAT
MAY THEREAFTER ACCRUE; PROVIDED THAT SUCH CHANGE OR DESIGNATION IS MADE ON TERMS
THAT SUCH LENDER PARTY AND ITS APPLICABLE LENDING OFFICE SUFFER NO ECONOMIC,
LEGAL OR REGULATORY DISADVANTAGE, WITH THE OBJECT OF AVOIDING THE CONSEQUENCE OF
THE EVENT GIVING RISE TO THE OPERATION OF SUBSECTION (A) OR (C) ABOVE; PROVIDED
FURTHER THAT NOTHING IN THIS SUBSECTION (H) SHALL AFFECT OR POSTPONE ANY OF THE
OBLIGATIONS OF THE BORROWERS OR THE RIGHTS OF ANY LENDER PARTY PURSUANT TO THIS
SECTION 2.09.


 


(I)            IF THE U.S. BORROWER DETERMINES IN GOOD FAITH THAT A REASONABLE
BASIS EXISTS FOR CONTESTING ANY TAXES FOR WHICH INDEMNIFICATION HAS BEEN
DEMANDED HEREUNDER, THE RELEVANT LENDER PARTY OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, SHALL COOPERATE WITH THE U.S. BORROWER IN CHALLENGING SUCH TAXES AT
THE U.S. BORROWER’S EXPENSE IF SO REQUESTED BY THE U.S. BORROWER.  IF ANY LENDER
PARTY OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, RECEIVES A REFUND OF A TAX FOR
WHICH A PAYMENT HAS BEEN MADE BY THE U.S. BORROWER PURSUANT TO THIS SECTION,
WHICH REFUND IN THE GOOD FAITH JUDGMENT OF SUCH LENDER PARTY OR ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, IS ATTRIBUTABLE TO SUCH PAYMENT MADE BY THE U.S.
BORROWER, THEN THE LENDER PARTY OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE,
SHALL REIMBURSE THE U.S. BORROWER FOR SUCH AMOUNT AS THE LENDER PARTY OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, DETERMINES TO BE THE PROPORTION OF THE
REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT, IN NO BETTER OR WORSE
POSITION THAN IT WOULD HAVE BEEN IN IF THE PAYMENT HAD NOT BEEN REQUIRED.  IF A
LENDER PARTY OR THE ADMINISTRATIVE AGENT IS REQUIRED TO RETURN ALL OR A PORTION
OF ANY REFUND FOR WHICH REIMBURSEMENT WAS MADE UNDER THE PRECEDING SENTENCE TO
THE AUTHORITY THAT GRANTED SUCH REFUND, THE U.S. BORROWER SHALL PAY OVER TO SUCH
LENDER PARTY OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, THE PORTION OF
SUCH REIMBURSEMENT AS WILL LEAVE SUCH LENDER PARTY OR THE ADMINISTRATIVE AGENT,
AS THE CASE MAY BE, IN NO BETTER OR WORSE POSITION THAN IF NO SUCH REIMBURSEMENT
HAD BEEN

 

44

--------------------------------------------------------------------------------


 


MADE.  A LENDER PARTY OR THE ADMINISTRATIVE AGENT SHALL CLAIM ANY REFUND THAT IT
DETERMINES IN GOOD FAITH IS AVAILABLE TO IT, UNLESS IT CONCLUDES IN ITS
REASONABLE DISCRETION THAT IT WOULD BE ADVERSELY AFFECTED BY MAKING SUCH A
CLAIM; PROVIDED, HOWEVER, THAT EACH LENDER PARTY AND THE ADMINISTRATIVE AGENT
SHALL BE FULLY JUSTIFIED IN REFUSING TO CLAIM ANY SUCH REFUND, UNLESS, IF IT SO
REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION AGAINST ANY EXPENSE
THAT MAY BE INCURRED BY IT IN CONNECTION THEREWITH.  NOTHING HEREIN CONTAINED
SHALL INTERFERE WITH THE RIGHT OF A LENDER PARTY OR THE ADMINISTRATIVE AGENT TO
ARRANGE ITS TAX AFFAIRS IN WHATEVER MANNER IT THINKS FIT NOR OBLIGE ANY LENDER
PARTY OR THE ADMINISTRATIVE AGENT TO DISCLOSE ANY INFORMATION RELATING TO ITS
TAX AFFAIRS OR ANY COMPUTATIONS IN RESPECT THEREOF OR REQUIRE ANY LENDER PARTY
OR THE ADMINISTRATIVE AGENT TO DO ANYTHING THAT WOULD PREJUDICE ITS ABILITY TO
BENEFIT FROM ANY OTHER RELIEFS, REMISSIONS OR REPAYMENTS TO WHICH IT MAY BE
ENTITLED.


 


(J)            EACH LENDER PARTY REPRESENTS AND AGREES THAT, ON THE DATE HEREOF
AND AT ALL TIMES DURING THE TERM OF THIS AGREEMENT, IT IS NOT AND WILL NOT BE A
CONDUIT ENTITY PARTICIPATING IN A CONDUIT FINANCING ARRANGEMENT (AS DEFINED
UNITED STATES TREASURY REGULATIONS SECTION 1.881-3) WITH RESPECT TO THE
BORROWINGS HEREUNDER (OTHER THAN A CONDUIT FINANCING ARRANGEMENT IN WHICH THE
APPROPRIATE BORROWER, OR AN AFFILIATE THEREOF, IS A FINANCING ENTITY) UNLESS THE
APPROPRIATE BORROWER HAS CONSENTED TO SUCH ARRANGEMENT PRIOR THERETO.


 

Section 2.10  Sharing of Payments, Etc.  Subject to the priority of payments
specifically set forth herein or in any other Loan Document and subject to the
provisions of Section 9.07(g)(vi) hereof, if any Lender Party shall obtain at
any time any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise) (a) on account of Obligations due and
payable to such Lender Party hereunder and under the Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender Party at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lender Parties
hereunder and under the Loan Documents at such time) of payments on account of
the Obligations due and payable to all Lender Parties hereunder and under the
Loan Documents at such time obtained by all the Lender Parties at such time or
(b) on account of Obligations owing (but not due and payable) to such Lender
Party hereunder and under the Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender Party at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Loan Documents at such time) of payments
on account of the Obligations owing (but not due and payable) to all Lender
Parties hereunder and under the Loan Documents at such time obtained by all of
the Lender Parties at such time, such Lender Party shall forthwith purchase from
the other Lender Parties such participations in the Obligations due and payable
or owing to them, as the case may be, as shall be necessary to cause such
purchasing Lender Party to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest

 

45

--------------------------------------------------------------------------------


 

or other amount paid or payable by the purchasing Lender Party in respect of the
total amount so recovered.  Each Borrower agrees that any Lender Party so
purchasing a participation from another Lender Party pursuant to this
Section 2.10 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender Party were the direct creditor of such
Borrower in the amount of such participation.

 

Section 2.11  Defaulting Lenders.  (a)  In the event that, at any one time,
(i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender
shall owe a Defaulted Amount to the Administrative Agent or any of the other
Lender Parties and (iii) the Appropriate Borrower shall make any payment
hereunder or under any other Loan Document to the Administrative Agent for the
account of such Defaulting Lender, then the Administrative Agent may, on its
behalf or on behalf of such other Lender Parties and to the fullest extent
permitted by applicable law, apply at such time the amount so paid by such
Borrower to or for the account of such Defaulting Lender to the payment of each
such Defaulted Amount to the extent required to pay such Defaulted Amount.  In
the event that the Administrative Agent shall so apply any such amount to the
payment of any such Defaulted Amount on any date, the amount so applied by the
Administrative Agent shall constitute for all purposes of this Agreement and the
other Loan Documents payment, to such extent, of such Defaulted Amount on such
date.  Any such amount so applied by the Administrative Agent shall be retained
by the Administrative Agent or distributed by the Administrative Agent to such
other Lender Parties, ratably in accordance with the respective portions of such
Defaulted Amounts payable at such time to the Administrative Agent and such
other Lender Parties and, if the amount of such payment made by such Borrower
shall at such time be insufficient to pay all such Defaulted Amounts owing by
each such Defaulting Lender at such time to the Administrative Agent and the
other Lender Parties, in the following order of priority:

 

(A)          first, to the Administrative Agent for any such Defaulted Amount
then owing by each such Defaulting Lender to the Administrative Agent; and

 

(B)           second, to any other Lender Parties for any such Defaulted Amounts
then owing by each such Defaulting Lender to such other Lender Parties, ratably
in accordance with such respective Defaulted Amounts then owing to such other
Lender Parties.

 


ANY PORTION OF SUCH AMOUNT PAID BY SUCH BORROWER FOR THE ACCOUNT OF SUCH
DEFAULTING LENDER REMAINING, AFTER GIVING EFFECT TO THE AMOUNT APPLIED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SUBSECTION (A), SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT AS SPECIFIED IN SUBSECTION (C) OF THIS SECTION 2.11.


 


(B)           IN THE EVENT THAT, AT ANY ONE TIME, (I) ANY LENDER PARTY SHALL BE
A DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL NOT OWE A DEFAULTED
AMOUNT AND (III) EITHER BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER
PARTY SHALL BE REQUIRED TO PAY OR DISTRIBUTE ANY AMOUNT HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT TO OR FOR THE ACCOUNT OF SUCH DEFAULTING LENDER, THEN SUCH
BORROWER OR SUCH OTHER LENDER PARTY SHALL PAY SUCH AMOUNT TO THE ADMINISTRATIVE
AGENT TO BE HELD BY THE ADMINISTRATIVE AGENT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN ESCROW OR THE ADMINISTRATIVE AGENT SHALL, TO THE FULLEST
EXTENT PERMITTED BY

 

46

--------------------------------------------------------------------------------


 


APPLICABLE LAW, HOLD IN ESCROW SUCH AMOUNT OTHERWISE HELD BY IT.  ANY FUNDS HELD
BY THE ADMINISTRATIVE AGENT IN ESCROW UNDER THIS SUBSECTION (B) SHALL BE
DEPOSITED BY THE ADMINISTRATIVE AGENT IN AN ACCOUNT WITH DBTCA, IN THE NAME AND
UNDER THE CONTROL OF THE ADMINISTRATIVE AGENT, BUT SUBJECT TO THE PROVISIONS OF
THIS SUBSECTION (B).  THE TERMS APPLICABLE TO SUCH ACCOUNT, INCLUDING THE RATE
OF INTEREST PAYABLE WITH RESPECT TO THE CREDIT BALANCE OF SUCH ACCOUNT FROM TIME
TO TIME, SHALL BE DBTCA’S STANDARD TERMS APPLICABLE TO ESCROW ACCOUNTS
MAINTAINED WITH IT.  ANY INTEREST CREDITED TO SUCH ACCOUNT FROM TIME TO TIME
SHALL BE HELD BY THE ADMINISTRATIVE AGENT IN ESCROW UNDER, AND APPLIED BY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME IN ACCORDANCE WITH THE PROVISIONS OF,
THIS SUBSECTION (B).  THE ADMINISTRATIVE AGENT SHALL, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, APPLY ALL FUNDS SO HELD IN ESCROW FROM TIME TO TIME
TO THE EXTENT NECESSARY TO MAKE ANY ADVANCES REQUIRED TO BE MADE BY SUCH
DEFAULTING LENDER AND TO PAY ANY AMOUNT PAYABLE BY SUCH DEFAULTING LENDER
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER PARTY, AS AND WHEN SUCH ADVANCES OR AMOUNTS ARE REQUIRED TO BE MADE
OR PAID AND, IF THE AMOUNT SO HELD IN ESCROW SHALL AT ANY TIME BE INSUFFICIENT
TO MAKE AND PAY ALL SUCH ADVANCES AND AMOUNTS REQUIRED TO BE MADE OR PAID AT
SUCH TIME, IN THE FOLLOWING ORDER OF PRIORITY:


 

(A)          first, to the Administrative Agent for any amount then due and
payable by such Defaulting Lender to the Administrative Agent hereunder;

 

(B)           second, to any other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties; and

 

(C)           third, to such Borrower for any Advance then required to be made
by such Defaulting Lender.

 

In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with respect to such Lender Party shall be
distributed by the Administrative Agent to such Lender Party and applied by such
Lender Party to the Obligations owing to such Lender Party at such time under
this Agreement and the other Loan Documents ratably in accordance with the
respective amounts of such Obligations outstanding at such time.

 


(C)           THE RIGHTS AND REMEDIES AGAINST A DEFAULTING LENDER UNDER THIS
SECTION 2.11 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER PARTY MAY HAVE AGAINST SUCH DEFAULTING LENDER
WITH RESPECT TO ANY DEFAULTED AMOUNT.


 

Section 2.12  Letters of Credit.

 


(A)           LETTER OF CREDIT REPORTS.  THE ISSUING BANK SHALL FURNISH (I) TO
THE ADMINISTRATIVE AGENT ON THE FIRST BUSINESS DAY OF EACH WEEK A WRITTEN REPORT
SUMMARIZING EXPIRATION DATES OF LETTERS OF CREDIT AND DRAWINGS DURING SUCH WEEK
UNDER ALL LETTERS OF CREDIT, (II) TO EACH U.S. REVOLVING CREDIT LENDER ON THE
FIRST BUSINESS DAY OF EACH MONTH A WRITTEN REPORT SUMMARIZING EXPIRATION DATES
OF LETTERS OF CREDIT AND DRAWINGS DURING SUCH MONTH UNDER ALL LETTERS OF CREDIT
AND (III) TO THE ADMINISTRATIVE AGENT AND EACH U.S. REVOLVING CREDIT LENDER

 

47

--------------------------------------------------------------------------------


 


ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER A WRITTEN REPORT SETTING
FORTH THE AVERAGE DAILY AGGREGATE AVAILABLE LC AMOUNT DURING THE PRECEDING
CALENDAR QUARTER OF ALL LETTERS OF CREDIT.


 


(B)           DRAWING AND REIMBURSEMENT.  THE PAYMENT BY THE ISSUING BANK OF A
DRAFT DRAWN UNDER ANY LETTER OF CREDIT SHALL CONSTITUTE FOR ALL PURPOSES OF THIS
AGREEMENT THE MAKING BY THE ISSUING BANK OF A U.S. LETTER OF CREDIT ADVANCE,
WHICH SHALL INITIALLY BE A BASE RATE ADVANCE (AND WHICH MAY BE CONVERTED
PURSUANT TO AND IN ACCORDANCE WITH SECTION 2.06), IN THE AMOUNT OF SUCH DRAFT. 
UPON NOTICE OF SUCH PAYMENT TO THE ADMINISTRATIVE AGENT, EACH U.S. REVOLVING
CREDIT LENDER SHALL PURCHASE FROM THE ISSUING BANK, AND THE ISSUING BANK SHALL
SELL AND ASSIGN TO EACH SUCH U.S. REVOLVING CREDIT LENDER, SUCH LENDER’S PRO
RATA SHARE OF SUCH OUTSTANDING U.S. LETTER OF CREDIT ADVANCE AS OF THE DATE OF
SUCH PURCHASE, BY MAKING AVAILABLE FOR THE ACCOUNT OF ITS APPLICABLE LENDING
OFFICE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK, BY
DEPOSIT TO THE ADMINISTRATIVE AGENT’S ACCOUNT, IN SAME DAY FUNDS, AN AMOUNT
EQUAL TO THE PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH U.S. LETTER OF
CREDIT ADVANCE TO BE PURCHASED BY SUCH LENDER.  PROMPTLY AFTER RECEIPT THEREOF,
THE ADMINISTRATIVE AGENT SHALL TRANSFER SUCH FUNDS TO THE ISSUING BANK.  THE
U.S. BORROWER HEREBY AGREES TO EACH SUCH SALE AND ASSIGNMENT.  EACH U.S.
REVOLVING CREDIT LENDER AGREES TO PURCHASE ITS PRO RATA SHARE OF AN OUTSTANDING
U.S. LETTER OF CREDIT ADVANCE ON (I) THE BUSINESS DAY ON WHICH NOTIFICATION IS
GIVEN BY THE ISSUING BANK OF A DRAFT ON A LETTER OF CREDIT; PROVIDED NOTICE OF
SUCH DRAFT IS GIVEN NOT LATER THAN 12:00 P.M. (NEW YORK CITY TIME) ON SUCH
BUSINESS DAY OR (II) THE FIRST BUSINESS DAY NEXT SUCCEEDING SUCH NOTICE IF
NOTICE OF SUCH DRAFT IS GIVEN AFTER SUCH TIME.  UPON ANY SUCH ASSIGNMENT BY THE
ISSUING BANK TO ANY OTHER U.S. REVOLVING CREDIT LENDER OF A PORTION OF A U.S.
LETTER OF CREDIT ADVANCE, THE ISSUING BANK REPRESENTS AND WARRANTS TO SUCH OTHER
LENDER THAT THE ISSUING BANK IS THE LEGAL AND BENEFICIAL OWNER OF SUCH INTEREST
BEING ASSIGNED BY IT, BUT MAKES NO OTHER REPRESENTATION OR WARRANTY AND ASSUMES
NO RESPONSIBILITY WITH RESPECT TO SUCH U.S. LETTER OF CREDIT ADVANCE, THE LOAN
DOCUMENTS OR ANY LOAN PARTY.  IF AND TO THE EXTENT THAT ANY U.S. REVOLVING
CREDIT LENDER SHALL NOT HAVE SO MADE THE AMOUNT OF SUCH U.S. LETTER OF CREDIT
ADVANCE AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH U.S. REVOLVING CREDIT LENDER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT
TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE OF NOTICE BY THE
ISSUING BANK UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT, AT
THE FEDERAL FUNDS RATE FOR ITS ACCOUNT OR THE ACCOUNT OF THE ISSUING BANK, AS
APPLICABLE.  IF SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT SUCH AMOUNT
FOR THE ACCOUNT OF THE ISSUING BANK ON ANY BUSINESS DAY, SUCH AMOUNT SO PAID IN
RESPECT OF PRINCIPAL SHALL CONSTITUTE A U.S. LETTER OF CREDIT ADVANCE MADE BY
SUCH LENDER ON SUCH BUSINESS DAY FOR PURPOSES OF THIS AGREEMENT, AND THE
OUTSTANDING PRINCIPAL AMOUNT OF THE U.S. LETTER OF CREDIT ADVANCE MADE BY THE
ISSUING BANK SHALL BE REDUCED BY SUCH AMOUNT ON SUCH BUSINESS DAY.  EACH U.S.
LETTER OF CREDIT ADVANCE MADE BY THE ISSUING BANK IN RESPECT OF A LETTER CREDIT
AND EACH ASSIGNMENT OF AN INTEREST IN SUCH U.S. LETTER OF CREDIT ADVANCE TO THE
U.S. REVOLVING CREDIT LENDERS SHALL BE DEEMED TO BE A SINGLE BORROWING OF U.S.
LETTER OF CREDIT ADVANCES.


 


(C)           FAILURE TO MAKE U.S. LETTER OF CREDIT ADVANCES.  THE FAILURE OF
ANY U.S. LETTER OF CREDIT LENDER TO MAKE THE U.S. LETTER OF CREDIT ADVANCE TO BE
MADE BY IT ON THE DATE SPECIFIED IN SECTION 2.12(B) SHALL NOT RELIEVE ANY OTHER
U.S. LETTER OF CREDIT LENDER OF ITS OBLIGATION HEREUNDER TO MAKE ITS U.S. LETTER
OF CREDIT ADVANCE ON SUCH DATE, BUT NO U.S. LETTER OF CREDIT LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER U.S. LETTER OF CREDIT LENDER TO

 

48

--------------------------------------------------------------------------------


 


MAKE THE U.S. LETTER OF CREDIT ADVANCE TO BE MADE BY SUCH OTHER U.S. LETTER OF
CREDIT LENDER ON SUCH DATE.


 


(D)           REPAYMENT OF U.S. LETTER OF CREDIT ADVANCES.  THE U.S. BORROWER
SHALL REPAY ON THE TERMINATION DATE TO THE ADMINISTRATIVE AGENT, FOR THE RATABLE
ACCOUNT OF THE U.S. LETTER OF CREDIT LENDERS, THE AGGREGATE PRINCIPAL AMOUNT OF
U.S. LETTER OF CREDIT ADVANCES OUTSTANDING ON THE TERMINATION DATE.


 


(E)           REPLACEMENT, EXTENSION OR RENEWAL.  THE LETTERS OF CREDIT SHALL
NOT BE REPLACED, EXTENDED OR RENEWED BY THE ISSUING BANK.


 


(F)            TERMINATION OR REDUCTION.  IF ANY LETTER OF CREDIT EXPIRES
WITHOUT BEING DRAWN OR REPLACED OR IF THE ORIGINAL OF ANY LETTER OF CREDIT IS
RETURNED TO THE ISSUING BANK WITHOUT SUCH LETTER OF CREDIT BEING DRAWN OR
REPLACED, THEN THE AGGREGATE AMOUNT OF ALL U.S. LETTER OF CREDIT ADVANCES THAT
EACH U.S. LETTER OF CREDIT LENDER IS REQUIRED TO MAKE OR PURCHASE SHALL BE
AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AVAILABLE LC AMOUNT OF SUCH LETTER
OF CREDIT AND EACH SUCH REDUCTION SHALL BE MADE RATABLY AMONG THE U.S. LETTER OF
CREDIT LENDERS.


 


(G)           OBLIGATION TO PAY U.S. LETTER OF CREDIT ADVANCES.  THE OBLIGATIONS
OF THE U.S. BORROWER UNDER THIS AGREEMENT, ANY U.S. LETTER OF CREDIT AGREEMENT
AND ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY LETTER OF CREDIT SHALL BE
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, SUCH U.S. LETTER OF CREDIT AGREEMENT AND SUCH OTHER
AGREEMENT OR INSTRUMENT UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION,
THE FOLLOWING CIRCUMSTANCES:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT, ANY
U.S. LETTER OF CREDIT AGREEMENT, ANY LETTER OF CREDIT OR ANY OTHER AGREEMENT OR
INSTRUMENT RELATING THERETO (ALL OF THE FOREGOING BEING, COLLECTIVELY, THE “L/C
RELATED DOCUMENTS”);

 

(II)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS OF THE U.S. BORROWER IN RESPECT OF
ANY L/C RELATED DOCUMENT OR ANY OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO
DEPARTURE FROM ALL OR ANY OF THE L/C RELATED DOCUMENTS;

 

(III)          THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT THAT
THE U.S. BORROWER MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR ANY TRANSFEREE
OF A LETTER OF CREDIT (OR ANY PERSONS FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH
TRANSFEREE MAY BE ACTING), THE ISSUING BANK OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE L/C RELATED DOCUMENTS OR
ANY UNRELATED TRANSACTION;

 

(IV)          ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED UNDER A LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT
OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(V)           PAYMENT BY THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE OR OTHER DOCUMENT THAT DOES NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

 

49

--------------------------------------------------------------------------------


 

(VI)          ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY COLLATERAL OR OTHER
COLLATERAL, OR ANY RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE
FROM THE GUARANTY, THE GUARANTEE AND COLLATERAL AGREEMENT OR ANY OTHER
GUARANTEE, FOR ALL OR ANY OF THE OBLIGATIONS OF THE U.S. BORROWER IN RESPECT OF
THE L/C RELATED DOCUMENTS; OR

 

(VII)         ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, ANY OTHER
CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, THE U.S. BORROWER OR A GUARANTOR.

 


ARTICLE III


 


[RESERVED]


 


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 

Section 4.01  Representations and Warranties of Each Borrower.  Each Borrower
represents and warrants as follows:

 

(A)           LOAN PARTIES - DUE ORGANIZATION AND FORMATION; GOOD STANDING;
CORPORATE, COMPANY AND PARTNERSHIP POWER AND AUTHORITY; CAPITAL STOCK.  EACH
LOAN PARTY (I) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (II) IS DULY QUALIFIED AND IN
GOOD STANDING AS A FOREIGN ENTITY IN EACH OTHER JURISDICTION IN WHICH IT OWNS OR
LEASES PROPERTY OR IN WHICH THE CONDUCT OF ITS BUSINESS REQUIRES IT TO SO
QUALIFY OR BE LICENSED, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING HAS NOT HAD OR WOULD NOT REASONABLY BE LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT AND (III) HAS ALL REQUISITE POWER AND AUTHORITY (INCLUDING,
WITHOUT LIMITATION, ALL MATERIAL GOVERNMENTAL LICENSES, PERMITS AND OTHER
APPROVALS) TO OWN OR LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED.  ALL OF THE
OUTSTANDING CAPITAL STOCK OF THE U.S. BORROWER HAS BEEN VALIDLY ISSUED AND IS
FULLY PAID AND NON-ASSESSABLE.

 

(B)           LOAN PARTIES’ SUBSIDIARIES - DUE ORGANIZATION AND FORMATION; GOOD
STANDING; CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP AUTHORIZATION AND
AUTHORITY; CAPITAL STOCK, MEMBERSHIP INTERESTS, PARTNERSHIP INTERESTS.  SET
FORTH ON SCHEDULE 4.01(B) HERETO IS A COMPLETE AND ACCURATE LIST OF ALL
SUBSIDIARIES OF EACH LOAN PARTY AS OF THE DATE OF SUCH SCHEDULE, SHOWING AS OF
THE DATE HEREOF (AS TO EACH SUCH SUBSIDIARY) THE JURISDICTION OF ITS
INCORPORATION OR FORMATION, THE NUMBER OF LIMITED LIABILITY COMPANY MEMBERSHIP
INTERESTS OR PARTNERSHIP INTERESTS OR SHARES OF EACH CLASS OF CAPITAL STOCK
AUTHORIZED, AND THE NUMBER OUTSTANDING, ON THE DATE HEREOF AND THE PERCENTAGE OF
THE OUTSTANDING LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS, PARTNERSHIP
INTERESTS AND SHARES OF EACH SUCH CLASS OWNED (DIRECTLY OR INDIRECTLY) BY SUCH
LOAN PARTY AND THE NUMBER OF LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS,
PARTNERSHIP INTERESTS OR SHARES COVERED BY ALL OUTSTANDING OPTIONS, WARRANTS,
RIGHTS OF CONVERSION OR PURCHASE

 

50

--------------------------------------------------------------------------------


 

AND SIMILAR RIGHTS AT THE DATE HEREOF.  ALL OF THE OUTSTANDING CAPITAL STOCK,
LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS AND PARTNERSHIP INTERESTS OF ALL
OF SUCH SUBSIDIARIES HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE
AND ARE OWNED BY SUCH LOAN PARTY OR ONE OR MORE OF ITS SUBSIDIARIES FREE AND
CLEAR OF ALL LIENS, EXCEPT THOSE CREATED UNDER THE LOAN DOCUMENTS.  EACH SUCH
SUBSIDIARY (I) IS A CORPORATION, LIMITED LIABILITY COMPANY OR PARTNERSHIP (AS
APPLICABLE) DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS INCORPORATION OR FORMATION, (II) IS DULY QUALIFIED
AND IN GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH OTHER
JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTY OR IN WHICH THE CONDUCT OF ITS
BUSINESS REQUIRES IT TO SO QUALIFY OR BE LICENSED, EXCEPT WHERE THE FAILURE TO
BE SO QUALIFIED OR IN GOOD STANDING HAS NOT HAD OR WOULD NOT REASONABLY BE
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT AND (III) HAS ALL REQUISITE CORPORATE,
LIMITED LIABILITY COMPANY OR PARTNERSHIP (AS APPLICABLE)  POWER AND AUTHORITY
(INCLUDING, WITHOUT LIMITATION, ALL GOVERNMENTAL LICENSES, PERMITS AND OTHER
APPROVALS) TO OWN OR LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED.

 

(C)           DUE AUTHORIZATION OF LOAN DOCUMENTS; NON-CONTRAVENTION, ETC.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF EACH LOAN DOCUMENT AND EACH RELATED
DOCUMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, LIMITED LIABILITY
COMPANY OR PARTNERSHIP (AS APPLICABLE) ACTION ON THE PART OF EACH LOAN PARTY
THAT IS A PARTY THERETO, AND DO NOT (I) CONTRAVENE SUCH LOAN PARTY’S CHARTER OR
BYLAWS, PARTNERSHIP AGREEMENT OR LIMITED LIABILITY COMPANY AGREEMENT, AS THE
CASE MAY BE, OR ANY OF ITS OTHER CONSTITUTIVE DOCUMENTS, (II) VIOLATE ANY
APPLICABLE PROVISION OF ANY MATERIAL LAW (INCLUDING, WITHOUT LIMITATION, THE
EXCHANGE ACT AND THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS CHAPTER OF
THE ORGANIZED CRIME CONTROL ACT OF 1970), RULE, REGULATION (INCLUDING, WITHOUT
LIMITATION, REGULATION X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD
APPLICABLE TO SUCH BORROWER OR TO ITS SUBSIDIARIES, (III) RESULT IN THE BREACH
OF, OR CONSTITUTE A DEFAULT UNDER, ANY LOAN AGREEMENT, INDENTURE, MORTGAGE, DEED
OF TRUST OR OTHER FINANCIAL INSTRUMENT, OR ANY MATERIAL CONTRACT OR AGREEMENT,
BINDING ON OR AFFECTING ANY LOAN PARTY, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
PROPERTIES OR (IV) EXCEPT FOR THE LIENS CREATED UNDER THE LOAN DOCUMENTS, RESULT
IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY
OF THE PROPERTIES OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.

 

(D)           GOVERNMENTAL AND THIRD PARTY APPROVALS.  OTHER THAN THOSE THAT
HAVE ALREADY BEEN OBTAINED AND AS SET FORTH IN SCHEDULE 4.01(D) AND ARE IN FULL
FORCE AND EFFECT, OR AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, NO AUTHORIZATION OR APPROVAL (INCLUDING, IN THE CASE OF THE
CANADIAN BORROWER, EXCHANGE CONTROL APPROVAL) OR OTHER ACTION BY, AND NO NOTICE
TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER THIRD PARTY IS
REQUIRED FOR (I) THE DUE EXECUTION, DELIVERY, RECORDATION, FILING OR PERFORMANCE
BY ANY LOAN PARTY OF ANY LOAN DOCUMENT OR ANY RELATED DOCUMENT TO WHICH IT IS OR
IS TO BE A PARTY AND (II) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THE LOAN DOCUMENTS, THE RELATED DOCUMENTS AND THE PLAN OF REORGANIZATION.

 

51

--------------------------------------------------------------------------------


 

(E)           DUE EXECUTION AND DELIVERY; BINDING OBLIGATION.  EACH OF THE LOAN
DOCUMENTS HAS BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY THERETO AND IS
THE LEGAL, VALID AND BINDING OBLIGATION OF EACH LOAN PARTY THERETO, ENFORCEABLE
AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED
BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAW AFFECTING
CREDITOR’S RIGHTS GENERALLY OR BY GENERAL PRINCIPLES OF EQUITY.

 

(F)            HISTORICAL FINANCIAL STATEMENTS.  (I)  THE CONSOLIDATED BALANCE
SHEET OF THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT DECEMBER 31, 2008, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW OF THE U.S. BORROWER AND
ITS SUBSIDIARIES FOR THE FISCAL YEAR THEN ENDED, ACCOMPANIED BY AN OPINION OF
DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS, (II) THE CONSOLIDATED
BALANCE SHEET OF THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT SEPTEMBER 30,
2009, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW OF THE
U.S. BORROWER AND ITS SUBSIDIARIES FOR THE NINE MONTHS THEN ENDED, DULY
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE U.S. BORROWER, AND (III) THE
CONSOLIDATED BALANCE SHEET OF THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT
NOVEMBER 30, 2009, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH
FLOW OF THE U.S. BORROWER AND ITS SUBSIDIARIES FOR THE TWELVE MONTHS THEN ENDED
(OR, IN THE CASE OF SUCH CASH FLOW STATEMENT, THE ELEVEN MONTHS THEN ENDED),
DULY CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE U.S. BORROWER, COPIES OF
WHICH HAVE BEEN FURNISHED TO EACH LENDER PARTY, FAIRLY PRESENT IN ALL MATERIAL
RESPECTS, SUBJECT, IN THE CASE OF (X) SAID BALANCE SHEET AS AT SEPTEMBER 30,
2009, AND SAID STATEMENTS OF INCOME AND CASH FLOW FOR THE NINE MONTHS THEN ENDED
AND (Y) SAID BALANCE SHEET AS AT NOVEMBER 30, 2009, AND SAID STATEMENTS OF
INCOME AND CASH FLOW FOR THE TWELVE (OR, AS APPLICABLE, ELEVEN) MONTHS THEN
ENDED, TO YEAR-END AUDIT ADJUSTMENTS, THE CONSOLIDATED FINANCIAL CONDITION OF
THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT SUCH DATES AND THE CONSOLIDATED
RESULTS OF THE OPERATIONS OF THE U.S. BORROWER AND ITS SUBSIDIARIES FOR THE
PERIODS ENDED ON SUCH DATES, ALL IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT
BASIS (UNLESS OTHERWISE EXPRESSLY NOTED THEREIN), AND SINCE DECEMBER 31, 2008,
THERE HAS BEEN NO MATERIAL ADVERSE EFFECT (OTHER THAN THE EFFECTS OF THE FILING
OF THE BANKRUPTCY FILINGS, THE MATTERS DISCLOSED IN THE DISCLOSURE STATEMENT AND
THE RESTRUCTURING).

 

(G)           PRO FORMA FINANCIAL STATEMENTS.  THE CONSOLIDATED PRO FORMA
BALANCE SHEET OF THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT NOVEMBER 30, 2009,
AND THE RELATED CONSOLIDATED PRO FORMA STATEMENT OF INCOME OF THE U.S. BORROWER
AND ITS SUBSIDIARIES FOR THE TWELVE MONTHS THEN ENDED, CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OF THE U.S. BORROWER, COPIES OF WHICH HAVE BEEN FURNISHED TO
EACH LENDER PARTY, FAIRLY PRESENT IN ALL MATERIAL RESPECT THE CONSOLIDATED PRO
FORMA FINANCIAL CONDITION OF THE U.S. BORROWER AND ITS SUBSIDIARIES AS AT SUCH
DATE AND THE CONSOLIDATED PRO FORMA RESULTS OF OPERATIONS OF THE U.S. BORROWER
AND ITS SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH DATE, IN EACH CASE GIVING
EFFECT TO THE RESTRUCTURING AND OTHER TRANSACTIONS CONTEMPLATED HEREBY.

 

(H)           FORECASTS.  THE CONSOLIDATED FORECASTED BALANCE SHEETS, INCOME
STATEMENTS AND CASH FLOWS STATEMENTS OF THE U.S. BORROWER AND ITS SUBSIDIARIES
DELIVERED TO THE LENDER PARTIES PURSUANT TO THE CONSENT OR SECTION 5.03 WERE
PREPARED IN GOOD FAITH ON THE BASIS OF THE ESTIMATES AND ASSUMPTIONS STATED
THEREIN, WHICH ESTIMATES AND ASSUMPTIONS WERE BELIEVED TO BE REASONABLE AND FAIR
IN THE LIGHT OF CONDITIONS EXISTING AT THE TIME

 

52

--------------------------------------------------------------------------------


 

MADE, IT BEING UNDERSTOOD BY THE LENDER PARTIES THAT SUCH PROJECTIONS AS TO
FUTURE EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE
PERIOD OR PERIODS COVERED BY ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED
RESULTS.

 

(I)            OTHER INFORMATION.  NO INFORMATION, EXHIBIT OR REPORT FURNISHED
BY ANY LOAN PARTY TO THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN WRITING IN
CONNECTION WITH THE NEGOTIATION OF THE LOAN DOCUMENTS OR PURSUANT TO THE TERMS
OF THE LOAN DOCUMENTS CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE HEREIN
AND THEREIN, TAKEN AS A WHOLE, NOT MISLEADING AT SUCH TIME IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THE SAME WERE MADE, IT BEING UNDERSTOOD THAT FOR PURPOSES
OF THIS SECTION 4.01(I), SUCH FACTUAL INFORMATION DOES NOT INCLUDE PROJECTIONS
AND PRO FORMA FINANCIAL INFORMATION.

 

(J)            LITIGATION, ETC.  THERE IS NO ACTION, SUIT, INVESTIGATION,
LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
INCLUDING ANY ENVIRONMENTAL ACTION, PENDING OR, TO THE KNOWLEDGE OF EITHER
BORROWER, THREATENED BEFORE ANY COURT, GOVERNMENTAL AGENCY OR ARBITRATOR THAT
(I) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR
(II) PURPORTS TO AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT, ANY LENDER NOTE, ANY OTHER LOAN DOCUMENT OR ANY RELATED DOCUMENT OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(K)           COMPLIANCE WITH MARGIN REGULATIONS.

 

(I)            SUCH BORROWER IS NOT ENGAGED IN THE BUSINESS OF EXTENDING CREDIT
FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK, AND NO PROCEEDS OF ANY
ADVANCE WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT
TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.

 

(II)           FOLLOWING APPLICATION OF THE PROCEEDS OF EACH ADVANCE OR DRAWING
UNDER EACH LETTER OF CREDIT, NOT MORE THAN 25 PERCENT OF THE VALUE OF THE ASSETS
(EITHER OF EITHER BORROWER ONLY OR OF EITHER BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS) SUBJECT TO THE PROVISIONS OF SECTION 5.02(A) OR 5.02(D) OR
SUBJECT TO ANY RESTRICTION CONTAINED IN ANY AGREEMENT OR INSTRUMENT BETWEEN
EITHER BORROWER AND ANY LENDER OR ANY AFFILIATE OF ANY LENDER RELATING TO DEBT
AND WITHIN THE SCOPE OF SECTION 7.01(E) WILL BE MARGIN STOCK.

 

(L)            EMPLOYEE BENEFIT PLANS AND ERISA RELATED MATTERS.  (I)  SCHEDULE
4.01(L), IN THE FORM APPROVED BY THE ADMINISTRATIVE AGENT, SETS FORTH EACH
SPECIFIED UNDERFUNDED PLAN AND THE UNFUNDED CURRENT LIABILITY THEREOF; EACH PLAN
IS IN COMPLIANCE WITH ERISA, THE INTERNAL REVENUE CODE AND ANY APPLICABLE
REQUIREMENT OF LAW; NO REPORTABLE EVENT HAS OCCURRED (OR IS REASONABLY LIKELY TO
OCCUR) WITH RESPECT TO ANY PLAN; NO PLAN IS INSOLVENT OR IN REORGANIZATION (OR
IS REASONABLY LIKELY TO BE INSOLVENT OR IN REORGANIZATION), AND NO WRITTEN
NOTICE OF ANY SUCH INSOLVENCY OR REORGANIZATION HAS BEEN GIVEN TO ANY BORROWER,
ANY SUBSIDIARY OR ANY ERISA AFFILIATE; EACH PLAN WHICH IS SUBJECT TO SECTIONS
412 OR 430 OF THE INTERNAL REVENUE CODE OR SECTIONS 302 OR 309 OF ERISA
SATISFIES THE MINIMUM FUNDING STANDARD, WITHIN THE MEANING OF SUCH SECTIONS OF
THE INTERNAL REVENUE CODE OR ERISA, OR HAS NOT APPLIED FOR OR RECEIVED A WAIVER
OF THE

 

53

--------------------------------------------------------------------------------


 

MINIMUM FUNDING STANDARD OR AN EXTENSION OF ANY AMORTIZATION PERIOD, WITHIN THE
MEANING OF SECTION 412 OF THE INTERNAL REVENUE CODE OR SECTION 303 OR 304 OF
ERISA; NEITHER ANY LOAN PARTY NOR ANY ERISA AFFILIATE HAS INCURRED (OR IS
REASONABLY EXPECTED TO INCUR) ANY LIABILITY TO OR ON ACCOUNT OF A PLAN PURSUANT
TO SECTION 409, 502(I), 502(1), 515, 4062, 4063, 4064, 4069, 4201, 4204 OR 4212
OF ERISA OR SECTION 436(F), 4971 OR 4975 OF THE INTERNAL REVENUE CODE OR HAS
BEEN NOTIFIED IN WRITING THAT IT WILL INCUR ANY LIABILITY UNDER ANY OF THE
FOREGOING SECTIONS WITH RESPECT TO ANY PLAN; NO PROCEEDINGS HAVE BEEN INSTITUTED
(OR ARE REASONABLY LIKELY TO BE INSTITUTED) TO TERMINATE OR TO REORGANIZE ANY
PLAN OR TO APPOINT A TRUSTEE TO ADMINISTER ANY PLAN, AND NO WRITTEN NOTICE OF
ANY SUCH PROCEEDINGS HAS BEEN GIVEN TO ANY LOAN PARTY OR ANY ERISA AFFILIATE;
AND NO LIEN IMPOSED UNDER THE INTERNAL REVENUE CODE OR ERISA ON THE ASSETS OF
ANY LOAN PARTY OR ANY ERISA AFFILIATE EXISTS ON ACCOUNT OF ANY PLAN (OR IS
REASONABLY LIKELY TO EXIST) NOR HAS ANY LOAN PARTY OR ANY ERISA AFFILIATE BEEN
NOTIFIED IN WRITING THAT SUCH A LIEN WILL BE IMPOSED ON THE ASSETS OF ANY LOAN
PARTY OR ANY ERISA AFFILIATE ON ACCOUNT OF ANY PLAN, EXCEPT TO THE EXTENT THAT A
BREACH OF ANY OF THE FOREGOING REPRESENTATIONS AND WARRANTIES IN THIS
SECTION 4.01(L)(I) WOULD NOT RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN AN
AMOUNT OF LIABILITY THAT WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT.  NO PLAN (OTHER THAN A MULTIEMPLOYER PLAN) HAS AN UNFUNDED CURRENT
LIABILITY THAT WOULD  BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT. 
WITH RESPECT TO PLANS THAT ARE MULTIEMPLOYER PLANS (AS DEFINED IN SECTION 3(37)
OF ERISA), THE REPRESENTATIONS AND WARRANTIES IN THIS SECTION 4.01(L)(I), OTHER
THAN ANY MADE WITH RESPECT TO (A) LIABILITY UNDER SECTION 4201 OR 4204 OF ERISA
OR (B) LIABILITY FOR TERMINATION OR REORGANIZATION OF SUCH PLANS UNDER ERISA,
ARE MADE TO THE BEST KNOWLEDGE OF THE BORROWERS.

 

(II)           WITH RESPECT TO EACH SCHEME OR ARRANGEMENT MANDATED BY A
GOVERNMENT OTHER THAN THE UNITED STATES (A “FOREIGN GOVERNMENT SCHEME OR
ARRANGEMENT”) AND WITH RESPECT TO EACH EMPLOYEE PENSION OR BENEFIT PLAN
MAINTAINED OR CONTRIBUTED TO BY ANY SUBSIDIARY OF ANY LOAN PARTY THAT IS NOT
SUBJECT TO UNITED STATES LAW (A “FOREIGN PLAN”), EXCEPT AS IN THE AGGREGATE
COULD NOT REASONABLY BE EXPECTED TO HAVE MATERIAL ADVERSE EFFECT:

 

(A)          Any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or if applicable, accrued, in accordance with normal accounting
practices.

 

(B)           The fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to determine employer contributions to such
Foreign Plan.

 

(C)           Each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.

 

54

--------------------------------------------------------------------------------


 

(M)          ENVIRONMENTAL MATTERS.  (I)  OTHER THAN INSTANCES OF NON-COMPLIANCE
THAT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT: 
(A) THE U.S. BORROWER AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND ALL ENVIRONMENTAL PERMITS IN ALL JURISDICTIONS IN WHICH
U.S. BORROWER AND EACH OF ITS SUBSIDIARIES ARE CURRENTLY DOING BUSINESS
(INCLUDING, WITHOUT LIMITATION HAVING OBTAINED ALL MATERIAL ENVIRONMENTAL
PERMITS REQUIRED UNDER ENVIRONMENTAL LAWS); AND (B) THE U.S. BORROWER WILL
COMPLY AND CAUSE EACH OF THEIR SUBSIDIARIES TO COMPLY WITH ALL SUCH
ENVIRONMENTAL LAWS (INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL PERMITS
REQUIRED UNDER ENVIRONMENTAL LAWS).

 

(II)           NEITHER U.S. BORROWER NOR ANY OF ITS SUBSIDIARIES HAS TREATED,
STORED, TRANSPORTED OR DISPOSED OF HAZARDOUS MATERIALS AT OR FROM ANY CURRENTLY
OR FORMERLY OWNED REAL ESTATE OR FACILITY RELATING TO ITS BUSINESS IN A MANNER
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(III)          EXCEPT FOR NON-COMPLIANCE THAT COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT AND EXCEPT AS DISCLOSED IN
SCHEDULE 4.01(M), ALL PAST NON-COMPLIANCE WITH ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS HAS BEEN RESOLVED WITHOUT ONGOING OBLIGATIONS OR COSTS,
AND NO CIRCUMSTANCES EXIST THAT COULD (A) FORM THE BASIS OF AN ENVIRONMENTAL
ACTION AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY OF THE
PROPERTIES DESCRIBED IN THE MORTGAGES THAT COULD HAVE A MATERIAL ADVERSE EFFECT
OR (B) CAUSE ANY SUCH PROPERTY TO BE SUBJECT TO ANY RESTRICTIONS ON OWNERSHIP,
OCCUPANCY, CURRENT USE OR TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW.

 

(IV)          EXCEPT AS DISCLOSED IN SCHEDULE 4.01(M), NONE OF THE PROPERTIES
CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS LISTED OR PROPOSED FOR LISTING ON THE NPL OR ANY ANALOGOUS
FOREIGN, STATE OR LOCAL LIST OR, TO THE KNOWLEDGE OF ANY LOAN PARTY, IS ADJACENT
TO ANY SUCH PROPERTY.

 

(V)           EXCEPT AS DISCLOSED IN SCHEDULE 4.01(M) AND FOR EVENTS OR
CONDITIONS THAT COULD NOT REASONABLY BE EXPECTED TO RESULT, EITHER INDIVIDUALLY
OR IN THE AGGREGATE, IN A MATERIAL LIABILITY TO ANY LOAN PARTY, (A) NEITHER ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF ANY LOAN PARTY,
ANY OTHER PERSON HAS OWNED OR OPERATED ANY UNDERGROUND OR ABOVEGROUND STORAGE
TANKS OR ANY SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS, SUMPS OR LAGOONS IN WHICH
HAZARDOUS MATERIALS ARE BEING OR HAVE BEEN TREATED, STORED OR DISPOSED ON ANY
PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR DESCRIBED IN THE MORTGAGES OR, TO THE BEST OF ITS KNOWLEDGE, ON
ANY PROPERTY FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, (B) THERE IS NO ASBESTOS OR ASBESTOS-CONTAINING MATERIAL ON ANY
PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR DESCRIBED IN THE MORTGAGES, (C) THERE ARE NO WETLANDS OR ANY
AREAS SUBJECT TO ANY LEGAL REQUIREMENT OR RESTRICTION IN ANY WAY RELATED TO
WETLANDS (INCLUDING, WITHOUT LIMITATION, REQUIREMENTS OR RESTRICTIONS RELATED TO
BUFFER OR TRANSITION AREAS OR OPEN WATERS) AT OR AFFECTING ANY PROPERTY
CURRENTLY OWNED OR OPERATED BY ANY LOAN

 

55

--------------------------------------------------------------------------------


 

PARTY OR ANY OF ITS SUBSIDIARIES OR DESCRIBED IN THE MORTGAGES, AND (D) NEITHER
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF ANY LOAN
PARTY, ANY OTHER PERSON HAS RELEASED OR DISCHARGED HAZARDOUS MATERIALS ON ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OR DESCRIBED IN ANY OF THE MORTGAGES.

 

(VI)          EXCEPT AS DISCLOSED IN SCHEDULE 4.01(M) AND FOR INVESTIGATIONS,
ASSESSMENTS OR ACTIONS THAT COULD NOT REASONABLY BE EXPECTED TO RESULT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL LIABILITY TO ANY LOAN PARTY,
NEITHER ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF ANY
LOAN PARTY, ANY OTHER PARTY, IS UNDERTAKING, EITHER INDIVIDUALLY OR TOGETHER
WITH OTHER POTENTIALLY RESPONSIBLE PARTIES, ANY INVESTIGATION OR ASSESSMENT OR
REMEDIAL OR RESPONSE ACTION RELATING TO ANY ACTUAL OR THREATENED RELEASE,
DISCHARGE OR DISPOSAL OF MATERIAL QUANTITIES OR CONCENTRATIONS OF HAZARDOUS
MATERIALS AT ANY SITE, LOCATION OR OPERATION, EITHER VOLUNTARILY OR PURSUANT TO
THE ORDER OF ANY GOVERNMENTAL OR REGULATORY AUTHORITY OR THE REQUIREMENTS OF ANY
ENVIRONMENTAL LAW; AND ALL HAZARDOUS MATERIALS GENERATED, USED, TREATED, HANDLED
OR STORED AT, OR TRANSPORTED TO OR FROM, ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR DESCRIBED IN
THE MORTGAGES HAVE BEEN DISPOSED OF IN A MANNER NOT REASONABLY EXPECTED TO
RESULT IN MATERIAL LIABILITY TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.

 

(N)           SECURITIES LAWS.  NEITHER ANY LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY,” OR AN “AFFILIATED PERSON” OF, OR
“PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT COMPANY,” AS SUCH
TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

 

(O)           SOLVENCY.  EACH LOAN PARTY IS, INDIVIDUALLY AND TOGETHER WITH ITS
SUBSIDIARIES, SOLVENT.

 

(P)           TAXES.  EACH LOAN PARTY HAS TIMELY FILED OR CAUSED TO BE FILED ALL
TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED AND HAS PAID OR CAUSED TO BE
PAID ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES REQUIRED TO HAVE
BEEN PAID BY IT, EXCEPT (I) TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR
LEVIES THAT ARE BEING CONTESTED IN ACCORDANCE WITH THE PROVISO TO
SECTION 5.01(B), OR (II) TO THE EXTENT THAT THE FAILURE TO DO SO WOULD NOT, IN
THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
AS OF THE DATE HEREOF, NEITHER BORROWER IS A PARTY TO ANY TAX SHARING OR SIMILAR
ARRANGEMENT WITH ANY SUBSIDIARY GUARANTOR OR ANY AFFILIATES OF A SUBSIDIARY
GUARANTOR.

 

(Q)           LABOR MATTERS.  EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (I) THERE ARE NO STRIKES OR
OTHER LABOR DISPUTES AGAINST ANY BORROWER OR ANY OTHER SUBSIDIARY PENDING OR, TO
THE KNOWLEDGE OF A BORROWER, THREATENED IN WRITING; (II) HOURS WORKED BY AND
PAYMENT MADE TO EMPLOYEES OF A BORROWER OR ANY OTHER SUBSIDIARY HAVE NOT BEEN IN
VIOLATION OF THE FLSA OR ANY OTHER EQUIVALENT AND APPLICABLE LAW DEALING WITH
SUCH MATTERS; AND (III) ALL PAYMENTS DUE FROM A BORROWER OR ANY OTHER SUBSIDIARY
ON ACCOUNT OF EMPLOYEE HEALTH AND WELFARE INSURANCE HAVE BEEN PAID OR ACCRUED AS
A LIABILITY ON THE BOOKS OF THE RELEVANT PERSON.

 

56

--------------------------------------------------------------------------------


 

(R)            SURVIVING DEBT.  SET FORTH ON SCHEDULE 4.01(R) HERETO IS A
COMPLETE AND ACCURATE LIST OF ALL SURVIVING DEBT, SHOWING AS OF THE DATE OF SUCH
SCHEDULE THE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER, THE MATURITY DATE THEREOF
AND THE AMORTIZATION SCHEDULE THEREFOR, AND SUCH PRINCIPAL AMOUNT HAS NOT BEEN
INCREASED FROM THAT AMOUNT SHOWN ON SUCH SCHEDULE.

 

(S)           OWNED REAL PROPERTY.  SET FORTH ON SCHEDULE 4.01(S) HERETO IS A
COMPLETE AND ACCURATE LIST AS OF THE EFFECTIVE DATE OF ALL REAL PROPERTY OWNED
BY THE U.S. BORROWER OR ANY OF ITS SUBSIDIARIES, SHOWING AS OF THE EFFECTIVE
DATE THE STREET ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION, STATE AND RECORD
OWNER THEREOF.  SUCH U.S. BORROWER OR SUCH SUBSIDIARY HAS GOOD, MARKETABLE AND
INSURABLE FEE SIMPLE TITLE TO SUCH REAL PROPERTY, FREE AND CLEAR OF ALL LIENS,
OTHER THAN PERMITTED LIENS AND LIENS CREATED UNDER THE LOAN DOCUMENTS.  TO THE
BEST OF THE U.S. BORROWER’S KNOWLEDGE, EXCEPT AS SET FORTH ON SCHEDULE 4.01(S),
ALL OF THE IMPROVEMENTS LOCATED ON THE PROPERTIES LISTED ON SCHEDULE 4.01(S) LIE
ENTIRELY WITHIN THE BOUNDARIES OF SUCH PROPERTIES AND NONE OF SUCH IMPROVEMENTS
VIOLATE ANY MINIMUM SETBACK REQUIREMENTS, OTHER DIMENSIONAL REGULATIONS OR
RESTRICTIONS OF RECORD.

 

(T)            LEASED REAL PROPERTY.  SET FORTH ON SCHEDULE 4.01(T) HERETO IS A
COMPLETE AND ACCURATE LIST AS OF THE EFFECTIVE DATE OF ALL LEASES OF REAL
PROPERTY UNDER WHICH THE U.S. BORROWER OR ANY OF ITS SUBSIDIARIES IS THE LESSEE,
SHOWING AS OF THE EFFECTIVE DATE THE STREET ADDRESS, COUNTY OR OTHER RELEVANT
JURISDICTION, STATE, LESSOR, LESSEE, EXPIRATION DATE AND ANNUAL RENTAL COST
THEREOF.  EACH SUCH LEASE IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE
LESSOR THEREOF, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

 

(U)           LEASES OF REAL PROPERTY.  SET FORTH ON SCHEDULE 4.01(U) HERETO IS
A COMPLETE AND ACCURATE LIST AS OF THE EFFECTIVE DATE OF ALL LEASES (THE
“LEASES”) OF REAL PROPERTY UNDER WHICH THE U.S. BORROWER OR ANY OF ITS
SUBSIDIARIES IS THE LANDLORD, SHOWING AS OF THE EFFECTIVE DATE THE STREET
ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION, STATE, LESSOR, LESSEE,
EXPIRATION DATE AND ANNUAL RENTAL COST THEREOF.  EACH SUCH LEASE IS THE LEGAL,
VALID AND BINDING OBLIGATION OF THE LESSEE THEREOF, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS.

 

(V)           INTELLECTUAL PROPERTY.  SET FORTH ON PART A OF
SCHEDULE 4.01(V) HERETO IS A COMPLETE AND ACCURATE LIST AS OF THE EFFECTIVE DATE
OF ALL UNITED STATES AND CANADIAN REGISTERED PATENTS, TRADEMARKS, TRADE NAMES,
SERVICE MARKS AND COPYRIGHTS, AND ALL APPLICATIONS THEREFOR AND LICENSES
THEREOF, OF THE U.S. BORROWER OR ANY OF ITS SUBSIDIARIES, SHOWING AS OF THE
EFFECTIVE DATE THE JURISDICTION IN WHICH REGISTERED AND THE REGISTRATION
NUMBERS.  SET FORTH ON PART B OF SCHEDULE 4.01(V) HERETO IS A LIST, WHICH IS
COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS, AS OF THE EFFECTIVE DATE OF ALL
OTHER REGISTERED PATENTS, TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS,
AND ALL APPLICATIONS THEREFOR AND LICENSES THEREOF, OF THE U.S. BORROWER OR ANY
OF ITS SUBSIDIARIES, SHOWING AS OF THE EFFECTIVE DATE THE JURISDICTION IN WHICH
REGISTERED AND THE REGISTRATION NUMBERS.

 

(W)          SENIOR INDEBTEDNESS.  THE OBLIGATIONS OF THE U.S. BORROWER UNDER
THE LOAN DOCUMENTS CONSTITUTE “SENIOR INDEBTEDNESS” AND “DESIGNATED SENIOR
INDEBTEDNESS” OF THE U.S. BORROWER UNDER AND AS DEFINED IN THE SUBORDINATED DEBT
DOCUMENTS.  THE

 

57

--------------------------------------------------------------------------------


 

OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR UNDER THE GUARANTEE AND COLLATERAL
AGREEMENT CONSTITUTE “GUARANTOR SENIOR INDEBTEDNESS” OF SUCH SUBSIDIARY
GUARANTOR UNDER AND AS DEFINED IN THE SUBORDINATED DEBT DOCUMENTS.

 

(X)            ANTI-TERRORISM LAWS.  TO THE BEST KNOWLEDGE OF THE LOAN PARTIES,
NO SUCH LOAN PARTY NOR ANY SUBSIDIARY THEREOF: (I) IS, OR IS CONTROLLED BY OR IS
ACTING ON BEHALF OF, A RESTRICTED PARTY; (II) HAS RECEIVED FUNDS OR OTHER
PROPERTY FROM A RESTRICTED PARTY; OR (III) IS IN BREACH OF OR IS THE SUBJECT OF
ANY ACTION OR INVESTIGATION UNDER ANY ANTI-TERRORISM LAW.

 


ARTICLE V


 


COVENANTS OF THE BORROWERS


 

Section 5.01  Affirmative Covenants.  So long as any Advance shall remain unpaid
or any Letter of Credit shall be outstanding, each Borrower will:

 

(A)           COMPLIANCE WITH LAWS, ETC.  COMPLY, AND CAUSE EACH OF ITS
SUBSIDIARIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE LAWS,
RULES, REGULATIONS AND ORDERS, SUCH COMPLIANCE TO INCLUDE, WITHOUT LIMITATION,
COMPLIANCE WITH ERISA, AND THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
CHAPTER OF THE ORGANIZED CRIME CONTROL ACT OF 1970, EXCEPT SUCH AS MAY BE
CONTESTED IN GOOD FAITH OR AS TO WHICH A BONA FIDE DISPUTE MAY EXIST AND EXCEPT
TO THE EXTENT THAT NONCOMPLIANCE THEREWITH COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

(B)           PAYMENT OF TAXES, ETC.  PAY AND DISCHARGE, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PAY AND DISCHARGE, BEFORE THE SAME SHALL BECOME DELINQUENT,
(I) ALL MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED
UPON IT OR UPON ITS PROPERTY PRIOR TO THE DATE ON WHICH MATERIAL PENALTIES
ATTACH THERETO, AND (II) ALL LAWFUL MATERIAL CLAIMS THAT, IF UNPAID, MIGHT BY
LAW BECOME A MATERIAL LIEN UPON THE PROPERTY OF THE U.S. BORROWER OR ITS
SUBSIDIARIES NOT OTHERWISE EXPRESSLY PERMITTED UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO
PAY OR DISCHARGE ANY SUCH TAX, ASSESSMENT, CHARGE OR CLAIM THAT IS BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND AS TO WHICH APPROPRIATE
RESERVES (IN THE GOOD FAITH JUDGMENT OF ITS MANAGEMENT) ARE BEING MAINTAINED IN
ACCORDANCE WITH GAAP.

 

(C)           MAINTENANCE OF INSURANCE.  MAINTAIN, AND CAUSE EACH OF ITS
SUBSIDIARIES TO MAINTAIN, INSURANCE WITH RESPONSIBLE AND REPUTABLE INSURANCE
COMPANIES OR ASSOCIATIONS (AT THE TIME THE RELEVANT COVERAGE IS PLACED OR
RENEWED) IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS USUALLY CARRIED BY
COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESSES AND OWNING SIMILAR
PROPERTIES IN THE SAME GENERAL AREAS IN WHICH SUCH BORROWER OR SUCH SUBSIDIARY
OPERATES.

 

(D)           PRESERVATION OF CORPORATE, LIMITED LIABILITY COMPANY AND
PARTNERSHIP EXISTENCE, ETC.  PRESERVE AND MAINTAIN, AND CAUSE EACH OF ITS 
SUBSIDIARIES TO PRESERVE AND MAINTAIN, ITS EXISTENCE, LEGAL STRUCTURE, LEGAL
NAME, RIGHTS (CHARTER AND STATUTORY), PERMITS,

 

58

--------------------------------------------------------------------------------


 

LICENSES, APPROVALS, PRIVILEGES AND FRANCHISES, EXCEPT TO THE EXTENT THAT
FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; PROVIDED, HOWEVER, THAT EACH BORROWER AND ITS SUBSIDIARIES MAY
CONSUMMATE ANY MERGER OR CONSOLIDATION PERMITTED UNDER SECTION 5.02(C) AND
PROVIDED FURTHER THAT NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL BE
REQUIRED TO PRESERVE ANY RIGHT, PERMIT, LICENSE, APPROVAL, PRIVILEGE OR
FRANCHISE IF THE BOARD OF DIRECTORS OF SUCH BORROWER OR SUCH SUBSIDIARY SHALL
DETERMINE THAT THE PRESERVATION THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF
THE BUSINESS OF SUCH BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, AND THAT
THE LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO SUCH
BORROWER, SUCH SUBSIDIARY OR THE LENDER PARTIES.

 

(E)           CONDUCT OF BUSINESS.  FROM AND AFTER THE EFFECTIVE DATE, ENGAGE,
AND CAUSE ITS SUBSIDIARIES (TAKEN AS A WHOLE) TO ENGAGE, PRIMARILY IN (I) THE
VEHICLE COMPONENT BUSINESS AND ANY ACTIVITY OR BUSINESS INCIDENTAL, DIRECTLY
RELATED OR SIMILAR THERETO, OR ANY OTHER LINES OF BUSINESS CARRIED ON BY SUCH
BORROWER AND ITS SUBSIDIARIES ON THE EFFECTIVE DATE OR UTILIZING SUCH BORROWER’S
OR SUBSIDIARIES’ MANUFACTURING CAPABILITIES ON THE EFFECTIVE DATE AND (II) OTHER
BUSINESSES OR ACTIVITIES THAT CONSTITUTE A REASONABLE EXTENSION, DEVELOPMENT OR
EXPANSION THEREOF OR THAT ARE ANCILLARY OR REASONABLY RELATED THERETO.

 

(F)            VISITATION RIGHTS.  AT ANY REASONABLE TIME AND FROM TIME TO TIME,
UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS, PERMIT ANY AUTHORIZED
REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR THE MAJORITY LENDERS
TO EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM THE RECORDS AND BOOKS OF
ACCOUNT OF, AND VISIT THE PROPERTIES OF, SUCH BORROWER AND ANY OF ITS
SUBSIDIARIES, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF SUCH BORROWER
AND ANY OF ITS SUBSIDIARIES WITH ANY OF THEIR OFFICERS OR DIRECTORS AND WITH
THEIR INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS; PROVIDED THAT SUCH BORROWER MAY,
IF IT SO CHOOSES, BE PRESENT AT OR PARTICIPATE IN ANY SUCH DISCUSSION.

 

(G)           KEEPING OF BOOKS.  KEEP, AND CAUSE EACH OF ITS SUBSIDIARIES TO
KEEP, PROPER BOOKS OF RECORD AND ACCOUNT, IN WHICH FULL AND CORRECT ENTRIES
SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND THE ASSETS AND BUSINESS OF SUCH
BORROWER AND EACH SUCH SUBSIDIARY IN ACCORDANCE WITH GAAP.

 

(H)           MAINTENANCE OF PROPERTIES, ETC.  MAINTAIN AND PRESERVE, AND CAUSE
EACH OF ITS SUBSIDIARIES TO MAINTAIN AND PRESERVE, ALL OF ITS PROPERTIES THAT
ARE USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS (INCLUDING INTELLECTUAL
PROPERTY) IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED,
IN EACH CASE CONSISTENT WITH PAST PRACTICE, AND WILL FROM TIME TO TIME MAKE OR
CAUSE TO BE MADE ALL APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS THEREOF,
EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(I)            TRANSACTIONS WITH AFFILIATES.  CONDUCT, AND CAUSE EACH OF ITS
SUBSIDIARIES TO CONDUCT, ALL TRANSACTIONS OTHERWISE PERMITTED UNDER THE LOAN
DOCUMENTS WITH ANY OF THEIR AFFILIATES ON TERMS THAT ARE FAIR AND REASONABLE AND
NO LESS FAVORABLE TO SUCH BORROWER OR SUCH SUBSIDIARY THAN IT WOULD OBTAIN IN A
COMPARABLE ARM’S LENGTH

 

59

--------------------------------------------------------------------------------


 

TRANSACTION WITH A PERSON NOT AN AFFILIATE, OTHER THAN (I) TRANSACTIONS BETWEEN
OR AMONG THE LOAN PARTIES AND ANY SUBSIDIARIES OF THE U.S. BORROWER;
(II) REASONABLE AND CUSTOMARY FEES PAID TO MEMBERS OF THE U.S. BORROWER’S BOARD
OF DIRECTORS; (III) THE TRANSACTIONS PERMITTED BY SECTION 5.02(F);
(IV) TRANSACTIONS CONSUMMATED AS A PART OF THE RESTRUCTURING AND EXPRESSLY
CONTEMPLATED BY THE PLAN OF REORGANIZATION; AND (V) TRANSACTIONS OTHERWISE
EXPRESSLY PERMITTED HEREUNDER.

 

(J)            COVENANT TO GUARANTEE OBLIGATIONS AND TO GIVE SECURITY.  WHEN
(I) ANY NEW SUBSIDIARY OF THE U.S. BORROWER IS FORMED OR ACQUIRED BY THE U.S.
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (II) THE ACQUISITION OF ANY PROPERTY,
REAL OR PERSONAL, BY ANY LOAN PARTY IS MADE, AND SUCH PROPERTY, IN THE JUDGMENT
OF THE ADMINISTRATIVE AGENT, SHALL NOT ALREADY BE SUBJECT TO A PERFECTED FIRST
PRIORITY SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT
OF THE SECURED PARTIES, THEN, IN EACH CASE AT THE EXPENSE OF THE U.S. BORROWER:

 

(A)          within 20 days after such formation or acquisition, in the case of
a new Subsidiary that is a Domestic Subsidiary of the U.S. Borrower or any of
its Subsidiaries, cause each such Subsidiary to duly execute and deliver to the
Administrative Agent an Assumption Agreement under which such Subsidiary becomes
a Subsidiary Guarantor and a Grantor (as defined in the Guarantee and Collateral
Agreement); provided that no Subsidiary which is not wholly-owned (directly or
indirectly) by the U.S. Borrower and the organizational documents or agreements
with other shareholders of which prohibit the execution, delivery or performance
of any such assumption agreement shall be required to execute, deliver or
perform such assumption agreement if, after using its reasonable efforts, the
U.S. Borrower has failed to obtain any necessary consents or approvals for the
issuance of such assumption agreement,

 

(B)           within 20 days after such formation or acquisition in the case of
a wholly-owned Subsidiary which is a first-tier Subsidiary of (x) the U.S.
Borrower or (y) any other Subsidiary that is a Domestic Subsidiary, cause the
U.S. Borrower (or other relevant Subsidiary), to pledge the stock or other
equity interests of each such Subsidiary and to duly execute and deliver such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in 100% of the issued and outstanding stock or other equity interests
of such Subsidiary owned by such Loan Party, together with delivery to the
Administrative Agent of certificates representing such pledged stock or other
equity interests accompanied by undated stock powers or other appropriate powers
or assignments executed in blank; provided, in the case of a first-tier
Subsidiary which is a Foreign Subsidiary (other than the Canadian Borrower), the
U.S. Borrower (or other relevant Subsidiary) shall not be required to pledge
more than 66% of the issued and outstanding stock or other equity interests of
such Subsidiary, and provided further that the stock of any Subsidiary which is
not wholly-owned (directly or indirectly) will be owned by a wholly-owned

 

60

--------------------------------------------------------------------------------


 

Subsidiary of the U.S. Borrower whose stock or other equity interests have been
pledged in accordance with the Loan Documents,

 

(C)           within 20 Business Days after such request, formation or
acquisition, in the case of a new Subsidiary that is a Subsidiary of the
Canadian Borrower or any of its Subsidiaries, cause each such Subsidiary to duly
execute and deliver to the Administrative Agent a Security Agreement Supplement
(as defined in the Canadian Security Agreement), securing payment of all the
Obligations of the Canadian Borrower under the Loan Documents and constituting
Liens on all properties specified in such Security Agreement Supplement;
provided that no Subsidiary which is not wholly-owned (directly or indirectly)
by the Canadian Borrower and the organizational documents or agreements with
other shareholders of which prohibit the execution, delivery or performance of
any such security agreement shall be required to execute, deliver or perform
such security agreement if, after using its reasonable efforts, the Canadian
Borrower has failed to obtain any necessary consents or approvals for the
execution, delivery or performance of such security agreement,

 

(D)          within 20 days after such request, formation or acquisition,
furnish to the Administrative Agent all necessary information with respect to
such Subsidiary and its Subsidiaries which may be required to update the
applicable Schedules to this Agreement and to the Collateral Documents,
respectively,

 

(E)           within 30 days after such request, formation or acquisition, in
the case of a new Subsidiary that is a Domestic Subsidiary of the U.S. Borrower
or any of its Subsidiaries, duly execute and deliver, and cause each such
Subsidiary, and cause each direct and indirect parent of such Subsidiary to duly
execute and deliver to the Administrative Agent Mortgages, pledges, proper
financing statements, assignments, assumption agreements and other security
agreements, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent, securing payment of all the Obligations of the Loan
Parties under the Loan Documents and constituting Liens on all such properties;
provided that no Subsidiary which is not wholly-owned (directly or indirectly)
by the U.S. Borrower and the organizational documents or agreements with other
shareholders of which prohibit the execution, delivery or performance of any
such Mortgages, pledges, proper financing statements, assignments, assumption
agreements and other security agreements shall be required to execute, deliver
or perform such Mortgages, pledges, proper financing statements, assignments,
assumption agreements and other security agreements if, after using its
reasonable efforts, the U.S. Borrower has failed to obtain any necessary
consents or approvals for the execution, delivery or performance of such
Mortgages, pledges, proper financing statements, assignments, assumption
agreements and other security agreements,

 

(F)           within 30 days after such request, formation or acquisition, duly
execute and deliver, and cause each such Subsidiary, and cause each direct and
indirect parent of such Subsidiary (other than any Foreign Subsidiary) to take

 

61

--------------------------------------------------------------------------------


 

whatever action (including, without limitation, the recording of mortgages, the
filing of Uniform Commercial Code or PPSA financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the mortgages, pledges, assignments, assumption agreements and other
security agreements delivered pursuant to this Section 5.01(j), enforceable
against all third parties in accordance with their terms,

 

(G)           as promptly as practicable after such request, formation or
acquisition, deliver, upon the reasonable request of the Administrative Agent,
to the Administrative Agent with respect to each parcel of real property owned,
leased or held by the entity that has a fair market value in excess of
$1,500,000 and is the subject of such request, formation or acquisition a
Mortgage, Mortgage Policy, Opinion, Survey, environmental assessment report and,
to the extent available, engineering, soils and other reports, each in scope,
form and substance satisfactory to the Administrative Agent; provided, however,
that (1) to the extent that the U.S. Borrower or any of its Subsidiaries shall
have otherwise received any of the foregoing items with respect to such real
property, such items shall promptly after the receipt thereof be delivered to
the Administrative Agent, and (2) the Administrative Agent may, in its sole
discretion, waive any of the foregoing requirements with respect to any such
parcels of real property owned, leased or held,

 

(H)          at any time and from time to time, promptly execute and deliver any
and all further instruments and documents and take all such other action as the
Administrative Agent may deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving the Liens of, such guaranties,
mortgages, pledges, assignments, security agreements and assumption agreements,
and

 

(I)            within 60 days after such request, deliver to the Administrative
Agent a signed copy of a favorable opinion, addressed to the Administrative
Agent, of counsel for the Borrowers reasonably acceptable to the Administrative
Agent as to the matters contained in this Section 5.01(j), as to such guarantees
and security agreements being legal, valid and binding obligations of each of
the Borrowers and their respective Subsidiaries enforceable in accordance with
their terms and as to such other matters as the Administrative Agent may
reasonably request.

 

(K)           INVESTMENTS IN CANADIAN BORROWER.  IN THE CASE OF THE U.S.
BORROWER, MAKE LOANS OR ADVANCES, OR MAKE EQUITY CONTRIBUTIONS, TO THE CANADIAN
BORROWER FROM TIME TO TIME IN AMOUNTS SUFFICIENT TO ENABLE THE CANADIAN BORROWER
TO PERFORM ITS OBLIGATIONS PURSUANT TO SECTIONS 2.02, 2.03, 2.04, 2.09,
9.04(B) AND 9.15.

 

62

--------------------------------------------------------------------------------


 

(L)            MAINTENANCE OF CASH MANAGEMENT SYSTEMS.  MAINTAIN LOCKBOX
ACCOUNTS AND OTHER CASH MANAGEMENT SYSTEMS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.

 

(M)          COMPLIANCE WITH ENVIRONMENTAL LAWS.  COMPLY, AND CAUSE EACH OF ITS
SUBSIDIARIES AND ALL LESSEES AND OTHER PERSONS OPERATING OR OCCUPYING ITS
PROPERTIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE
ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS; OBTAIN AND RENEW AND CAUSE EACH OF
ITS SUBSIDIARIES TO OBTAIN AND RENEW ALL ENVIRONMENTAL PERMITS NECESSARY FOR ITS
OPERATIONS AND PROPERTIES; AND CONDUCT, AND CAUSE EACH OF ITS SUBSIDIARIES TO
CONDUCT, ANY INVESTIGATION, STUDY, SAMPLING AND TESTING, AND UNDERTAKE ANY
CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION NECESSARY TO REMOVE AND CLEAN UP ALL
HAZARDOUS MATERIALS FROM ANY OF ITS PROPERTIES, IN ACCORDANCE WITH THE
REQUIREMENTS OF ALL ENVIRONMENTAL LAWS; PROVIDED, HOWEVER, THAT NEITHER THE U.S.
BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL BE REQUIRED TO UNDERTAKE ANY SUCH
CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION TO THE EXTENT THAT ITS OBLIGATION TO
DO SO IS BEING CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND APPROPRIATE
RESERVES ARE BEING MAINTAINED WITH RESPECT TO SUCH CIRCUMSTANCES.

 

(N)           PREPARATION OF ENVIRONMENTAL REPORTS.  AT THE REQUEST OF THE
ADMINISTRATIVE AGENT FROM TIME TO TIME, PROVIDE TO THE LENDER PARTIES WITHIN 60
DAYS AFTER SUCH REQUEST, AT THE EXPENSE OF THE U.S. BORROWER, AN ENVIRONMENTAL
SITE ASSESSMENT REPORT FOR ANY OF ITS OR ITS SUBSIDIARIES’ PROPERTIES DESCRIBED
IN SUCH REQUEST, PREPARED BY AN ENVIRONMENTAL CONSULTING FIRM ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, INDICATING THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS
AND THE ESTIMATED COST OF ANY COMPLIANCE, REMOVAL OR REMEDIAL ACTION IN
CONNECTION WITH ANY HAZARDOUS MATERIALS ON SUCH PROPERTIES; WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IF THE ADMINISTRATIVE AGENT DETERMINES AT ANY TIME
THAT A MATERIAL RISK EXISTS THAT ANY SUCH REPORT WILL NOT BE PROVIDED WITHIN THE
TIME REFERRED TO ABOVE, THE ADMINISTRATIVE AGENT MAY RETAIN AN ENVIRONMENTAL
CONSULTING FIRM TO PREPARE SUCH REPORT AT THE EXPENSE OF THE U.S. BORROWER, AND
THE U.S. BORROWER HEREBY GRANTS AND AGREES TO CAUSE ANY SUBSIDIARY THAT OWNS ANY
PROPERTY DESCRIBED IN SUCH REQUEST TO GRANT AT THE TIME OF SUCH REQUEST, TO THE
ADMINISTRATIVE AGENT, THE LENDER PARTIES, SUCH FIRM AND ANY AGENTS OR
REPRESENTATIVES THEREOF AN IRREVOCABLE NON-EXCLUSIVE LICENSE, SUBJECT TO THE
RIGHTS OF TENANTS, TO ENTER ONTO ITS OR THEIR RESPECTIVE PROPERTIES TO UNDERTAKE
SUCH AN ASSESSMENT.

 

(o)           Use of Proceeds.  The proceeds of the issuance of the New Senior
Convertible Notes will be used to repay the Last Out Term Advances and to
provide working capital for the Borrowers and their Subsidiaries and for other
general corporate purposes.

 

Section 5.02  Negative Covenants.  So long as any Advance shall remain unpaid or
any Letter of Credit shall be outstanding, neither Borrower will, at any time:

 

(A)           LIENS, ETC.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT
ANY OF ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY LIEN ON
OR WITH RESPECT TO ANY OF ITS PROPERTIES OF ANY CHARACTER (INCLUDING, WITHOUT
LIMITATION, ACCOUNTS) WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT:

 

63

--------------------------------------------------------------------------------


 

(I)            LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(II)           PERMITTED LIENS;

 

(III)          LIENS EXISTING ON THE DATE HEREOF AND DESCRIBED ON
SCHEDULE 5.02(A) HERETO;

 

(IV)          (A) PURCHASE MONEY LIENS UPON OR IN REAL PROPERTY OR EQUIPMENT
ACQUIRED OR HELD BY THE BORROWERS OR ANY OF THEIR SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS TO SECURE THE PURCHASE PRICE OF SUCH PROPERTY OR EQUIPMENT OR
TO SECURE DEBT INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF ANY SUCH PROPERTY OR EQUIPMENT TO BE SUBJECT TO
SUCH LIENS, OR LIENS EXISTING ON ANY SUCH PROPERTY OR EQUIPMENT AT THE TIME OF
ACQUISITION (OTHER THAN ANY SUCH LIENS CREATED IN CONTEMPLATION OF SUCH
ACQUISITION THAT DO NOT SECURE THE PURCHASE PRICE), OR EXTENSIONS, RENEWALS OR
REPLACEMENTS OF ANY OF THE FOREGOING FOR THE SAME OR A LESSER AMOUNT AND
(B) LIENS TO SECURE DEBT INCURRED WITHIN 270 DAYS OF THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF FIXED OR CAPITAL ASSETS TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF SUCH FIXED OR CAPITAL ASSETS OR
OTHERWISE INCURRED DURING SUCH 270 DAY PERIOD IN RESPECT OF CAPITAL EXPENDITURES
PERMITTED PURSUANT TO SECTION 5.02(J); PROVIDED, HOWEVER, THAT NO SUCH LIEN
SHALL EXTEND TO OR COVER ANY PROPERTY OTHER THAN THE PROPERTY OR EQUIPMENT BEING
ACQUIRED, CONSTRUCTED OR IMPROVED, AND NO SUCH EXTENSION, RENEWAL OR REPLACEMENT
SHALL EXTEND TO OR COVER ANY PROPERTY NOT THERETOFORE SUBJECT TO THE LIEN BEING
EXTENDED, RENEWED OR REPLACED; AND PROVIDED FURTHER, HOWEVER, THAT THE AGGREGATE
PRINCIPAL AMOUNT OF THE DEBT SECURED BY LIENS PERMITTED BY THIS CLAUSE
(IV) SHALL NOT EXCEED THE AGGREGATE AMOUNT PERMITTED UNDER
SECTION 5.02(B)(III)(B) AT ANY TIME OUTSTANDING AND THAT ANY SUCH DEBT SHALL NOT
OTHERWISE BE PROHIBITED BY THE TERMS OF THE LOAN DOCUMENTS;

 

(V)           LIENS ARISING IN CONNECTION WITH CAPITALIZED LEASES PERMITTED
UNDER SECTION 5.02(B)(III)(B); PROVIDED THAT NO SUCH LIEN SHALL EXTEND TO OR
COVER ANY COLLATERAL OR ASSETS OTHER THAN THE ASSETS SUBJECT TO SUCH CAPITALIZED
LEASES;

 

(VI)          LIENS ON PROPERTY OF A PERSON EXISTING AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY OF EITHER BORROWER OR IS MERGED INTO OR CONSOLIDATED WITH
SUCH BORROWER OR ANY SUBSIDIARY OF SUCH BORROWER IN ACCORDANCE WITH
SECTION 5.02(C); PROVIDED THAT SUCH LIENS WERE NOT CREATED IN CONTEMPLATION OF
SUCH MERGER, CONSOLIDATION OR INVESTMENTS AND DO NOT EXTEND TO ANY ASSETS OTHER
THAN THOSE OF THE PERSON MERGED INTO OR CONSOLIDATED WITH SUCH BORROWER OR SUCH
SUBSIDIARY OR ACQUIRED BY SUCH BORROWER OR SUCH SUBSIDIARY;

 

(VII)         THE REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN PERMITTED
HEREUNDER UPON OR IN THE SAME PROPERTY THERETOFORE SUBJECT THERETO OR THE
REPLACEMENT, EXTENSION OR RENEWAL (WITHOUT INCREASE IN THE AMOUNT OR CHANGE IN
ANY DIRECT OR CONTINGENT OBLIGOR) OF THE DEBT SECURED THEREBY;

 

64

--------------------------------------------------------------------------------


 

(VIII)        LIENS ON THE ASSETS OF A FOREIGN SUBSIDIARY TO SECURE DEBT
PERMITTED TO BE INCURRED BY SUCH FOREIGN SUBSIDIARY UNDER
SECTION 5.02(B)(II)(B) OR (C);

 

(IX)           LIENS CONSISTING OF CASH COLLATERAL AS SECURITY FOR THE
REIMBURSEMENT OBLIGATION OF THE U.S. BORROWER IN RESPECT OF THE LETTERS OF
CREDIT PERMITTED TO BE ISSUED UNDER SECTION 5.02(B)(III)(G); AND

 

(X)            OTHER LIENS SECURING OBLIGATIONS OF THE U.S. BORROWER AND ITS
SUBSIDIARIES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $5,000,000 AT ANY
TIME OUTSTANDING.

 

(B)           DEBT.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT ANY OF
ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY DEBT OTHER
THAN:

 

(I)            IN THE CASE OF THE U.S. BORROWER,

 

(A)          the New Senior Convertible Notes (and any additions of paid in kind
interest to the outstanding principal amount thereof);

 

(B)           up to an aggregate principal amount of $20,000,000 of Subordinated
Debt that is (i) additional senior convertible notes issued on terms that are
identical to the New Senior Convertible Notes or (ii) other Subordinated Debt,
in each case that (x) is unsecured and fully subordinated to the Obligations of
the Borrowers hereunder (on terms no less favorable to the Lender Parties than
those applicable to the New Senior Convertible Notes), (y) has a scheduled
maturity that is later than June 30, 2013 and (z) by its terms does not pay
interest in cash prior to the date on which the New Senior Convertible Notes pay
interest in cash (as set forth in the New Senior Convertible Notes Indenture)
(all Subordinated Debt satisfying the foregoing, “Permitted Subordinated Debt”);

 

(C)           Debt in respect of Hedge Agreements incurred in the ordinary
course of business and providing protection to the Borrowers and their
Subsidiaries against fluctuations in currency values or commodity prices in
connection with the Borrowers’ or any of its Subsidiaries’ operations, in either
case; provided that such Hedge Agreements are bona fide hedging activities and
are not entered into for speculative purposes;

 

(D)          Debt consisting of an undertaking by the U.S. Borrower to guaranty
the obligations of all Foreign Subsidiaries with respect to Debt in an aggregate
principal amount not to exceed the amount of Debt permitted to be incurred by
the Foreign Subsidiaries pursuant to Section 5.02(b)(ii)(B) and/or (C);

 

(E)           Debt consisting of promissory notes issued with respect to any
repurchase of capital stock (and/or options or warrants in respect thereof)
permitted to be purchased pursuant to Section 5.02(f)(iii) in an aggregate
principal amount not to exceed $1,000,000 during the term of the Facilities; and

 

65

--------------------------------------------------------------------------------


 

(F)           Debt owed to the Canadian Borrower or to a Subsidiary Guarantor;

 

(II)           IN THE CASE OF ANY OF SUBSIDIARY,

 

(A)          Debt owed to the Borrowers or to a Subsidiary of the U.S. Borrower;

 

(B)           in the case of the Mexican Subsidiaries and the Canadian Borrower
collectively, Debt in an aggregate principal amount, when aggregated with any
Debt incurred by any other Foreign Subsidiaries pursuant to
Section 5.02(b)(ii)(C), not to exceed $5,000,000 at any time outstanding;

 

(C)           in the case of any Foreign Subsidiaries, other than the Mexican
Subsidiaries and the Canadian Borrower, collectively, Debt in an aggregate
principal amount, not to exceed $2,500,000 at any time outstanding; and

 

(D)          in the case of Subsidiary Guarantors only, guaranty Obligations in
respect of Permitted Subordinated Debt of the U.S. Borrower or Other Permitted
Debt of the Borrowers; provided that such guaranty Obligations of Permitted
Subordinated Debt are unsecured and subordinated on the same terms as the
Obligations of the U.S. Borrower in respect of the Permitted Subordinated Debt
are subordinated; and

 

(III)          IN THE CASE OF THE BORROWERS AND ANY OF THEIR SUBSIDIARIES,

 

(A)          Debt under the Loan Documents;

 

(B)           Debt secured by Liens permitted by Section 5.02(a)(iv) and
Capitalized Leases not to exceed an aggregate principal amount equal to
$5,000,000 at any time outstanding;

 

(C)           the Surviving Debt and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, any Surviving Debt; provided that
the terms of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
not prohibited by the Loan Documents; provided further that the principal amount
of such Surviving Debt shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing, and
the direct and contingent obligors therefor shall not be changed, as a result of
or in connection with such extension, refunding or refinancing;

 

(D)          endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

 

(E)           Debt consisting of guaranty Obligations in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the U.S. Borrower and its Subsidiaries;

 

66

--------------------------------------------------------------------------------


 

(F)           Debt in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business; and

 

(G)           Debt consisting of reimbursement obligations with respect to new
letters of credit (such new letters of credit, “Replacement Letters of Credit”)
in an aggregate face amount, when aggregated with the amount of all cash
proceeds of draws under the letters of credit issued pursuant to the Existing
Credit Agreement (including the Letters of Credit hereunder) received by the
beneficiaries thereunder, which cash proceeds remain held by such beneficiaries
and which cash proceeds have not been returned to the U.S. Borrower and applied
in accordance with Section 2.03(b)(v), not to exceed $20,000,000 at any time
outstanding;

 

(H)          Debt of any Person existing at the time such Person is merged into
or consolidated or amalgamated with, or acquired by, either Borrower or any
Subsidiary or becomes a Subsidiary of either Borrower in accordance with the
provisions of Section 5.02(e)(xii); provided that (x) such Debt was not incurred
in contemplation of such merger, consolidation, amalgamation or investment,
(y) neither Borrower nor any Subsidiary which acquired such Person is liable for
such Debt, and (z) the aggregate principal amount of all Debt incurred
hereunder, when aggregated with all Investments made pursuant to
Section 5.02(e)(xii), shall in no event exceed $5,000,000 in the aggregate at
any time outstanding; and

 

(I)            other Debt outstanding in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding (such Debt incurred pursuant to this
paragraph (I), “Other Permitted Debt”).

 

(C)           MERGERS, ETC.  MERGE INTO OR CONSOLIDATE OR AMALGAMATE WITH ANY
PERSON OR PERMIT ANY PERSON TO MERGE INTO OR CONSOLIDATE OR AMALGAMATE WITH IT,
OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT THAT:

 

(I)            ANY SUBSIDIARY OF EITHER BORROWER MAY MERGE INTO OR AMALGAMATE
WITH OR CONSOLIDATE WITH ANY OTHER SUBSIDIARY OF SUCH BORROWER; PROVIDED THAT,
IN THE CASE OF ANY SUCH MERGER, AMALGAMATION OR CONSOLIDATION INVOLVING A
SUBSIDIARY, THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION OR THE AMALGAMATED
ENTITY SHALL BE A WHOLLY-OWNED SUBSIDIARY OF SUCH BORROWER;

 

(II)           ANY SUBSIDIARY OF EITHER BORROWER MAY MERGE INTO OR AMALGAMATE
WITH OR CONSOLIDATE WITH SUCH BORROWER; PROVIDED THAT SUCH SUBSIDIARY SHALL HAVE
NO DEBT, OTHER THAN DEBT PERMITTED TO BE INCURRED BY SUCH BORROWER UNDER
SECTION 5.02(B) AND PROVIDED FURTHER SUCH BORROWER SHALL BE THE SURVIVING ENTITY
IN ANY SUCH MERGER OR CONSOLIDATION; AND

 

(III)          IN CONNECTION WITH ANY ACQUISITION PERMITTED UNDER
SECTION 5.02(E), THE U.S. BORROWER OR ANY SUBSIDIARY MAY MERGE INTO OR
AMALGAMATE WITH OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON
TO MERGE INTO OR

 

67

--------------------------------------------------------------------------------


 

AMALGAMATE WITH OR CONSOLIDATE WITH IT; PROVIDED THAT (A) THE PERSON SURVIVING
SUCH MERGER, AMALGAMATION OR CONSOLIDATION SHALL BE THE U.S. BORROWER OR A
SUBSIDIARY, AS THE CASE MAY BE, OR SHALL ASSUME ALL OBLIGATIONS OF THE U.S.
BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, UNDER THE LOAN DOCUMENTS IN A
MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (B) SUCH MERGER,
AMALGAMATION OR CONSOLIDATION SHALL NOT RESULT IN A CHANGE OF CONTROL,
(C) IMMEDIATELY AFTER SUCH TRANSACTION NO EVENT OF DEFAULT OR DEFAULT EXISTS AND
(D) THE PERSON SURVIVING SUCH MERGER OR CONSOLIDATION OR THE AMALGAMATED ENTITY
SHALL HAVE NO DEBT OTHER THAN DEBT PERMITTED TO BE INCURRED UNDER
SECTION 5.02(B).

 

(D)           SALES, ETC., OF ASSETS.  SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF, OR PERMIT ANY OF ITS SUBSIDIARIES TO SELL, LEASE, TRANSFER OR
OTHERWISE DISPOSE OF, ANY ASSETS, OR GRANT ANY OPTION OR OTHER RIGHT TO
PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY ASSETS, EXCEPT:

 

(I)            SALES, TRANSFERS OR OTHER DISPOSITIONS OF USED OR SURPLUS
EQUIPMENT, VEHICLES, INVENTORY OR OTHER ASSETS IN THE ORDINARY COURSE OF ITS
BUSINESS;

 

(II)           SALES OF ASSETS FOR FAIR VALUE IN AN AGGREGATE AMOUNT NOT TO
EXCEED $5,000,000 DURING THE TERM OF THIS AGREEMENT (EXCLUDING THE PROCEEDS FROM
A SALE OF THE FIRST DESIGNATED SUBSIDIARY OR THE SECOND DESIGNATED SUBSIDIARY OR
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE FIRST DESIGNATED SUBSIDIARY OR THE
SECOND DESIGNATED SUBSIDIARY IN ACCORDANCE WITH SECTION 5.02(D)(IV) OR (V));
PROVIDED THAT (A) THE NET CASH PROCEEDS OF ANY SUCH SALES SHALL BE APPLIED
PURSUANT TO SECTION 2.03(B)(II), (B) IMMEDIATELY BEFORE AND AFTER GIVING EFFECT
TO SUCH SALE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM, (C) WITH RESPECT TO ANY SUCH SALE (OR SERIES OF RELATED SALES) IN AN
AGGREGATE AMOUNT IN EXCESS OF $2,500,000, IMMEDIATELY AFTER GIVING EFFECT TO
SUCH SALE, THE U.S. BORROWER AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTION 5.04, CALCULATED BASED ON THE
RELEVANT FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 5.03(B) OR (C), AS
THOUGH SUCH SALE HAD OCCURRED AT THE BEGINNING OF THE MEASUREMENT PERIOD COVERED
THEREBY, AS EVIDENCED BY A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE
U.S. BORROWER FURNISHED TO THE ADMINISTRATIVE AGENT DEMONSTRATING SUCH
COMPLIANCE AND (D) NO SALE OR OTHER DISPOSITION OF ASSETS SHALL BE PERMITTED BY
THIS CLAUSE (II) UNLESS SUCH DISPOSITION IS FOR AT LEAST 75% CASH CONSIDERATION;

 

(III)          SALES OR CONTRIBUTIONS OF EQUIPMENT OR OTHER PERSONAL PROPERTY TO
SUBSIDIARIES OR OTHER JOINT VENTURES; PROVIDED THAT THE AGGREGATE FAIR MARKET
VALUE OF THE ASSETS SO SOLD OR CONTRIBUTED TO FOREIGN SUBSIDIARIES OR SUCH OTHER
JOINT VENTURES BY THE U.S. BORROWER OR ANY DOMESTIC SUBSIDIARY (DETERMINED, IN
EACH CASE, AT THE TIME OF SUCH SALE OR CONTRIBUTION) DOES NOT EXCEED $5,000,000
DURING THE TERM OF THIS AGREEMENT;

 

(IV)          THE SALE OF THE FIRST DESIGNATED SUBSIDIARY OR ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE FIRST DESIGNATED SUBSIDIARY, SO LONG AS
THE CONSIDERATION FOR SUCH SALE INCLUDES NET CASH CONSIDERATION IN AN AMOUNT NOT
LESS THAN THE AMOUNT DESIGNATED FOR THE FIRST DESIGNATED SUBSIDIARY IN THE
DESIGNATED SUBSIDIARY SIDE

 

68

--------------------------------------------------------------------------------


 

LETTER, AFTER DEDUCTING FROM THE GROSS AMOUNT OF CASH CONSIDERATION RECEIVED IN
RESPECT OF SUCH SALE AN AMOUNT EQUAL TO THE AMOUNT RESERVED FOR ANY LIABILITY
UNDER SECTION 4201, 4204 OR 4212 OF ERISA TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES MAY BE SUBJECT AS A RESULT OF ANY WITHDRAWAL FROM A MULTIEMPLOYER
PLAN IN CONNECTION WITH SUCH SALE; AND

 

(V)           THE SALE OF THE SECOND DESIGNATED SUBSIDIARY OR ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE SECOND DESIGNATED SUBSIDIARY, SO LONG AS
THE CONSIDERATION FOR SUCH SALE INCLUDES NET CASH CONSIDERATION IN AN AMOUNT NOT
LESS THAN THE AMOUNT DESIGNATED FOR THE SECOND DESIGNATED SUBSIDIARY IN THE
DESIGNATED SUBSIDIARY SIDE LETTER, AFTER DEDUCTING FROM THE GROSS AMOUNT OF CASH
CONSIDERATION RECEIVED IN RESPECT OF SUCH SALE AN AMOUNT EQUAL TO THE AMOUNT
RESERVED FOR ANY LIABILITY UNDER SECTION 4201, 4204 OR 4212 OF ERISA TO WHICH
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES MAY BE SUBJECT AS A RESULT OF ANY
WITHDRAWAL FROM A MULTIEMPLOYER PLAN IN CONNECTION WITH SUCH SALE.

 

(E)           INVESTMENTS IN OTHER PERSONS.  MAKE OR HOLD, OR PERMIT ANY OF ITS
SUBSIDIARIES TO MAKE OR HOLD, ANY INVESTMENT IN ANY PERSON OTHER THAN:

 

(I)            INVESTMENTS EXISTING ON THE EFFECTIVE DATE AND DESCRIBED ON
SCHEDULE 5.02(E), AND ANY EXTENSIONS, RENEWALS OR REINVESTMENTS THEREOF, SO LONG
AS THE AGGREGATE AMOUNT OF ALL INVESTMENTS PURSUANT TO THIS CLAUSE (MEASURED BY
THE AMOUNT ACTUALLY INVESTED) IS NOT INCREASED AT ANY TIME ABOVE THE AMOUNT OF
SUCH INVESTMENTS EXISTING ON THE EFFECTIVE DATE;

 

(II)           LOANS AND ADVANCES TO EMPLOYEES IN THE ORDINARY COURSE OF
BUSINESS OF  THE U.S. BORROWER AND ITS SUBSIDIARIES AS PRESENTLY CONDUCTED IN AN
AGGREGATE AMOUNT NOT TO EXCEED $2,000,000 AT ANY TIME OUTSTANDING AND OTHER
LOANS AND ADVANCES TO EMPLOYEES SOLELY FOR THE PURCHASE OF CAPITAL STOCK OF THE
U.S. BORROWER NOT TO EXCEED $2,500,000 AT ANY TIME OUTSTANDING, PROVIDED THAT
EACH SUCH LOAN AND ADVANCE SHALL BE EVIDENCED BY A PROMISSORY NOTE WHICH SHALL
BE PLEDGED TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES
PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT AS SECURITY FOR THE
OBLIGATIONS OF SUCH PLEDGOR HEREUNDER;

 

(III)          INVESTMENTS BY THE BORROWERS AND THEIR SUBSIDIARIES IN CASH
EQUIVALENTS;

 

(IV)          INVESTMENTS BY THE BORROWERS IN HEDGE AGREEMENTS PERMITTED UNDER
SECTION 5.02(B)(I)(C);

 

(V)           INVESTMENTS CONSISTING OF INTERCOMPANY DEBT PERMITTED UNDER
SECTION 5.02(B)(II) AND OTHER INVESTMENTS PERMITTED UNDER THIS
SECTION 5.02(E) BY THE BORROWERS AND THEIR SUBSIDIARIES IN PERSONS THAT ARE
DOMESTIC SUBSIDIARIES AT THE TIME OF THE MAKING OF SUCH INVESTMENTS;

 

(VI)          INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF SUPPLIERS OR CUSTOMERS AND IN SETTLEMENT OF DELINQUENT

 

69

--------------------------------------------------------------------------------


 

OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS ARISING IN THE ORDINARY
COURSE OF BUSINESS;

 

(VII)         IN THE CASE OF THE U.S. BORROWER, INVESTMENTS REQUIRED PURSUANT TO
SECTION 5.01(K);

 

(VIII)        INVESTMENTS IN THE CANADIAN BORROWER AND THE MEXICAN SUBSIDIARIES,
PROVIDED THAT (A) IMMEDIATELY BEFORE AND AFTER GIVING EFFECT THERETO, NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM AND (B) THE
AGGREGATE AMOUNT OF ALL SUCH INVESTMENTS IN THE CANADIAN BORROWER AND THE
MEXICAN SUBSIDIARIES AS PERMITTED BY THIS CLAUSE (VIII) AND MADE AFTER THE
EFFECTIVE DATE, WHEN AGGREGATED WITH ALL INVESTMENTS IN ANY OTHER FOREIGN
SUBSIDIARIES PURSUANT TO SECTION 5.02(E)(IX), SHALL NOT EXCEED $5,000,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING PLUS THE AGGREGATE FAIR MARKET OF ASSETS
CONTRIBUTED TO THE FOREIGN SUBSIDIARIES AS PERMITTED BY SECTION 5.02(D)(III);

 

(IX)           INVESTMENTS IN THE FOREIGN SUBSIDIARIES OTHER THAN THE CANADIAN
BORROWER OR ANY MEXICAN SUBSIDIARY, PROVIDED THAT (A) IMMEDIATELY BEFORE AND
AFTER GIVING EFFECT THERETO, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR
WOULD RESULT THEREFROM AND (B) THE AGGREGATE AMOUNT OF ALL SUCH INVESTMENTS IN
SUCH FOREIGN SUBSIDIARIES AS PERMITTED BY THIS CLAUSE (IX) AND MADE AFTER THE
EFFECTIVE DATE SHALL NOT EXCEED $2,500,000 IN THE AGGREGATE AT ANY TIME
OUTSTANDING PLUS THE AGGREGATE FAIR MARKET OF ASSETS CONTRIBUTED TO THE FOREIGN
SUBSIDIARIES AS PERMITTED BY SECTION 5.02(D)(III);

 

(X)            INVESTMENTS TO THE EXTENT THAT PAYMENT FOR SUCH INVESTMENT IS
MADE SOLELY WITH CAPITAL STOCK OF THE U.S. BORROWER;

 

(XI)           INVESTMENTS CONSTITUTING NON-CASH PROCEEDS OF SALES, TRANSFERS
AND OTHER DISPOSITIONS OF ASSETS PERMITTED PURSUANT TO SECTION 5.02(D)(II); AND

 

(XII)          OTHER INVESTMENTS IN AN AGGREGATE AMOUNT OUTSTANDING FOR ALL SUCH
INVESTMENTS NOT TO EXCEED $5,000,000.

 

(F)            DIVIDENDS, ETC.  IN THE CASE ONLY OF THE U.S. BORROWER, DECLARE
OR PAY ANY DIVIDENDS, PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR
VALUE ANY OF ITS CAPITAL STOCK OR ANY WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE
SUCH CAPITAL STOCK, NOW OR HEREAFTER OUTSTANDING, RETURN ANY CAPITAL TO ITS
STOCKHOLDERS AS SUCH, MAKE ANY DISTRIBUTION OF ASSETS, CAPITAL STOCK, WARRANTS,
RIGHTS, OPTIONS, OBLIGATIONS OR SECURITIES TO ITS STOCKHOLDERS AS SUCH, OR
PERMIT ANY OF ITS SUBSIDIARIES TO PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE
ACQUIRE FOR VALUE ANY CAPITAL STOCK OF THE U.S. BORROWER OR ANY WARRANTS, RIGHTS
OR OPTIONS TO ACQUIRE SUCH CAPITAL STOCK OR TO ISSUE OR SELL ANY SUCH CAPITAL
STOCK OR ANY WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE SUCH CAPITAL STOCK, EXCEPT
THAT, SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF
ANY ACTION DESCRIBED BELOW OR WOULD RESULT THEREFROM, (I) THE U.S. BORROWER MAY
DECLARE AND PAY DIVIDENDS AND DISTRIBUTIONS PAYABLE ONLY IN COMMON STOCK OF THE
U.S. BORROWER, (II) THE U.S. BORROWER MAY REDEEM IN WHOLE OR IN PART ANY CAPITAL
STOCK OF THE U.S. BORROWER FOR ANOTHER CLASS

 

70

--------------------------------------------------------------------------------


 

OF CAPITAL STOCK OR RIGHTS TO ACQUIRE CAPITAL STOCK OF THE U.S. BORROWER OR WITH
PROCEEDS FROM SUBSTANTIALLY CONCURRENT EQUITY CONTRIBUTIONS OR ISSUANCES OF NEW
SHARES OF CAPITAL STOCK; PROVIDED THAT SUCH OTHER CLASS OF CAPITAL STOCK
CONTAINS TERMS AND PROVISIONS AT LEAST AS ADVANTAGEOUS TO THE LENDER PARTIES AS
THOSE CONTAINED IN THE CAPITAL STOCK REDEEMED THEREBY, (III) THE U.S. BORROWER
MAY REPURCHASE SHARES OF ITS CAPITAL STOCK (AND/OR OPTIONS OR WARRANTS IN
RESPECT THEREOF) HELD BY ITS OFFICERS, DIRECTORS AND EMPLOYEES, SO LONG AS SUCH
REPURCHASE IS PURSUANT TO, AND IN ACCORDANCE WITH THE TERMS OF (X) THE KEIP (AS
IN EFFECT ON THE EFFECTIVE DATE) OR (Y) ANY OTHER MANAGEMENT AND/OR EMPLOYEE
STOCK PLANS, STOCK SUBSCRIPTION AGREEMENTS OR SHAREHOLDER AGREEMENTS; PROVIDED
THAT AGGREGATE AMOUNT OF CASH PAID (INCLUDING CASH PAID ON PROMISSORY NOTES
ISSUED PURSUANT TO SECTION 5.02(B)(I)(E)) IN RESPECT OF ANY SUCH REPURCHASES
PURSUANT TO THIS CLAUSE (Y) DOES NOT EXCEED $500,000 IN ANY CALENDAR YEAR, AND
(IV) THE U.S. BORROWER MAY MAKE CASH PAYMENTS IN LIEU OF ISSUING FRACTIONAL
SHARES IN CONNECTION WITH ANY EXCHANGE OF ANY SUBORDINATED DEBT FOR PREFERRED OR
COMMON STOCK OF THE U.S. BORROWER, PROVIDED, HOWEVER, THAT THE AGGREGATE PAYMENT
UNDER THIS CLAUSE (IV) DOES NOT EXCEED IN ANY CALENDAR YEAR $2,500,000; PROVIDED
FURTHER THAT SUCH $2,500,000 AMOUNT IN ANY CALENDAR YEAR MAY BE INCREASED BY AN
AMOUNT NOT TO EXCEED (A) THE CASH PROCEEDS FROM THE SALE OF CAPITAL STOCK OF THE
U.S. BORROWER TO MEMBERS OF MANAGEMENT, DIRECTORS OR CONSULTANTS (OR THEIR HEIRS
OR ESTATES) OF U.S. BORROWER AND ITS SUBSIDIARIES THAT OCCURS AFTER THE DATE
HEREOF PLUS (B) THE CASH PROCEEDS OF KEY MAN LIFE INSURANCE POLICIES RECEIVED BY
THE U.S. BORROWER AND ANY OF ITS SUBSIDIARIES AFTER THE DATE HEREOF. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, CANCELLATION OF DEBT OWING TO
THE U.S. BORROWER FROM MEMBERS OF MANAGEMENT IN CONNECTION WITH A PURCHASE OF
CAPITAL STOCK OF THE U.S. BORROWER BY SUCH MEMBERS OF MANAGEMENT (IN AN AMOUNT
NOT LESS THAN SUCH DEBT AND FINANCED FROM A SOURCE OTHER THAN SUCH DEBT) WILL
NOT BE DEEMED TO CONSTITUTE A PAYMENT IN VIOLATION OF THIS SECTION 5.02(F) OR
ANY OTHER PROVISION HEREOF.

 

(G)           PREPAYMENTS, ETC., OF DEBT.  PREPAY, REDEEM, PURCHASE, DEFEASE OR
OTHERWISE SATISFY PRIOR TO THE SCHEDULED MATURITY THEREOF IN ANY MANNER, OR MAKE
ANY PAYMENT IN VIOLATION OF ANY SUBORDINATION TERMS OF, ANY PERMITTED
SUBORDINATED DEBT, OTHER THAN (I) ANY PREPAYMENT OF DEBT OWED BY ANY LOAN PARTY
TO ANY OTHER LOAN PARTY, (II) ANY EXCHANGE OF PERMITTED SUBORDINATED DEBT
(INCLUDING EXCHANGES OR CONVERSIONS OF NEW SENIOR CONVERTIBLE NOTES) FOR
PREFERRED OR COMMON STOCK OF THE U.S. BORROWER AND  (III) CASH PAYMENTS IN LIEU
OF ISSUING FRACTIONAL SHARES IN CONNECTION WITH ANY EXCHANGE OF PERMITTED
SUBORDINATED DEBT (INCLUDING EXCHANGES OR CONVERSIONS OF NEW SENIOR CONVERTIBLE
NOTES) FOR PREFERRED OR COMMON STOCK OF THE U.S. BORROWER, PROVIDED, HOWEVER,
THAT (A) IN THE CASE OF THE PRECEDING CLAUSE (II) OR (III), SUCH EXCHANGE (X) IS
MADE IN SATISFACTION OF ANY OBLIGATIONS OWED BY THE U.S. BORROWER UNDER, OR IN
CONNECTION WITH, SUCH PERMITTED SUBORDINATED DEBT AND (Y) SHALL NOT RESULT IN
ANY CHANGE OF CONTROL AND (B) IN THE CASE OF THE PRECEDING CLAUSE (III), SUCH
CASH PAYMENT DOES NOT EXCEED IN ANY CALENDAR YEAR $2,500,000; PROVIDED FURTHER
THAT SUCH $2,500,000 AMOUNT IN ANY CALENDAR YEAR MAY BE INCREASED BY AN AMOUNT
NOT TO EXCEED (A) THE CASH PROCEEDS FROM THE SALE OF CAPITAL STOCK OF THE U.S.
BORROWER TO MEMBERS OF MANAGEMENT, DIRECTORS OR CONSULTANTS (OR THEIR HEIRS OR
ESTATES) OF U.S. BORROWER AND ITS SUBSIDIARIES THAT OCCURS AFTER THE DATE HEREOF
PLUS (B) THE CASH PROCEEDS OF KEY MAN LIFE INSURANCE POLICIES RECEIVED BY THE
U.S. BORROWER AND ANY OF ITS SUBSIDIARIES AFTER THE DATE HEREOF. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, CANCELLATION OF DEBT OWING TO
THE U.S.

 

71

--------------------------------------------------------------------------------


 

BORROWER FROM MEMBERS OF MANAGEMENT IN CONNECTION WITH A PURCHASE OF CAPITAL
STOCK OF THE U.S. BORROWER BY SUCH MEMBERS OF MANAGEMENT (IN AN AMOUNT NOT LESS
THAN SUCH DEBT AND FINANCED FROM A SOURCE OTHER THAN SUCH DEBT) WILL NOT BE
DEEMED TO CONSTITUTE A PAYMENT IN VIOLATION OF THIS SECTION 5.02(G) OR ANY OTHER
PROVISION HEREOF.

 

(H)           AMENDMENT, ETC. OF DOCUMENTS.  (I) AMEND OR OTHERWISE CHANGE, OR
CONSENT TO ANY AMENDMENT OR CHANGE OF, ANY OF THE TERMS OF ANY SUBORDINATED DEBT
DOCUMENT OR ANY OTHER PERMITTED DEBT DOCUMENT, IN EACH CASE, IN A MANNER THAT
WOULD BE ADVERSE TO THE LENDER PARTIES IN ANY MATERIAL RESPECT OR PERMIT ANY OF
ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING OR (II) DESIGNATE ANY INDEBTEDNESS
(OTHER THAN THE OBLIGATIONS OF THE LOAN PARTIES PURSUANT TO THE LOAN DOCUMENTS)
AS “DESIGNATED SENIOR INDEBTEDNESS” (OR ANY OTHER DEFINED TERM HAVING A SIMILAR
MEANING) FOR PURPOSES OF THE NEW SENIOR CONVERTIBLE NOTES INDENTURE.

 

(I)            PARTNERSHIPS, ETC.  BECOME A GENERAL PARTNER IN ANY GENERAL OR
LIMITED PARTNERSHIP OR JOINT VENTURE WHICH IS NOT A LIMITED LIABILITY ENTITY, OR
PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, OTHER THAN ANY SUBSIDIARY THE SOLE
ASSETS OF WHICH CONSIST OF ITS INTEREST IN SUCH PARTNERSHIP OR JOINT VENTURE.

 

(J)            CAPITAL EXPENDITURES.  FROM AND AFTER THE EFFECTIVE DATE, MAKE,
OR PERMIT ANY OF ITS SUBSIDIARIES TO MAKE, ANY CAPITAL EXPENDITURES THAT WOULD
CAUSE THE AGGREGATE AMOUNT OF ALL CAPITAL EXPENDITURES OF THE U.S. BORROWER AND
ITS SUBSIDIARIES IN ANY FISCAL YEAR SET FORTH BELOW TO EXCEED THE AMOUNT SET
FORTH FOR SUCH FISCAL YEAR BELOW:

 

Fiscal Year

 

Capital
Expenditures

 

2010

 

$

25,000,000

 

2011

 

$

35,500,000

 

2012

 

$

41,000,000

 

2013

 

$

41,000,000

 

 

NO AMOUNT REFERRED TO ABOVE MAY BE CARRIED FORWARD OR CARRIED BACKWARDS FOR
EXPENDITURE IN A SUBSEQUENT OR PRIOR FISCAL YEAR IF SUCH AMOUNT IS NOT EXPENDED
IN THE FISCAL YEAR FOR WHICH IT IS PERMITTED.

 

(K)           NEGATIVE PLEDGE.  ENTER INTO OR SUFFER TO EXIST, OR PERMIT ANY OF
ITS SUBSIDIARIES TO ENTER INTO OR SUFFER TO EXIST, ANY AGREEMENT PROHIBITING OR
CONDITIONING THE CREATION OR ASSUMPTION OF ANY LIEN UPON ANY OF ITS PROPERTY OR
ASSETS OTHER THAN (I) IN FAVOR OF THE SECURED PARTIES OR (II) IN CONNECTION WITH
(A) ANY SURVIVING DEBT OR (B) ANY PERMITTED SUBORDINATED DEBT OR (III) CUSTOMARY
RESTRICTIONS IN SUBORDINATED DEBT DOCUMENTS REQUIRING EQUAL AND RATABLE LIENS IF
OTHER PERMITTED SUBORDINATED DEBT IS SECURED.

 

Section 5.03  Reporting Requirements.  So long as any Advance shall remain
unpaid or any Letter of Credit shall be outstanding, the U.S. Borrower will
furnish to the Lender Parties:

 

72

--------------------------------------------------------------------------------


 

(A)           DEFAULT OR LITIGATION NOTICE.  PROMPTLY UPON ANY RESPONSIBLE
OFFICER OF EITHER BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OBTAINING
KNOWLEDGE THEREOF, NOTICE OF (I) THE OCCURRENCE OF ANY EVENT THAT CONSTITUTES A
DEFAULT OR AN EVENT OF DEFAULT, WHICH NOTICE SHALL SPECIFY THE NATURE THEREOF,
THE PERIOD OF EXISTENCE THEREOF AND WHAT ACTION THE APPROPRIATE BORROWER
PROPOSES TO TAKE WITH RESPECT THERETO, AND (II) ANY LITIGATION OR GOVERNMENTAL
PROCEEDING PENDING AGAINST EITHER BORROWER OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 

(B)           ANNUAL FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
90 DAYS AFTER THE END OF EACH FISCAL YEAR, A CONSOLIDATED BALANCE SHEET OF THE
U.S. BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOW FOR SUCH FISCAL YEAR
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE
PREVIOUS FISCAL YEAR, ACCOMPANIED BY AN OPINION WHICH SHALL BE UNQUALIFIED AS TO
THE SCOPE OF THE AUDIT AND AS TO THE GOING CONCERN STATUS OF THE U.S. BORROWER
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OF DELOITTE & TOUCHE LLP OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING ACCEPTABLE TO THE MAJORITY
LENDERS, TOGETHER WITH (A) A CERTIFICATE OF SUCH ACCOUNTING FIRM TO THE LENDER
PARTIES STATING THAT IN THE COURSE OF THE REGULAR AUDIT OF THE BUSINESS OF THE
U.S. BORROWER AND ITS SUBSIDIARIES WHICH AUDIT WAS CONDUCTED BY SUCH ACCOUNTING
FIRM IN ACCORDANCE WITH GAAP, SUCH ACCOUNTING FIRM HAS OBTAINED NO KNOWLEDGE
THAT A DEFAULT HAS OCCURRED AND IS CONTINUING, OR IF, IN THE OPINION OF SUCH
ACCOUNTING FIRM, A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, A
STATEMENT AS TO THE NATURE THEREOF, (B) A SCHEDULE IN FORM SATISFACTORY TO THE
ADMINISTRATIVE AGENT OF THE COMPUTATIONS USED BY THE U.S. BORROWER IN
DETERMINING, AS OF THE END OF SUCH FISCAL YEAR, COMPLIANCE WITH THE COVENANTS
CONTAINED IN SECTIONS 5.02(J) AND 5.04 (INCLUDING, FOR PURPOSES OF DETERMINING
COMPLIANCE WITH SECTION 5.04(B), THE AGGREGATE AMOUNT OF RESTRUCTURING CHARGES
INCURRED AS OF THE END OF SUCH FISCAL YEAR); PROVIDED THAT IN THE EVENT OF ANY
CHANGE IN GAAP USED IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, THE U.S.
BORROWER SHALL ALSO PROVIDE, IF NECESSARY FOR THE DETERMINATION OF COMPLIANCE
WITH SECTIONS 5.02(J) AND 5.04, A STATEMENT OF RECONCILIATION CONFORMING SUCH
FINANCIAL STATEMENTS TO GAAP USED TO PREPARE THE FINANCIAL STATEMENTS REFERRED
TO IN SECTION 4.01(F)(I) AND (C) A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF
THE U.S. BORROWER STATING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF
A DEFAULT HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF
AND THE ACTION THAT THE U.S. BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH
RESPECT THERETO.

 

(C)           QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR, A CONSOLIDATED BALANCE SHEET OF THE U.S. BORROWER AND ITS
SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOW FOR THE PERIOD COMMENCING AT THE END OF THE
PREVIOUS FISCAL QUARTER AND ENDING WITH THE END OF SUCH FISCAL QUARTER AND FOR
THE PERIOD COMMENCING AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE
END OF SUCH FISCAL QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIOD OF (A) THE PRECEDING FISCAL
YEAR, AND (B) THE APPLICABLE ANNUAL FORECAST DELIVERED PURSUANT TO
SECTION 5.03(F), ALL IN REASONABLE DETAIL AND DULY CERTIFIED (SUBJECT TO YEAR
END AUDIT

 

73

--------------------------------------------------------------------------------


 

ADJUSTMENTS) BY THE CHIEF FINANCIAL OFFICER OF SUCH BORROWER AS HAVING BEEN
PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH (I) A CERTIFICATE OF SAID
OFFICER STATING THAT NO DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF A DEFAULT
HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO THE NATURE THEREOF AND THE
ACTION THAT SUCH BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO,
AND (II) A SCHEDULE IN FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE
COMPUTATIONS USED BY THE U.S. BORROWER IN DETERMINING COMPLIANCE WITH THE
COVENANTS CONTAINED IN SECTIONS 5.02(J) AND 5.04 (INCLUDING, FOR PURPOSES OF
DETERMINING COMPLIANCE WITH SECTION 5.04(B), THE AGGREGATE AMOUNT OF
RESTRUCTURING CHARGES INCURRED AS OF THE END OF SUCH FISCAL QUARTER); PROVIDED
THAT IN THE EVENT OF ANY CHANGE IN GAAP USED IN THE PREPARATION OF SUCH
FINANCIAL STATEMENTS, THE U.S. BORROWER SHALL ALSO PROVIDE, IF NECESSARY FOR THE
DETERMINATION OF COMPLIANCE WITH SECTIONS 5.02(J) AND 5.04, A STATEMENT OF
RECONCILIATION CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP USED TO PREPARE THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01(F)(I).

 

(D)           MONTHLY FINANCIALS. AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
30 DAYS AFTER THE END OF EACH CALENDAR MONTH (COMMENCING WITH JANUARY 2010 AND
EXCLUDING THE LAST CALENDAR MONTH IN ANY FISCAL QUARTER), A CONSOLIDATED
MANAGEMENT INTERNALLY GENERATED BALANCE SHEET OF THE U.S. BORROWER AND ITS
SUBSIDIARIES AS OF THE END OF SUCH MONTH AND THE RELATED CONSOLIDATED STATEMENTS
OF INCOME AND CASH FLOW FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS
MONTH AND ENDING WITH THE END OF SUCH MONTH, SETTING FORTH IN COMPARATIVE FORM
THE CORRESPONDING FIGURES FOR THE CORRESPONDING PERIOD OF (A) THE PRECEDING
FISCAL YEAR, AND (B) THE APPLICABLE ANNUAL FORECAST DELIVERED PURSUANT TO
SECTION 5.03(F), ALL IN REASONABLE DETAIL AND DULY CERTIFIED (SUBJECT TO
QUARTERLY ADJUSTMENTS AND YEAR-END AUDIT ADJUSTMENTS) BY THE CHIEF FINANCIAL
OFFICER OF THE U.S. BORROWER AS FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION OR RESULTS OF OPERATIONS OF THE U.S. BORROWER AND ITS
SUBSIDIARIES FOR SUCH MONTH.

 

(E)           13-WEEK CASH FLOW FORECAST.  (I) ON THE LAST BUSINESS DAY OF EACH
MONTH OCCURRING PRIOR TO THE ONE YEAR ANNIVERSARY OF THE EFFECTIVE DATE, THE
U.S. BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT, (A) A 13-WEEK CASH FLOW
FORECAST IN A FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (THE
“13-WEEK CASH FLOW FORECAST”), (B) A RECONCILIATION OF THE CASH BALANCES OF THE
U.S. BORROWER AND ITS SUBSIDIARIES BETWEEN THE AMOUNT SHOWN ON THE U.S.
BORROWER’S GENERAL LEDGER FOR THE PRIOR MONTH AND THE AMOUNT MAINTAINED ON
DEPOSIT FOR SUCH MONTH BY THE U.S. BORROWER AND ITS SUBSIDIARIES WITH BANKS,
(C) A VARIANCE REPORT (I) SHOWING ON A LINE ITEM BASIS THE PERCENTAGE AND DOLLAR
VARIANCE OF ACTUAL CASH DISBURSEMENTS AND REVENUES AND CASH RECEIPTS FOR THE
PRIOR MONTH FROM THE AMOUNTS SET FORTH FOR SUCH MONTH IN THE MOST RECENT 13-WEEK
CASH FLOW FORECAST AND (II) CONTAINING EXPLANATIONS OF MATERIAL VARIANCES FROM
SUCH 13-WEEK CASH FLOW FORECAST, AND (D) A CERTIFICATE, IN A FORM SATISFACTORY
TO THE ADMINISTRATIVE AGENT, OF A RESPONSIBLE OFFICER OF THE U.S. BORROWER AS TO
THE CALCULATION OF LIQUIDITY FOR THE PRIOR MONTH AND ATTACHING FORTH SUCH
CALCULATIONS.  EACH DELIVERY OF THE 13-WEEK CASH FLOW FORECAST SHALL BE DEEMED
TO BE A REPRESENTATION BY THE U.S. BORROWER THAT SUCH 13-WEEK CASH FLOW FORECAST
HAS BEEN PREPARED BASED UPON GOOD FAITH ESTIMATES AND ASSUMPTIONS THAT THE U.S.
BORROWER BELIEVES WERE REASONABLE AT THE TIME MADE (IT BEING UNDERSTOOD AND
AGREED THAT SUCH 13-WEEK CASH FLOW FORECAST IS

 

74

--------------------------------------------------------------------------------


 

NOT TO BE VIEWED AS FACT AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS
COVERED THEREBY MAY DIFFER FROM SUCH PROJECTED RESULTS).

 

(ii)           If, as of the end of any month following the one year anniversary
of the Effective Date, Liquidity is less than $50,000,000, the U.S. Borrower
shall deliver a 13-Week Cash Flow Forecast in a form consistent with
requirements of the preceding paragraph to the Administrative Agent on the last
Business Day of such month.

 

(F)            ANNUAL FORECASTS.  AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER
THAN 60 DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR, FORECASTS PREPARED BY
MANAGEMENT OF THE U.S. BORROWER, IN REASONABLE DETAIL AND IN FORM CUSTOMARILY
PREPARED BY MANAGEMENT OF SUCH BORROWER FOR ITS INTERNAL USE AND SETTING FORTH
AN EXPLANATION FOR THE PRINCIPAL ASSUMPTIONS ON WHICH SUCH FORECASTS WERE BASED,
OF BALANCE SHEETS, INCOME STATEMENTS AND CASH FLOW STATEMENTS ON A QUARTERLY
BASIS FOR THE FISCAL YEAR FOLLOWING SUCH FISCAL YEAR THEN ENDED AND ON AN ANNUAL
BASIS FOR EACH OF THE FOUR FISCAL YEARS THEREAFTER.

 

(G)           ERISA.  PROMPTLY AFTER ANY LOAN PARTY OR ANY ERISA AFFILIATE
OBTAINS KNOWLEDGE, OR HAS REASON TO KNOW, OF THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS THAT INDIVIDUALLY OR IN THE AGGREGATE (INCLUDING IN THE
AGGREGATE SUCH EVENTS PREVIOUSLY DISCLOSED OR EXEMPT FROM DISCLOSURE HEREUNDER,
TO THE EXTENT THE LIABILITY THEREFOR REMAINS OUTSTANDING), WOULD BE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, A CERTIFICATE OF A RESPONSIBLE OFFICER
OF THE U.S. BORROWER SETTING FORTH DETAILS AS TO SUCH OCCURRENCE AND THE ACTION,
IF ANY, THAT ANY LOAN PARTY OR ANY ERISA AFFILIATE IS REQUIRED OR PROPOSES TO
TAKE, TOGETHER WITH ANY NOTICES (REQUIRED, PROPOSED OR OTHERWISE) GIVEN TO OR
FILED WITH OR BY OR RECEIVED BY ANY LOAN PARTY, ANY ERISA AFFILIATE, THE PBGC, A
PLAN PARTICIPANT (OTHER THAN NOTICES RELATING TO AN INDIVIDUAL PARTICIPANT’S
BENEFITS) OR  THE PLAN ADMINISTRATOR WITH RESPECT THERETO:  THAT A REPORTABLE
EVENT HAS OCCURRED; THAT A PLAN HAS FAILED TO SATISFY THE MINIMUM FUNDING
STANDARD, WITHIN THE MEANING OF SECTION 412 OF THE INTERNAL REVENUE CODE OR
SECTION 302 OF ERISA, OR AN APPLICATION HAS BEEN OR IS TO BE MADE TO THE
SECRETARY OF THE TREASURY FOR A WAIVER OR MODIFICATION OF THE MINIMUM FUNDING
STANDARD (INCLUDING ANY REQUIRED INSTALLMENT PAYMENTS) OR AN EXTENSION OF ANY
AMORTIZATION PERIOD UNDER SECTION 412 OF THE INTERNAL REVENUE CODE WITH RESPECT
TO A PLAN; THAT A PLAN HAVING AN UNFUNDED CURRENT LIABILITY HAS BEEN OR IS TO BE
TERMINATED, REORGANIZED, PARTITIONED OR DECLARED INSOLVENT UNDER TITLE IV OF
ERISA (INCLUDING THE GIVING OF WRITTEN NOTICE THEREOF); THAT A PLAN OTHER THAN A
SPECIFIED UNDERFUNDED PLAN HAS AN UNFUNDED CURRENT LIABILITY; THAT A SPECIFIED
UNDERFUNDED PLAN HAS AN UNFUNDED CURRENT LIABILITY IN EXCESS OF THE UNFUNDED
CURRENT LIABILITY SET FORTH ON SCHEDULE 4.01(L) FOR SUCH SPECIFIED UNDERFUNDED
PLAN; THAT PROCEEDINGS ARE REASONABLY EXPECTED TO BE OR HAVE BEEN INSTITUTED TO
TERMINATE A PLAN HAVING AN UNFUNDED CURRENT LIABILITY (INCLUDING THE GIVING OF
WRITTEN NOTICE THEREOF); THAT A PROCEEDING HAS BEEN INSTITUTED AGAINST ANY LOAN
PARTY OR ANY ERISA AFFILIATE PURSUANT TO SECTION 515 OF ERISA TO COLLECT A
DELINQUENT CONTRIBUTION TO A PLAN; THAT THE PBGC HAS NOTIFIED ANY LOAN PARTY OR
ANY ERISA AFFILIATE OF ITS INTENTION TO APPOINT A TRUSTEE TO ADMINISTER ANY
PLAN; THAT ANY LOAN PARTY OR ANY ERISA AFFILIATE HAS FAILED TO MAKE A REQUIRED
INSTALLMENT OR OTHER PAYMENT PURSUANT TO SECTION 412 OF THE INTERNAL REVENUE
CODE WITH RESPECT TO A PLAN; OR THAT ANY LOAN PARTY OR ANY ERISA AFFILIATE HAS
INCURRED OR IS REASONABLY EXPECTED TO INCUR (OR HAS BEEN NOTIFIED IN WRITING
THAT IT WILL INCUR) ANY LIABILITY (INCLUDING ANY

 

75

--------------------------------------------------------------------------------


 

CONTINGENT OR SECONDARY LIABILITY) TO OR  ON ACCOUNT OF A PLAN PURSUANT TO
SECTION 409, 502(I), 502(1), 515, 4062, 4063, 4064, 4069, 4201, 4204 OR 4212 OF
ERISA OR SECTION 436(F), 4971 OR 4975 OR THE INTERNAL REVENUE CODE.

 

(H)           ENVIRONMENTAL CONDITIONS.  PROMPTLY AFTER OBTAINING KNOWLEDGE OF
ANY ONE OR MORE OF THE FOLLOWING ENVIRONMENTAL MATTERS, UNLESS SUCH
ENVIRONMENTAL MATTERS WOULD NOT, INDIVIDUALLY OR WHEN AGGREGATED WITH ALL OTHER
SUCH MATTERS, BE REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT:

 

(I)            NOTICE OF ANY PENDING OR THREATENED ENVIRONMENTAL ACTION AGAINST
THE U.S. BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY REAL ESTATE (AS DEFINED
BELOW);

 

(II)           NOTICE OF ANY CONDITION OR OCCURRENCE ON ANY REAL ESTATE THAT
(X) RESULTS IN NONCOMPLIANCE BY THE U.S. BORROWER OR ANY OF ITS SUBSIDIARIES
WITH ANY APPLICABLE ENVIRONMENTAL LAW OR (Y) COULD REASONABLY BE ANTICIPATED TO
FORM THE BASIS OF AN ENVIRONMENTAL ACTION AGAINST THE U.S. BORROWER OR ANY OF
ITS SUBSIDIARIES OR ANY REAL ESTATE;

 

(III)          NOTICE OF ANY CONDITION OR OCCURRENCE ON ANY REAL ESTATE THAT
COULD REASONABLY BE ANTICIPATED TO CAUSE SUCH REAL ESTATE TO BE SUBJECT TO ANY
RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY OF SUCH REAL
ESTATE UNDER ANY ENVIRONMENTAL LAW; AND

 

(IV)          NOTICE OF THE TAKING OF ANY REMOVAL OR REMEDIAL ACTION IN RESPONSE
TO THE ACTUAL OR ALLEGED PRESENCE OF ANY HAZARDOUS MATERIAL ON ANY REAL ESTATE.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the U.S.
Borrower’s response thereto.  The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the U.S. Borrower or any of its
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

 

(I)            QUARTERLY MANAGEMENT CALLS.  AT A DATE TO BE MUTUALLY AGREED UPON
BETWEEN THE ADMINISTRATIVE AGENT AND THE U.S. BORROWER OCCURRING NOT LESS THAN
ONCE PER FISCAL QUARTER, THE U.S. BORROWER SHALL PROVIDE EACH OF THE LENDERS
(OTHER THAN ANY INVESTOR LENDER) WITH AN UPDATE (VIA A MEETING OR CONFERENCE
CALL WITH THE U.S. BORROWER’S MANAGEMENT AND/OR ITS ADVISORS) ON THE ONGOING
FINANCIAL PERFORMANCE, OPERATIONS AND LIQUIDITY OF THE U.S. BORROWER AND ITS
SUBSIDIARIES.

 

(J)            AMENDMENT OF DOCUMENTS.  PROMPTLY AFTER THE SAME SHALL BECOME
EFFECTIVE, COPIES OF ANY AMENDMENT OR SUPPLEMENT TO, OR OTHER MODIFICATION OF,
ANY SUBORDINATED DEBT DOCUMENT OR OTHER PERMITTED DEBT DOCUMENT.

 

(K)           SECURITIES REPORTS/OTHER INFORMATION.  PROMPTLY AFTER THE SENDING
OR FILING THEREOF, COPIES OF ALL PROXY STATEMENTS, FINANCIAL STATEMENTS AND
REPORTS THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SENDS TO ITS STOCKHOLDERS
OR THE TRUSTEE AND/OR THE HOLDERS

 

76

--------------------------------------------------------------------------------


 

OF THE NEW SENIOR CONVERTIBLE NOTES, AND COPIES OF ALL REGULAR, PERIODIC AND
SPECIAL REPORTS, AND ALL REGISTRATION STATEMENTS OR PROSPECTUSES, THAT ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES FILES WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY GOVERNMENTAL AUTHORITY THAT MAY BE SUBSTITUTED THEREFOR, OR
WITH ANY NATIONAL, STATE OR PROVINCIAL SECURITIES REGULATOR (IN EACH CASE TO THE
EXTENT NOT THERETOFORE DELIVERED TO THE LENDER PARTIES PURSUANT TO THIS
AGREEMENT), AND WITH REASONABLE PROMPTNESS SUCH OTHER INFORMATION (FINANCIAL OR
OTHERWISE) AS THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF ANY
LENDER PARTY MAY REASONABLY REQUEST IN WRITING FROM TIME TO TIME.

 

(L)            NET CASH PROCEEDS.  PROMPTLY, AND IN ANY EVENT NOT LATER THAN ONE
(1) BUSINESS DAY, AFTER THE DATE OF RECEIPT OF ANY NET CASH PROCEEDS WITH
RESPECT TO ANY SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF ANY ASSET, THE SALE
OR ISSUANCE OF ANY EQUITY INTERESTS, OR THE INCURRENCE OR ISSUANCE OF ANY DEBT
BY ANY PERSON, OR ANY RECOVERY EVENT, A CERTIFICATE OF A RESPONSIBLE OFFICER OF
THE U.S. BORROWER SETTING FORTH THE CALCULATION OF THE NET CASH PROCEEDS WITH
RESPECT TO SUCH SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF ANY ASSET, SUCH
SALE OR ISSUANCE OF ANY EQUITY INTERESTS, OR SUCH INCURRENCE OR ISSUANCE OF ANY
DEBT BY ANY PERSON, OR SUCH RECOVERY EVENT.

 

(M)          LC CASH RETURNS.  PROMPTLY, AND IN ANY EVENT NOT LATER THAN ONE
(1) BUSINESS DAY, AFTER THE DATE OF ANY LC CASH RETURN AND, TO THE EXTENT
APPLICABLE, PROMPTLY, AND IN ANY EVENT NOT LATER THAN ONE (1) BUSINESS DAY,
AFTER THE DATE ON WHICH CASH IS POSTED TO COLLATERALIZE A REIMBURSEMENT
OBLIGATION WITH RESPECT TO A REPLACEMENT LETTER OF CREDIT, A CERTIFICATE OF A
RESPONSIBLE OFFICER OF THE U.S. BORROWER SETTING FORTH THE AMOUNT OF PROCEEDS
RECEIVED UNDER SUCH LC CASH RETURN OR, TO THE EXTENT APPLICABLE, THE AMOUNT OF
CASH POSTED TO COLLATERALIZE THE REIMBURSEMENT OBLIGATION WITH RESPECT TO SUCH
REPLACEMENT LETTER OF CREDIT.

 

Section 5.04  Financial Covenants.  So long as any Advance shall remain unpaid
or any Letter of Credit shall be outstanding, the U.S. Borrower will:

 

(A)           MINIMUM LIQUIDITY.  MAINTAIN AS OF THE CLOSE OF BUSINESS ON THE
LAST BUSINESS DAY OF ANY MONTH, LIQUIDITY IN AN AMOUNT NOT LESS THAN
$25,000,000. THE BORROWER SHALL, ON THE FIRST BUSINESS DAY OF EACH MONTH,
DELIVER TO THE ADMINISTRATIVE AGENT A REPORT SETTING FORTH THE LIQUIDITY AT THE
END OF THE PREVIOUS BUSINESS DAY.

 

(B)           MINIMUM EBITDA.  MAINTAIN AT THE END OF EACH FISCAL QUARTER A
MINIMUM EBITDA OF NOT LESS THAN THE AMOUNT SET FORTH BELOW FOR EACH MEASUREMENT
PERIOD SET FORTH BELOW:

 

Measurement Period Ending

 

EBITDA

 

June 30, 2011

 

$

67,200,000

 

September 30, 2011

 

$

76,300,000

 

December 31, 2011

 

$

83,800,000

 

March 31, 2012

 

$

97,900,000

 

June 30, 2012

 

$

104,900,000

 

September 30, 2012

 

$

112,700,000

 

December 31, 2012

 

$

120,600,000

 

 

77

--------------------------------------------------------------------------------


 

March 31, 2013

 

$

125,700,000

 

June 30, 2013

 

$

131,300,000

 

 

provided that if at the end of any Measurement Period listed above, EBITDA of
the U.S. Borrower for such Measurement Period is less than the required minimum
EBITDA for such Measurement Period (the amount of such deficiency, an “EBITDA
Deficiency”), no default under this Section 5.04(b) shall be deemed to exist
with respect to such Measurement Period if, during the period commencing on the
day after the last day of such Measurement Period and ending on the day which is
20 days after the date on which the financial statements required pursuant to
Section 5.03(b) or (c) with respect to such Measurement Period are required to
be delivered, the Net Cash Proceeds received by the U.S. Borrower from the sale
or issuance of (x) Equity Interests of the U.S. Borrower or (y) Permitted
Subordinated Debt equals or exceeds the EBITDA Deficiency for such Measurement
Period; provided further that (i) an EBITDA Deficiency shall not be deemed cured
pursuant to the preceding proviso (x) more than twice during the term of this
Agreement or (y) in respect of any Measurement Period if an EBITDA Deficiency
with respect to any of the three Measurement Periods immediately preceding such
Measurement Period was deemed cured pursuant to the preceding proviso, (ii) no
Net Cash Proceeds may be applied to the cure of any EBITDA Deficiency if the
aggregate amount of all Net Cash Proceeds applied to the cure of EBITDA
Deficiencies pursuant to the preceding proviso would exceed $15,000,000 and
(iii) the Net Cash Proceeds received by the U.S. Borrower from any such sale or
issuance of Equity Interests or Permitted Subordinated Debt shall be applied to
the prepayment of Advances in accordance with Section 2.03(b)(iii) or (iv), as
applicable.

 


ARTICLE VI


 


GUARANTY


 

Section 6.01  Guaranty.  The U.S. Borrower hereby unconditionally and
irrevocably guarantees (the provisions set forth in this Article VI being the
“Guaranty”) the punctual payment when due, whether at scheduled maturity or at a
date fixed for prepayment or by acceleration, demand or otherwise, of all of the
Obligations of the Canadian Borrower now or hereafter existing under or in
respect of the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, interest, fees, indemnification payments,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any of the other Lender Parties in enforcing any rights
under this Guaranty.  Without limiting the generality of the foregoing, the
liability of the U.S. Borrower shall extend to all amounts that constitute part
of the Guaranteed Obligations and would be owed by the Canadian Borrower under
or in respect of the Loan Documents but for the fact that such Guaranteed
Obligations are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Canadian
Borrower.

 

Section 6.02  Guaranty Absolute.  The U.S. Borrower guarantees that all of the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any Requirements of Law now or hereafter in effect
in any jurisdiction

 

78

--------------------------------------------------------------------------------


 

affecting any of such terms or the rights of the Administrative Agent or any of
the other Lender Parties with respect thereto.  The Obligations of the U.S.
Borrower under this Guaranty are independent of the Guaranteed Obligations or
any other Obligations of the Canadian Borrower under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against the U.S. Borrower to enforce this Guaranty, irrespective of whether any
action is brought against the Canadian Borrower or whether the Canadian Borrower
is joined in any such action or actions.  The liability of the U.S. Borrower
under this Guaranty shall be absolute, unconditional and irrevocable
irrespective of, and the U.S. Borrower hereby irrevocably waives any defenses it
may now have or may hereafter acquire in any way relating to, any and all of the
following:

 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY OF THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 

(II)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS
OF THE CANADIAN BORROWER UNDER OR IN RESPECT OF THE LOAN DOCUMENTS, OR ANY OTHER
AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY OF THE LOAN
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE GUARANTEED
OBLIGATIONS RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO THE CANADIAN
BORROWER OR ANY OF ITS SUBSIDIARIES OR OTHERWISE);

 

(III)          ANY TAKING, EXCHANGE, RELEASE OR NONPERFECTION OF ANY OF THE
COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF, OR CONSENT TO
DEPARTURE FROM, THE GUARANTEE AND COLLATERAL AGREEMENT OR ANY OTHER GUARANTEE,
FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS;

 

(IV)          ANY MANNER OF APPLICATION OF COLLATERAL, OR PROCEEDS THEREOF, TO
ALL OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER OF SALE OR OTHER
DISPOSITION OF ANY COLLATERAL FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR
ANY OTHER OBLIGATIONS OF THE CANADIAN BORROWER UNDER OR IN RESPECT OF THE LOAN
DOCUMENTS, OR ANY OTHER PROPERTY AND ASSETS OF THE CANADIAN BORROWER OR ANY OF
ITS SUBSIDIARIES;

 

(V)           ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE LEGAL STRUCTURE OR
EXISTENCE OF THE CANADIAN BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(VI)          ANY FAILURE OF ANY OF THE LENDER PARTIES TO DISCLOSE TO THE
CANADIAN BORROWER ANY INFORMATION RELATING TO THE BUSINESS, CONDITION (FINANCIAL
OR OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF THE CANADIAN
BORROWER NOW OR HEREAFTER KNOWN TO SUCH LENDER PARTY;

 

(VII)         THE FAILURE OF ANY OTHER PERSON TO EXECUTE THE GUARANTEE AND
COLLATERAL AGREEMENT OR ANY OTHER GUARANTEE OR AGREEMENT OR THE RELEASE OR
REDUCTION OF LIABILITY OF THE CANADIAN BORROWER OR ANY OTHER GUARANTOR OR SURETY
WITH RESPECT TO THE GUARANTEED OBLIGATIONS; OR

 

(VIII)        ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE
OF LIMITATIONS OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY THE
ADMINISTRATIVE

 

79

--------------------------------------------------------------------------------


 

AGENT OR ANY OF THE OTHER LENDER PARTIES) THAT MIGHT OTHERWISE CONSTITUTE A
DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE U.S. BORROWER OR ANY OTHER
GUARANTOR OR SURETY.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any of the other
Lender Parties or by any other Person upon the insolvency, bankruptcy or
reorganization of the Canadian Borrower or otherwise, all as though such payment
had not been made, and the U.S. Borrower hereby unconditionally and irrevocably
agrees that it will indemnify the Administrative Agent and each of the other
Lender Parties, upon demand, for all of the costs and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or such other Lender Party in connection with any such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
a fraudulent transfer or a similar payment under any bankruptcy, insolvency or
similar Requirements of Law.

 

The U.S. Borrower hereby further agrees that, as between the U.S. Borrower, on
the one hand, and the Administrative Agent and the Lender Parties, on the other
hand, (i) the Guaranteed Obligations of the Canadian Borrower may be declared to
be forthwith due and payable as provided in Section 7.01 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 7.01) for purposes of this Guaranty, notwithstanding any stay,
injunction or other prohibition preventing such declaration in respect of such
Guaranteed Obligations (or preventing such Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and (ii) in the event
of any declaration of acceleration of such Guaranteed Obligations (or such
Guaranteed Obligations being deemed to have become automatically due and
payable) as provided in Section 7.01, such Guaranteed Obligations (whether or
not due and payable by the Canadian Borrower) shall forthwith become due and
payable by the U.S. Borrower for all purposes of this Guaranty.

 

Section 6.03  Waivers and Acknowledgments.  (a)  The U.S. Borrower hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, protest, dishonor and any other notice with respect to any of the
Guaranteed Obligations and this Guaranty, and any requirement that the
Administrative Agent or any of the other Lender Parties protect, secure, perfect
or insure any Lien or any property or assets subject thereto or exhaust any
right or take any action against the Canadian Borrower or any other Person or
any of the Collateral.

 

The U.S. Borrower hereby waives (i) any defense arising by reason of any claim
or defense based upon an election of remedies by the Administrative Agent or the
other Lender Parties which in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the U.S. Borrower or any other rights of the U.S.
Borrower to proceed against the Canadian Borrower, any other guarantor or any
other Person or any of the Collateral, and (ii) any defense based on any right
of setoff or counterclaim against or in respect of the Obligations of the U.S.
Borrower under this Guaranty.

 

80

--------------------------------------------------------------------------------


 

The U.S. Borrower hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any of the other Lender Parties to disclose
to the U.S. Borrower any fact or other matter relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Canadian Borrower or any of its Subsidiaries or the property
and assets thereof now or hereafter known by the Administrative Agent or such
other Lender Party.

 

The U.S. Borrower hereby unconditionally waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

 

The U.S. Borrower hereby acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 6.02 and in this
Section 6.03 are knowingly made in contemplation of such benefits.

 

Section 6.04  Subrogation.  The U.S. Borrower hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or may
hereafter acquire against the Canadian Borrower or any other insider guarantor
that arise from the existence, payment, performance or enforcement of the
Obligations of the U.S. Borrower under this Guaranty or any of the other Loan
Documents, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any of the
other Lender Parties against the Canadian Borrower or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute, common law or any other Requirements of
Law, including, without limitation, the right to take or receive from such other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until such time as all of the
Guaranteed Obligations and all of the other amounts payable under this Guaranty
shall have been paid in full in cash.  If any amount shall be paid to the U.S.
Borrower in violation of the immediately preceding sentence at any time prior to
the latest of the payment in full in cash of all of the Guaranteed Obligations
and all of the other amounts payable under this Guaranty, such amount shall be
received and held in trust for the benefit of the Administrative Agent and the
other Lender Parties, shall be segregated from the other property and funds of
the U.S. Borrower and shall be delivered forthwith to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and the other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents, or to be held as Collateral for any of the
Guaranteed Obligations or any of the other amounts payable under this Guaranty
thereafter arising.  If (a) the U.S. Borrower shall pay to the Administrative
Agent all or any part of the Guaranteed Obligations and (b) all of the
Guaranteed Obligations and all of the other amounts payable under this Guaranty
shall have been paid in full in cash, the Administrative Agent and the other
Lender Parties will, at the U.S. Borrower’s request and expense, execute and
deliver to the U.S. Borrower appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer of subrogation to
the U.S. Borrower of an interest in the Guaranteed Obligations resulting from
the payment made by the U.S. Borrower under this Guaranty.

 

81

--------------------------------------------------------------------------------


 

Section 6.05  Continuing Guaranty; Assignments.  This Guaranty is a continuing
guarantee and shall (a) remain in full force and effect until the payment in
full in cash of all of the Guaranteed Obligations and all of the other amounts
payable under this Guaranty, (b) be binding upon the U.S. Borrower and its
successors and assigns and (c) inure to the benefit of, and be enforceable by,
the Administrative Agent and the other Lender Parties and their respective
successors, transferees and assigns.  Without limiting the generality of clause
(c) of the immediately preceding sentence, any of the Lender Parties may assign
or otherwise transfer all or any portion of its rights and obligations under
this Agreement (including, without limitation, all or any portion of the
Advances owing to it and the Lender Note or Lender Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender Party under this Article VI
or otherwise, in each case as provided in Section 9.07.

 


ARTICLE VII


 


EVENTS OF DEFAULT


 

Section 7.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(A)           NON-PAYMENT.  EITHER BORROWER SHALL (I) FAIL TO PAY ANY PRINCIPAL
OF ANY ADVANCE OWING BY IT WHEN THE SAME SHALL BECOME DUE AND PAYABLE OR
(II) FAIL TO PAY ANY INTEREST ON ANY ADVANCE OWING BY IT, OR ANY FEES PAYABLE
PURSUANT TO SECTION 2.05, OR ANY OTHER AMOUNTS OWING BY IT UNDER ANY LOAN
DOCUMENT, IN EACH CASE WITHIN FIVE DAYS AFTER THE DUE DATE THEREOF; OR

 

(B)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION OR WARRANTY
MADE BY ANY LOAN PARTY IN ANY LOAN DOCUMENT OR ANY CERTIFICATE DELIVERED OR
REQUIRED TO BE DELIVERED PURSUANT THERETO SHALL PROVE TO HAVE BEEN UNTRUE IN ANY
MATERIAL RESPECT ON THE DATE AS OF WHICH MADE OR DEEMED MADE; OR

 

(C)           SPECIFIC COVENANTS.  EITHER BORROWER SHALL DEFAULT IN THE DUE
PERFORMANCE OR OBSERVANCE BY IT OF ANY TERM, COVENANT OR AGREEMENT REQUIRED TO
BE PERFORMED OR OBSERVED BY IT CONTAINED IN SECTION 5.01(J), 5.01(O), 5.02,
5.03(A) OR 5.04 OR IN THE DESIGNATED SUBSIDIARY SIDE LETTER; OR

 

(D)           OTHER DEFAULTS.  ANY LOAN PARTY SHALL DEFAULT IN THE DUE
PERFORMANCE OR OBSERVANCE BY IT OF ANY OTHER TERM, COVENANT OR AGREEMENT
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED IF SUCH
FAILURE SHALL REMAIN UNREMEDIED FOR 30 DAYS AFTER WRITTEN NOTICE THEREOF SHALL
HAVE BEEN GIVEN TO THE U.S. BORROWER BY THE ADMINISTRATIVE AGENT OR ANY LENDER
PARTY; OR

 

(E)           CROSS DEFAULT.  ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL
FAIL TO PAY ANY PRINCIPAL OF, PREMIUM OR INTEREST ON OR ANY OTHER AMOUNT PAYABLE
IN RESPECT OF ANY DEBT THAT IS OUTSTANDING IN A PRINCIPAL AMOUNT OF AT LEAST
$2,500,000 (OR ITS EQUIVALENT IN ANOTHER CURRENCY) EITHER INDIVIDUALLY OR IN THE
AGGREGATE (BUT EXCLUDING DEBT OUTSTANDING HEREUNDER) OF SUCH LOAN PARTY OR SUCH
SUBSIDIARY (AS THE CASE MAY BE), WHEN THE SAME

 

82

--------------------------------------------------------------------------------


 

BECOMES DUE AND PAYABLE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE AFTER THE
APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT OR INSTRUMENT
RELATING TO SUCH DEBT; OR ANY OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST
UNDER ANY AGREEMENT OR INSTRUMENT RELATING TO ANY SUCH DEBT AND SHALL CONTINUE
AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN SUCH AGREEMENT OR
INSTRUMENT, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO ACCELERATE, OR TO
PERMIT THE ACCELERATION OF, THE MATURITY OF SUCH DEBT OR OTHERWISE TO CAUSE, OR
TO PERMIT THE HOLDER THEREOF TO CAUSE, SUCH DEBT TO MATURE; OR ANY SUCH DEBT
SHALL BE DECLARED TO BE DUE AND PAYABLE OR REQUIRED TO BE PREPAID OR REDEEMED
(OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT OR REDEMPTION),
PURCHASED OR DEFEASED, OR AN OFFER TO PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH
DEBT SHALL BE REQUIRED TO BE MADE OTHER THAN IN CONNECTION WITH A SALE OF ASSETS
PERMITTED BY SECTION 5.02(D), IN EACH CASE PRIOR TO THE STATED MATURITY THEREOF;
OR

 

(F)            BANKRUPTCY, ETC.  ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL
MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ANY PROCEEDING SHALL
BE INSTITUTED BY OR AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SEEKING TO
ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION, WINDING UP,
REORGANIZATION, COMPROMISE, ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF, OR
COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW (INCLUDING, WITHOUT LIMITATION, ANY
CORPORATE LAWS) RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF
OF DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A
RECEIVER, INTERIM RECEIVER, RECEIVER AND MANAGER, MONITOR, TRUSTEE, OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND, IN THE
CASE OF ANY SUCH PROCEEDING INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT)
THAT IS BEING DILIGENTLY CONTESTED BY IT IN GOOD FAITH, EITHER SUCH PROCEEDING
SHALL REMAIN UNDISMISSED OR UNSTAYED FOR A PERIOD OF 60 DAYS OR ANY OF THE
ACTIONS SOUGHT IN SUCH PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE ENTRY OF
AN ORDER FOR RELIEF AGAINST, OR THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR, IT OR ANY SUBSTANTIAL PART OF ITS
PROPERTY) SHALL OCCUR; OR ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL TAKE
ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE IN THIS
SUBSECTION (F); OR

 

(G)           JUDGMENTS.  ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED
AGAINST EITHER BORROWER OR ANY OF THE SUBSIDIARIES INVOLVING A LIABILITY OF
$2,500,000 OR MORE IN THE AGGREGATE FOR ALL SUCH JUDGMENTS AND DECREES FOR THE
BORROWERS AND THEIR SUBSIDIARIES (TO THE EXTENT NOT PAID OR FULLY COVERED BY
INSURANCE PROVIDED BY A CARRIER NOT DISPUTING COVERAGE) AND ANY SUCH JUDGMENTS
OR DECREES SHALL NOT HAVE BEEN SATISFIED, VACATED, DISCHARGED OR STAYED OR
BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR

 

(H)           INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF ANY LOAN DOCUMENT
AFTER DELIVERY THEREOF PURSUANT TO THE EXISTING CREDIT AGREEMENT OR THE CONSENT
OR 5.01(J) HEREOF SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING ON OR
ENFORCEABLE AGAINST ANY LOAN PARTY TO IT, OR ANY SUCH LOAN PARTY SHALL SO STATE
IN WRITING; OR

 

(I)            COLLATERAL DOCUMENTS.  ANY COLLATERAL DOCUMENT AFTER DELIVERY
THEREOF PURSUANT TO THE EXISTING CREDIT AGREEMENT OR THE CONSENT OR
5.01(J) HEREOF SHALL FOR ANY REASON (OTHER THAN PURSUANT TO THE TERMS THEREOF)
CEASE TO CREATE A VALID AND PERFECTED FIRST PRIORITY LIEN ON AND SECURITY
INTEREST IN THE COLLATERAL PURPORTED TO BE COVERED THEREBY; OR

 

83

--------------------------------------------------------------------------------


 

(J)            CHANGE OF CONTROL.  ANY CHANGE OF CONTROL SHALL OCCUR; OR

 

(K)           ERISA.  (I) ANY PLAN SHALL FAIL TO SATISFY THE MINIMUM FUNDING
STANDARD REQUIRED FOR ANY PLAN YEAR OR PART THEREOF OR A WAIVER OF SUCH STANDARD
OR EXTENSION OF ANY AMORTIZATION PERIOD IS SOUGHT OR GRANTED UNDER SECTION 412
OF THE INTERNAL REVENUE CODE; ANY PLAN IS OR SHALL HAVE BEEN TERMINATED OR IS
THE SUBJECT OF TERMINATION PROCEEDINGS UNDER ERISA (INCLUDING THE GIVING OF
WRITTEN NOTICE THEREOF); AN EVENT SHALL HAVE OCCURRED OR A CONDITION SHALL EXIST
IN EITHER CASE ENTITLING THE PBGC TO TERMINATE ANY PLAN OR TO APPOINT A TRUSTEE
TO ADMINISTER ANY PLAN (INCLUDING THE GIVING OF WRITTEN NOTICE THEREOF); ANY
PLAN SHALL FAIL TO SATISFY THE MINIMUM FUNDING STANDARDS OF SECTION 412 OR 430
OF THE CODE OR SECTIONS 302 AND 303 OF ERISA; OR ANY LOAN PARTY OR ANY ERISA
AFFILIATE HAS INCURRED OR IS LIKELY TO INCUR A LIABILITY TO OR ON ACCOUNT OF A
PLAN UNDER SECTION 409, 502(I), 502(1), 515, 4062, 4063, 4064, 4069, 4201, 4204
OR 4212 OF ERISA OR SECTION 436(F), 4971 OR 4975 OF THE INTERNAL REVENUE CODE
(INCLUDING THE GIVING OF WRITTEN NOTICE THEREOF), (II) THERE COULD RESULT FROM
ANY EVENT OR EVENTS SET FORTH IN CLAUSE (I) OF THIS SECTION 7.01(K) THE
IMPOSITION OF A LIEN, THE GRANTING OF A SECURITY INTEREST, OR A LIABILITY, OR
THE REASONABLE LIKELIHOOD OF INCURRING A LIEN, SECURITY INTEREST OR LIABILITY,
AND (III) SUCH LIEN, SECURITY INTEREST OR LIABILITY WILL OR WOULD BE REASONABLY
LIKELY TO RESULT IN A LIABILITY OF ANY LOAN PARTY OR ANY ERISA AFFILIATE OF
$2,500,000 OR MORE; PROVIDED, THAT THE INCURRENCE OF ANY LIABILITY BY ANY LOAN
PARTY OR ITS SUBSIDIARIES UNDER SECTION 4201, 4204 OR 4212 OF ERISA AS A RESULT
OF ANY WITHDRAWAL FROM A MULTIEMPLOYER PLAN IN CONNECTION WITH ANY SALE IN
COMPLIANCE WITH SECTION 5.02(D)(IV) OR (V) SHALL NOT CONSTITUTE AN EVENT OF
DEFAULT HEREUNDER NOTWITHSTANDING THAT THE AMOUNT OF SUCH LIABILITY MAY EXCEED
$2,500,000; OR

 

(L)            FAILURE OF DEBT TO BE SUBORDINATED.  THE PERMITTED SUBORDINATED
DEBT OR NEW SENIOR CONVERTIBLE NOTES SHALL CEASE, FOR ANY REASON, TO BE VALIDLY
SUBORDINATED, TO THE EXTENT REQUIRED BY THIS AGREEMENT, TO THE OBLIGATIONS OF
THE BORROWERS AND THE SUBSIDIARY GUARANTORS UNDER THE LOAN DOCUMENTS;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Appropriate
Borrower, declare the Lender Notes, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Lender Notes, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Borrower and (ii) shall at the request, or may with the consent of the
Majority Lenders by notice to each party required under the terms of any
agreement in support of which a Letter of Credit is issued, request that all
Obligations under such agreement be declared to be due and payable; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to any Loan Party or any of its Subsidiaries under the Federal
Bankruptcy Code, the Lender Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower.

 

Section 7.02  Application of Funds.  (a)  Any amounts received on account of the
Obligations on or after the occurrence of an Event of Default under
Section 7.01(a) or the

 

84

--------------------------------------------------------------------------------


 

acceleration of the Obligations under the Loan Documents shall be applied by the
Administrative Agent in the following order:

 

(I)            FIRST, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS CONSTITUTING
FEES, INDEMNITIES, EXPENSES AND OTHER AMOUNTS (OTHER THAN PRINCIPAL AND
INTEREST, BUT INCLUDING FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT
AND THE LENDER PARTIES) PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDER
PARTIES RATABLY AMONG THEM IN PROPORTION TO THE AMOUNTS DESCRIBED IN THIS CLAUSE
FIRST PAYABLE TO THEM;

 

(II)           SECOND, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS
CONSTITUTING ACCRUED AND UNPAID INTEREST ON THE ADVANCES, RATABLY AMONG THE
LENDER PARTIES IN PROPORTION TO THE RESPECTIVE AMOUNTS DESCRIBED IN THIS CLAUSE
SECOND PAYABLE TO THEM;

 

(III)          THIRD, TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS CONSTITUTING
UNPAID PRINCIPAL OF THE ADVANCES RATABLY AMONG THE LENDER PARTIES IN PROPORTION
TO THE RESPECTIVE AMOUNTS DESCRIBED IN THIS CLAUSE THIRD PAYABLE TO THEM;

 

(IV)          FOURTH, TO THE PAYMENT OF ALL OTHER OBLIGATIONS (OTHER THAN
UNMATURED SURVIVING OBLIGATIONS) OF THE LOAN PARTIES OWING UNDER OR IN RESPECT
OF THE LOAN DOCUMENTS THAT ARE DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES ON SUCH DATE, RATABLY BASED UPON THE RESPECTIVE
AGGREGATE AMOUNTS OF ALL SUCH OBLIGATIONS OWING TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES ON SUCH DATE; AND

 

(V)           LAST, THE BALANCE, IF ANY, AFTER ALL OF THE OBLIGATIONS (OTHER
THAN UNMATURED SURVIVING OBLIGATIONS) OF THE LOAN PARTIES UNDER OR IN RESPECT OF
THE LOAN DOCUMENTS HAVE BEEN INDEFEASIBLY PAID IN FULL AND NO LETTERS OF CREDIT
SHALL BE OUTSTANDING THAT HAVE NOT BEEN CASH COLLATERALIZED IN A MANNER
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, TO THE
U.S. BORROWER OR AS OTHERWISE REQUIRED BY LAW.

 

Notwithstanding any other provision of this Section 7.02, the Canadian Borrower
shall not be liable for or required to repay any Obligation of the Loan Parties
under the Loan Documents other than those Obligations incurred under the
Canadian Facility.


 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT


 

Section 8.01  Authorization and Action.  Each Lender Party (in its capacities as
a Lender and the Issuing Bank (if applicable)) hereby irrevocably appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms hereof
and thereof, together with such powers and discretion as are reasonably
incidental thereto.  The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Loan Documents, and the Administrative Agent may perform any of its
respective duties hereunder by or through its officers, directors, agents,
employees or affiliates.  The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent

 

85

--------------------------------------------------------------------------------


 

shall not have by reason of this Agreement or any other Loan Document a
fiduciary relationship in respect of any Lender Party or the holder of any
Lender Note; and nothing in this Agreement or in any other Loan Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Loan Document except as expressly set forth herein or therein. As to any
matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of the Lender Notes), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall not incur any
liability to any Lender Party and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Lender
Notes; provided, however, that the Administrative Agent shall not be required to
take any action that exposes the Administrative Agent to personal liability or
that is contrary to this Agreement or applicable law.  Without limiting the
foregoing, neither any Lender Party nor the holder of any Lender Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Majority Lenders
(or, if so specified by this Agreement, any applicable greater percentage of
Lenders).  The Administrative Agent agrees to give to each Lender Party prompt
notice of each notice given to it by either Borrower pursuant to the terms of
this Agreement.

 

Section 8.02  Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).  Without limitation of the generality of the
foregoing, the Administrative Agent:  (a) may deem and treat the payee of any
Lender Note as the holder thereof until the Administrative Agent receives and
accepts an Assignment and Acceptance entered into by the Lender that is the
payee of such Lender Note, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 9.07; (b) with respect to any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Lender Note, may consider as
conclusive and binding any such request, authority or consent of  such Person,
as applicable, on any subsequent holder, transferee, assignee or endorsee, as
the case may be, of such Lender Note or of any Lender Note or Lender Notes
issued in exchange therefore; (c) may consult with legal counsel (including
counsel for any Loan Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (d) makes no warranty or representation to any Lender
Party and shall not be responsible to any Lender Party for any recitals,
statements, information, warranties or representations (whether written or oral)
made in or in connection with the Loan Documents; (e) shall not have any duty to
ascertain or to inquire as to (x) the performance or observance of any of the
terms, provisions, covenants or conditions of this Agreement or any Loan
Document on the part of any Loan Party, (y) the financial condition of any Loan
Party or (z) the existence or possible existence of any Default; (f) shall not
have any duty to inspect the property (including the books and records) of any
Loan Party; (g) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, collectibility,
sufficiency or value of any Loan Document, the financial condition of

 

86

--------------------------------------------------------------------------------


 

the Borrowers or any of their Subsidiaries or the perfection or priority of any
lien or security interest created or purported to be created under or in
connection with, any Loan Document or any other instrument or document furnished
pursuant thereto; and (h) shall incur no liability under or in respect of any
Loan Document by acting upon any notice, statement, consent, order, certificate
or other instrument or writing (which may be by telegram, telecopy, telex,
cablegram or electronic mail) or telephone message believed by it to be genuine
and signed, sent or made by the proper party or parties.

 

Section 8.03  DBTCA and Affiliates.  With respect to the Advances made or
required to be made by it and the Lender Notes issued to it, DBTCA shall have
the same rights and powers under the Loan Documents as any other Lender Party
and may exercise the same as though it were not the Administrative Agent; and
the term “Lender Party” or “Lender Parties” or any similar terms shall, unless
otherwise expressly indicated, include DBTCA in its individual capacity.  DBTCA
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of banking, investment banking, trust or other business with, or
provide debt financing, equity capital or other services (including financial
advisory services) to, any Loan Party, any of its Subsidiaries and any Person
who may do business with or own securities of any Loan Party or any such
Subsidiary, all as if DBTCA were not the Administrative Agent and without any
duty to account therefor to the Lender Parties.  DBTCA may accept fees and other
consideration from any Loan Party or any Affiliate of any Loan Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lender Parties.

 

Section 8.04  Lender Party Credit Decision.  Each Lender Party acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.  Except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender Party or the holder of any
Lender Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter.

 

Section 8.05  Indemnification.

 

(a)           Each Lender Party severally agrees to indemnify the Administrative
Agent (to the extent not promptly reimbursed by the Borrowers) from and against
such Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent (or any
affiliate thereof) in performing its duties hereunder or under any other Loan
Document or in any way relating to or arising out of the Loan Documents or any
action taken or omitted by the Administrative Agent under the Loan Documents;
provided, however, that no Lender Party shall be liable for any portion of such
liabilities, obligations, losses, damages,

 

87

--------------------------------------------------------------------------------


 

penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).  Without limitation of the foregoing, each Lender Party agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any costs and expenses (including, without limitation, reasonable fees and
expenses of counsel) payable by the Borrowers under Section 9.04, to the extent
that the Administrative Agent is not promptly reimbursed for such costs and
expenses by the Borrowers.  For purposes of this Section 8.05, the Lender
Parties’ respective ratable shares of any amount shall be determined, at any
time, according to the sum of (i) the aggregate principal amount of the Advances
outstanding at such time and owing to the respective Lender Parties and
(ii) their respective Pro Rata Shares of the aggregate Available LC Amount of
all Letters of Credit outstanding at such time.  The failure of any Lender Party
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any amount required to be paid by the Lender Party to the Administrative
Agent as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse the Administrative Agent for its ratable share
of such amount, but no Lender Party shall be responsible for the failure of any
other Lender Party to reimburse the Administrative Agent for such other Lender
Party’s ratable share of such amount.  Without prejudice to the survival of any
other agreement of any Lender Party hereunder, the agreement and obligations of
each Lender Party contained in this Section 8.05 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
the other Loan Documents.

 

(b)           Each U.S. Revolving Credit Lender severally agrees to indemnify
the Issuing Bank (to the extent not promptly reimbursed by the Borrowers) from
and against such Lender Party’s ratable share (determined as provided below) of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Issuing
Bank in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Issuing Bank under the Loan Documents; provided,
however, that no Lender Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Issuing Bank’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
such Lender Party agrees to reimburse the Issuing Bank promptly upon demand for
its ratable share of any costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) payable by the Borrowers under
Section 9.04, to the extent that the Issuing Bank is not promptly reimbursed for
such costs and expenses by the Borrowers.  For purposes of this Section 8.05(b),
the U.S. Revolving Credit Lenders’ respective ratable shares of any amount shall
be determined, at any time, according to the aggregate principal amount of the
Existing U.S. Letter of Credit Advances outstanding at such time and owing to
the respective U.S. Revolving Credit Lenders.  The failure of any such Lender
Party to reimburse the Issuing Bank promptly upon demand for its ratable share
of any amount required to be paid by the Lender Parties to the Issuing Bank as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse the Issuing Bank for its ratable share of such amount,
but no Lender Party shall be responsible for the failure of any other Lender
Party to reimburse the Issuing Bank for such other Lender Party’s ratable share
of such amount.  Without prejudice to the survival of any other agreement of any
Lender Party hereunder, the agreement and obligations of each such Lender Party

 

88

--------------------------------------------------------------------------------


 

contained in this Section 8.05(b) shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

 

Section 8.06  Successor Administrative Agents.  The Administrative Agent may
resign as to any or all of the Facilities at any time by giving written notice
thereof to the Lender Parties and the Borrowers.  Upon any such resignation, the
Majority Lenders shall, with the consent of the U.S. Borrower (such consent not
to be unreasonably withheld or delayed and such consent not to be required if an
Event of Default then exists) have the right to appoint a successor
Administrative Agent as to such of the Facilities as to which the Administrative
Agent has resigned.  Such successor Administrative Agent shall serve until such
time, if any, as the Majority Lenders appoint a new successor Administrative
Agent as provided above.  If no successor Administrative Agent has been
appointed by the 20th Business Day after the date such notice of resignation was
given by the retiring Administrative Agent, such retiring Administrative Agent’s
resignation shall become effective and the Majority Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Loan Document with respect to the Facility or Facilities as to which the
retiring Administrative Agent has resigned until such time, if any, as the
Majority Lenders appoint a successor Administrative Agent as provided above.  If
no successor Administrative Agent shall have been so appointed by the Majority
Lenders and consented to by the U.S. Borrower, and shall have accepted such
appointment, within 15 Business Days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lender Parties and with the consent of the U.S. Borrower (such
consent not to be unreasonably withheld or delayed and such consent not to be
required if an Event of Default then exists) appoint a successor Administrative
Agent, which shall be a commercial bank or trust company organized under the
laws of the United States or of any State thereof and having a combined capital
and surplus of at least $250,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent as to all of
the Facilities and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Majority Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, such successor Administrative Agent shall succeed to and
become vested with all the rights, powers, discretion, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent as to less than all of the Facilities and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Majority Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Administrative Agent shall succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent as to such Facilities, other than with respect to
funds transfers and other similar aspects of the administration of Borrowings
under such Facilities, and payments by the Borrowers in respect of such
Facilities, and the retiring Administrative Agent shall be discharged from its
duties and obligations under this Agreement as to such Facilities, other than as
aforesaid.  Notwithstanding the foregoing, the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents with respect to any Facility or Facilities upon the
effectiveness of its resignation pursuant to the fourth

 

89

--------------------------------------------------------------------------------


 

sentence of this Section 8.06.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent as to all of the Facilities, the
Administrative Agent shall remain indemnified to the extent provided in this
Agreement and the other Loan Documents, and the provisions of this Article VIII
and Section 9.04 (and the analogous provisions of the other Loan Documents)
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent as to any Facilities under this Agreement.

 

Section 8.07  Lead Arranger.  The Lead Arranger shall have no duties or
obligations under this Agreement or the other Loan Documents in its capacity as
Lead Arranger.

 

Section 8.08  Collateral Matters.  (a)  Each Lender Party authorizes and directs
the Administrative Agent to enter into the Collateral Documents for the benefit
of the Lender Parties and the other Secured Parties.  Each Lender Party hereby
agrees, and each holder of any Lender Note by the acceptance thereof will be
deemed to agree, that, except as otherwise set forth herein, any action taken by
the Majority Lenders in accordance with the provisions of this Agreement or the
Collateral Documents, and the exercise by the Majority Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lender
Parties.  The Administrative Agent is hereby authorized on behalf of all of the
Lender Parties, without the necessity of any notice to or further consent from
any Lender Party, from time to time prior to an Event of Default, to take any
action with respect to any Collateral or Collateral Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Collateral Documents.

 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO
THE LENDER PARTIES OR TO ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS
OR IS OWNED BY ANY LOAN PARTY OR IS CARED FOR, PROTECTED OR INSURED OR THAT THE
LIENS GRANTED TO THE ADMINISTRATIVE AGENT HEREIN OR PURSUANT HERETO HAVE BEEN
PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED
OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE OR TO CONTINUE
EXERCISING AT ALL OR IN ANY MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR
FIDELITY ANY OF THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO THE
ADMINISTRATIVE AGENT IN THIS SECTION 8.08 OR IN ANY OF THE COLLATERAL DOCUMENTS,
IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT,
OMISSION OR EVENT RELATED THERETO, THE ADMINISTRATIVE AGENT MAY ACT IN ANY
MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN THE ADMINISTRATIVE
AGENT’S OWN INTEREST IN THE COLLATERAL AS ONE OF THE LENDER PARTIES AND THAT THE
ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER TO THE LENDER
PARTIES, EXCEPT FOR ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY
A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION).


 

Section 8.09  Delivery of Information.  The Administrative Agent shall not be
required to deliver to any Lender Party originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Loan Party, any Subsidiary of any Loan Party, the
Majority Lenders, any Lender Party or any other Person under or in connection
with this Agreement or any other Loan Document except (i) as specifically
provided in this Agreement or any other Loan Document and (ii) as specifically
requested from time to time in writing by any Lender Party with respect to a
specific document, instrument, notice or other written communication received by
and in the possession of the

 

90

--------------------------------------------------------------------------------


 

Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

 


ARTICLE IX


 


MISCELLANEOUS


 

Section 9.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Lender Notes or any other Loan Document, nor consent to any
departure by either Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed (or, in the case of the Collateral
Documents, consented to) by the Majority Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (a) no amendment, waiver or
consent shall, unless in writing and signed by all of the Lenders (other than
any Lender that is, at such time, a Defaulting Lender), do any of the following
at any time:  (i) waive any of the conditions specified in the Consent,
(ii) change the number of Lenders or the percentage of (x) the aggregate unpaid
principal amount of the Advances or (y) the aggregate Available LC Amount of
outstanding Letters of Credit that, in each case, shall be required for the
Lenders or any of them to take any action hereunder, (iii) amend this
Section 9.01, (iv) release the U.S. Borrower from its guaranty obligations or
reduce or limit the obligations of the U.S. Borrower under Section 6.01 of the
Guaranty or (v) otherwise limit either Borrower’s liability with respect to the
Obligations owing to the Administrative Agent and the Lender Parties under any
of the Loan Documents, and (b) no amendment, waiver or consent shall, unless in
writing and signed by the Majority Lenders and by each affected Lender,
(i) increase the amount of U.S. Letter of Credit Advances required to be made or
purchased by such Lender or subject such Lender to any additional obligations,
(ii) reduce the principal of, or interest (other than a waiver of increased
interest following Default pursuant to Section 2.04(b)) on, the Lender Notes
held by such Lender or any reimbursement obligation in respect of any Letter of
Credit or any fees or other amounts payable hereunder to such Lender or
(iii) postpone any date fixed for any payment of principal or interest on the
Lender Notes held by such Lender or any reimbursement obligation in respect of
any Letter of Credit any fees or other amounts payable hereunder to such Lender
or the final maturity date of any Facility; provided, that no amendment, waiver
or consent shall, unless in writing and signed by the Issuing Bank in addition
to the Lenders required above to take such action, affect the rights or
obligations of the Issuing Bank under this Agreement; and provided further that
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement.  Notwithstanding the foregoing, in connection with any amendment,
waiver, consent or other matter requiring the vote of the Majority Lenders, each
Investor Lender shall be deemed to vote the aggregate principal amount of the
Advances owed to it in the same manner as the majority of the Advances held by
the Lenders that are not Investor Lenders with respect to such amendment,
waiver, consent or other matter.

 

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the Majority
Lenders, the Administrative Agent and each Borrower (a) to add a letter of
credit facility to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and

 

91

--------------------------------------------------------------------------------


 

the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Advances and
the accrued interest and fees in respect thereof and (b) to include
appropriately the issuing bank or, if applicable, Lenders, that make extensions
of credit under such letter of credit facility in any determination of the
Majority Lenders; provided that any such letter of credit facility shall be
subject to the following conditions: (i) the aggregate face value of letters of
credit permitted to be issued under such letter of credit facility shall not
exceed $20,000,000 and (ii) concurrently with the issuance of any new letter of
credit under such letter of credit facility for the benefit of either a
beneficiary under a letter of credit issued pursuant to the Existing Credit
Agreement (including the Letters of Credit hereunder) or a new beneficiary in
lieu of any such beneficiary, the U.S. Borrower shall procure prepayment of 
U.S. Loan Advances, Canadian Advances and U.S. Letter of Credit Advances, if
any, ratably in an aggregate amount not less than 100% of the cash drawn by the
beneficiary of the letter of credit that is being replaced by such new letter of
credit being issued for the benefit of either such beneficiary or a new
beneficiary in lieu thereof.

 

Section 9.02  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing (including telegraphic or telecopy communication)
and mailed, telegraphed, telecopied or delivered, if to the U.S. Borrower, to
its address at P.O. Box 15600, 7140 Office Circle, Evansville, IN 47715, Attn: 
Office of General Counsel; if to the Canadian Borrower, addressed to it c/o the
U.S. Borrower at the U.S. Borrower’s address; if to any Initial Lender or the
Existing Issuing Bank, to its Domestic Lending Office specified opposite its
name on Schedule I hereto; if to any other Lender, to its Domestic Lending
Office specified in the Assignment and Acceptance pursuant to which it became a
Lender; and if to the Administrative Agent, to its address at 60 Wall Street, at
Deutsche Bank Trust Company Americas, 60 Wall Street, MS NYC60-0208, New York,
New York 10005, Attention: Omayra Laucella; or, as to either Borrower or the
Administrative Agent, to such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
U.S. Borrower and the Administrative Agent pursuant to this Section 9.02;
provided that materials required to be delivered pursuant to Section 5.03(b),
(c) and (j) shall be delivered to the Administrative Agent in an electronic
medium in a format reasonably acceptable to the Administrative Agent.  All such
notices and communications shall, when mailed, telegraphed, telecopied or
e-mailed, be effective when deposited in the mails, delivered to the telegraph
company, transmitted by telecopier or confirmed by e-mail, respectively, except
that notices and communications to the Administrative Agent pursuant to
Sections 2.03(a) and 2.06(a) and with respect to selected Interest Periods in
respect of Eurodollar Rate Advances shall not be effective until received by the
Administrative Agent.  Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement or the Lender Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

 

Section 9.03  No Waiver; Remedies.  No failure on the part of any Lender Party
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Lender Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

92

--------------------------------------------------------------------------------


 

Section 9.04  Costs, Expenses.  (a)  Each Borrower agrees to pay on demand
(i) all costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents (including, without limitation, (A) all due diligence,
collateral review, syndication, transportation, computer, duplication,
appraisal, audit, insurance, consultant, search, filing and recording fees and
expenses and (B) the reasonable fees and expenses of counsel for the
Administrative Agent with respect thereto, with respect to advising the
Administrative Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all costs and expenses of the
Administrative Agent and the Lender Parties in connection with the enforcement
of the Loan Documents, whether in any action, suit or litigation, any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and each Lender Party with respect
thereto).

 


(B)           EACH BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT, EACH LENDER PARTY AND EACH OF THEIR AFFILIATES AND THEIR
OFFICERS, DIRECTORS, TRUSTEES, EMPLOYEES, AGENTS AND ADVISORS (EACH, AN
“INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND
EXPENSES OF COUNSEL) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY
INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY
REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION OR PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH)
(I) THE FACILITIES, ANY REAL PROPERTY OWNED BY, LEASED BY OR LEASED TO ANY LOAN
PARTY, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE ADVANCES OR THE LETTERS
OF CREDIT, THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY OR
(II) THE ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS MATERIALS ON ANY PROPERTY OF
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY ENVIRONMENTAL ACTION RELATING
IN ANY WAY TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, EXCEPT TO THE EXTENT,
IN EACH CASE, SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE IS FOUND IN A
FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. 
IN THE CASE OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE
INDEMNITY IN THIS SECTION 9.04(B) APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE
WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY
LOAN PARTY, ITS DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY OR
ANY INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED.


 


(C)           IF ANY PAYMENT OF PRINCIPAL OF, OR CONVERSION OF, ANY EURODOLLAR
RATE ADVANCE IS MADE BY EITHER BORROWER TO OR FOR THE ACCOUNT OF A LENDER PARTY
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE, AS A RESULT
OF A PAYMENT OR CONVERSION PURSUANT TO SECTION 2.03, 2.06(B)(I) OR 2.07(C),
ACCELERATION OF THE MATURITY OF THE LENDER NOTES PURSUANT TO SECTION 7.01 OR FOR
ANY OTHER REASON, SUCH BORROWER SHALL, UPON DEMAND BY SUCH LENDER PARTY (WITH A
COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER PARTY ANY AMOUNTS REQUIRED TO COMPENSATE
SUCH LENDER PARTY FOR ANY ADDITIONAL LOSSES, COSTS OR EXPENSES THAT IT MAY
REASONABLY INCUR AS A RESULT OF SUCH PAYMENT,

 

93

--------------------------------------------------------------------------------


 


INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS),
COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY LENDER PARTY TO FUND OR MAINTAIN SUCH
ADVANCE.


 


(D)           IF ANY LOAN PARTY FAILS TO PAY WHEN DUE ANY COSTS, EXPENSES OR
OTHER AMOUNTS PAYABLE BY IT UNDER ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, FEES AND EXPENSES OF COUNSEL AND INDEMNITIES, SUCH AMOUNT MAY BE
PAID ON BEHALF OF SUCH LOAN PARTY BY THE ADMINISTRATIVE AGENT OR ANY LENDER
PARTY, IN ITS SOLE DISCRETION.


 


(E)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY
LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, THE AGREEMENTS AND
OBLIGATIONS OF THE BORROWERS CONTAINED IN SECTIONS 2.07 AND 2.09 AND THIS
SECTION 9.04 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER ANY OF THE OTHER LOAN DOCUMENTS.


 

Section 9.05  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 7.01 to authorize the
Administrative Agent to declare the Lender Notes due and payable pursuant to the
provisions of Section 7.01, each Lender Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set-off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender Party or such
Affiliate to or for the credit or the account of either Borrower against any and
all of the Obligations of such Borrower now or hereafter existing under this
Agreement and the Lender Note or Lender Notes (if any) held by such Lender
Party, irrespective of whether such Lender Party shall have made any demand
under this Agreement or such Lender Note or Lender Notes and although such
obligations may be unmatured.  Each Lender Party agrees promptly to notify such
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of each Lender Party and its respective Affiliates
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender Party and its
respective Affiliates may have.

 

Section 9.06  Binding Effect.  This Agreement shall become effective
when (a) the Consent shall have been executed by each Borrower and the
Administrative Agent and (b) the Administrative Agent shall have been
notified that (i) the Plan of Reorganization has been approved and, as approved,
provides that all U.S. Lenders are conclusively deemed to have accepted the Plan
of Reorganization and to be bound by the terms of the Consent and this Agreement
without further notice to or order of the Bankruptcy Court, (ii) each Canadian
Lender has executed the Consent and (iii) all other conditions set forth in the
Consent shall have been satisfied or waived, and thereafter shall be binding
upon and inure to the benefit of each Borrower, the Administrative Agent and
each Lender Party and their respective successors and assigns, except that
neither Borrower shall have the right to assign its rights or Obligations
hereunder or any interest herein without the prior written consent of the Lender
Parties.

 


SECTION 9.07  ASSIGNMENTS AND PARTICIPATIONS.  (A)  EACH LENDER MAY, WITH THE
CONSENT OF THE ADMINISTRATIVE AGENT, AND, SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS

 

94

--------------------------------------------------------------------------------


 


CONTINUING, WITH THE CONSENT OF THE APPROPRIATE BORROWER (IN EACH CASE, SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED), ASSIGN TO ONE OR MORE
ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL OR A PORTION OF ITS OBLIGATION TO
MAKE OR PURCHASE U.S. LETTER OF CREDIT ADVANCES, THE ADVANCES OWING TO IT AND
THE LENDER NOTE OR LENDER NOTES HELD BY IT); PROVIDED, HOWEVER, THAT NO CONSENT
BY EITHER BORROWER OR THE ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN
ASSIGNMENT TO ANY PERSON WHO IS AN AFFILIATE OR A RELATED FUND OF SUCH LENDER,
AND PROVIDED FURTHER THAT (I) EACH SUCH ASSIGNMENT SHALL BE OF A UNIFORM, AND
NOT A VARYING, PERCENTAGE OF ALL RIGHTS AND OBLIGATIONS UNDER AND IN RESPECT OF
ONE OR MORE FACILITIES, (II) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A PERSON
THAT, IMMEDIATELY PRIOR TO SUCH ASSIGNMENT, WAS A LENDER, AN AFFILIATE OF ANY
LENDER OR A RELATED FUND OF ANY LENDER OR AN ASSIGNMENT WHICH WILL RESULT IN A
GROUP OF LENDERS WHICH ARE MANAGED BY THE SAME PERSON HOLDING AN OBLIGATION TO
MAKE OR PURCHASE U.S. LETTER OF CREDIT ADVANCES OR AN ADVANCE (AS THE CASE MAY
BE) OF NOT LESS THAN $1,000,000 OR AN ASSIGNMENT OF ALL OF A LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, THE AMOUNT OF THE OBLIGATION TO MAKE OR
PURCHASE U.S. LETTER OF CREDIT ADVANCES OR THE ADVANCES (AS THE CASE MAY BE) OF
THE ASSIGNING LENDER BEING ASSIGNED PURSUANT TO EACH SUCH ASSIGNMENT (DETERMINED
AS OF THE DATE OF THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT)
SHALL IN NO EVENT BE LESS THAN $1,000,000 (OR INTEGRAL MULTIPLES OF $200,000 IN
EXCESS THEREOF), (III) EACH SUCH ASSIGNMENT SHALL BE TO AN ELIGIBLE ASSIGNEE,
AND (IV) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER, AN
ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH ANY LENDER NOTE OR LENDER NOTES SUBJECT
TO SUCH ASSIGNMENT AND, OTHER THAN IN THE CASE OF AN ASSIGNMENT TO AN AFFILIATE
OF SUCH LENDER, A PROCESSING AND RECORDATION FEE OF $3,500, PROVIDED THAT ONLY
ONE SUCH FEE SHALL BE PAYABLE IN CONNECTION WITH SIMULTANEOUS ASSIGNMENTS BY OR
TO TWO OR MORE RELATED FUNDS.


 


(B)           UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND
AFTER THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE, (X) THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER OR ISSUING BANK, AS THE
CASE MAY BE, HEREUNDER AND (Y) THE LENDER OR ISSUING BANK ASSIGNOR THEREUNDER
SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY
IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS AND BE
RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN
ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING
LENDER’S OR ISSUING BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER OR ISSUING BANK SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE
ENTITLED TO THE BENEFITS OF SECTIONS 2.07, 2.09 AND 9.04).


 


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
LENDER PARTY ASSIGNOR THEREUNDER AND THE ASSIGNEE THEREUNDER CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) OTHER THAN
AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING LENDER PARTY MAKES
NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE EXECUTION, LEGALITY, VALIDITY,
ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF, OR THE PERFECTION OR
PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR PURPORTED TO BE CREATED
UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THERETO; (II) SUCH
ASSIGNING LENDER PARTY MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO

 

95

--------------------------------------------------------------------------------



 


RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF EITHER BORROWER OR ANY
OTHER LOAN PARTY OR THE PERFORMANCE OR OBSERVANCE BY ANY LOAN PARTY OF ANY OF
ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT THERETO; (III) SUCH ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A
COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 4.01 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO
SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, SUCH ASSIGNING LENDER PARTY OR
ANY OTHER LENDER PARTY AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH ASSIGNEE CONFIRMS
THAT IT IS AN ELIGIBLE ASSIGNEE; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE
SUCH POWERS AND DISCRETION UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AND
DISCRETION AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES
THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH
BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER OR
ISSUING BANK, AS THE CASE MAY BE.


 


(D)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE (BUT ONLY FOR
THIS PURPOSE) AS THE AGENT OF THE BORROWERS, SHALL MAINTAIN AT ITS ADDRESS
REFERRED TO IN SECTION 9.02 A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED
TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDER PARTIES AND THE PRINCIPAL AMOUNT OF THE ADVANCES OWING
UNDER EACH FACILITY TO EACH LENDER PARTY FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES,
ABSENT MANIFEST ERROR, AND THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDER PARTIES SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS
A LENDER PARTY HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWERS OR ANY LENDER PARTY AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(E)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNING LENDER PARTY AND AN ASSIGNEE, TOGETHER WITH ANY LENDER NOTE OR LENDER
NOTES SUBJECT TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL, IF SUCH
ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF
EXHIBIT B HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE
THEREOF TO THE APPROPRIATE BORROWER.  IN THE CASE OF ANY ASSIGNMENT BY A LENDER,
WITHIN FIVE BUSINESS DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE APPROPRIATE
BORROWER, AT ITS OWN EXPENSE, SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT IN EXCHANGE FOR THE SURRENDERED LENDER NOTE OR LENDER NOTES A NEW LENDER
NOTE TO THE ORDER OF SUCH ELIGIBLE ASSIGNEE IN AN AMOUNT EQUAL TO THE ADVANCES
OR OBLIGATION TO MAKE OR PURCHASE U.S. LETTER OF CREDIT ADVANCES ASSUMED BY IT
UNDER A FACILITY PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE AND, IF THE
ASSIGNING LENDER HAS RETAINED ANY ADVANCES OR OBLIGATION TO MAKE OR PURCHASE
U.S. LETTER OF CREDIT ADVANCES HEREUNDER UNDER SUCH FACILITY, A NEW LENDER NOTE
TO THE ORDER OF THE ASSIGNING LENDER IN AN AMOUNT EQUAL TO THE ADVANCES OR
OBLIGATION TO MAKE OR PURCHASE U.S. LETTER OF CREDIT ADVANCES RETAINED BY IT
HEREUNDER.  SUCH NEW LENDER NOTE OR LENDER NOTES SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SURRENDERED
LENDER NOTE OR LENDER NOTES, SHALL BE DATED THE EFFECTIVE DATE OF SUCH
ASSIGNMENT AND ACCEPTANCE AND SHALL OTHERWISE BE IN SUBSTANTIALLY THE FORM OF
EXHIBIT A-1 OR A-2 HERETO, AS THE CASE MAY BE.

 

96

--------------------------------------------------------------------------------


 


(F)            THE ISSUING BANK MAY, WITH THE CONSENT OF THE ADMINISTRATIVE
AGENT, AND, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, WITH THE CONSENT OF THE U.S. BORROWER (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD), ASSIGN TO AN ELIGIBLE ASSIGNEE ALL OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LETTERS OF CREDIT;
PROVIDED, HOWEVER, THAT (I) EACH SUCH ASSIGNMENT SHALL BE TO AN ELIGIBLE
ASSIGNEE AND (II) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT, FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER,
AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500.


 


(G)           EACH LENDER PARTY MAY SELL PARTICIPATIONS TO ONE OR MORE PERSONS
(OTHER THAN ANY LOAN PARTY OR ANY OF ITS AFFILIATES) IN OR TO ALL OR A PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ALL OR A PORTION OF ITS OBLIGATION TO MAKE OR PURCHASE U.S. LETTER
OF CREDIT ADVANCES OR THE ADVANCES OWING TO IT AND THE LENDER NOTE OR LENDER
NOTES (IF ANY) HELD BY IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER PARTY’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ITS OBLIGATION TO MAKE OR
PURCHASE U.S. LETTER OF CREDIT ADVANCES) SHALL REMAIN UNCHANGED, (II) SUCH
LENDER PARTY SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS, (III) SUCH LENDER PARTY SHALL REMAIN THE HOLDER
OF ANY SUCH LENDER NOTE FOR ALL PURPOSES OF THIS AGREEMENT, (IV) THE BORROWERS,
THE ADMINISTRATIVE AGENT AND THE OTHER LENDER PARTIES SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER PARTY IN CONNECTION WITH SUCH LENDER
PARTY’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, (V) NO PARTICIPANT UNDER
ANY SUCH PARTICIPATION SHALL HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER
OF ANY PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY
LOAN PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR
CONSENT WOULD REDUCE THE PRINCIPAL OF, OR INTEREST (OTHER THAN INCREASED
INTEREST FOLLOWING DEFAULT PURSUANT TO SECTION 2.04(B)) ON, THE LENDER NOTES OR
ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT
TO SUCH PARTICIPATION, POSTPONE ANY TERMINATION DATE OR DATE FIXED FOR PAYMENT
OF INTEREST ON, THE LENDER NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER,
IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, OR RELEASE THE U.S.
BORROWER FROM ITS OBLIGATIONS UNDER ARTICLE VI HEREOF, AND (VI) NEITHER BORROWER
SHALL BE SUBJECT TO ANY INCREASED LIABILITY TO ANY LENDER PARTY PURSUANT TO THIS
AGREEMENT BY VIRTUE OF SUCH PARTICIPATION.


 


(H)           ANY LENDER PARTY MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 9.07, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT, ANY INFORMATION RELATING TO THE BORROWERS FURNISHED TO SUCH LENDER
PARTY BY OR ON BEHALF OF THE BORROWERS; PROVIDED, HOWEVER, THAT, PRIOR TO ANY
SUCH DISCLOSURE, THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT
SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION
RECEIVED BY IT FROM SUCH LENDER PARTY.


 


(I)            NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER PARTY MAY AT ANY TIME CREATE A SECURITY INTEREST IN ALL OR ANY
PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
ADVANCES OWING TO IT AND THE LENDER NOTE OR LENDER NOTES HELD BY IT) IN FAVOR OF
ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH REGULATION A OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM.

 

97

--------------------------------------------------------------------------------


 


(J)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS MAY CREATE A SECURITY INTEREST
IN ALL OR ANY PORTION OF THE ADVANCES OWING TO IT AND THE LENDER NOTE OR LENDER
NOTES HELD BY IT TO THE TRUSTEE OR OTHER REPRESENTATIVE FOR HOLDERS OF
OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH FUND AS SECURITY FOR SUCH
OBLIGATIONS OR SECURITIES, PROVIDED THAT, UNLESS AND UNTIL SUCH TRUSTEE OR OTHER
REPRESENTATIVE ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE OTHER PROVISIONS
OF THIS SECTION 9.07, (I) NO SUCH PLEDGE SHALL RELEASE THE PLEDGING LENDER FROM
ANY OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND (II) SUCH TRUSTEE OR
REPRESENTATIVE SHALL NOT BE ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A LENDER
UNDER THE LOAN DOCUMENTS EVEN THOUGH SUCH TRUSTEE OR REPRESENTATIVE MAY HAVE
ACQUIRED OWNERSHIP RIGHTS WITH RESPECT TO THE PLEDGED INTEREST THROUGH
FORECLOSURE OR OTHERWISE.


 

Section 9.08  Replacements of Lenders Under Certain Circumstances.  The U.S.
Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.07 or 2.09, (b) is
affected in the manner described in Section 2.07(c) and as a result thereof any
of the actions described in such Section is required to be taken or (c) becomes
a Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the Appropriate Borrower shall repay (or the
replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts), pursuant to Section 2.07, 2.08 or
2.09, as the case may be, owing to such replaced Lender prior to the date of
replacement, (iv) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 9.07 (provided that such Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that either
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.

 

Section 9.09  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 9.10  No Liability of the Issuing Bank.  The U.S. Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither the Issuing
Bank nor any of its officers or directors shall be liable or responsible for: 
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make

 

98

--------------------------------------------------------------------------------


 

payment under any Letter of Credit, except that the U.S. Borrower shall have a
claim against the Issuing Bank, and the Issuing Bank shall be liable to the U.S.
Borrower, to the extent of any direct, but not consequential, damages suffered
by the U.S. Borrower that the U.S. Borrower proves were caused by (i) the
Issuing Bank’s willful misconduct or gross negligence in determining whether
documents presented under any Letter of Credit comply with the terms of the
Letter of Credit or (ii) the Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

Section 9.11  Confidentiality.  (a)  The Administrative Agent and each Lender
Party shall hold all non-public information furnished by or on behalf of either
Borrower in connection with such Lender Party’s evaluation of whether to become
a Lender Party hereunder or obtained by such Lender Party or the Administrative
Agent pursuant to the requirements of this Agreement (“Confidential
Information”), in accordance with its customary procedure for handling
confidential information of this nature and (in the case of a Lender Party that
is a bank) in accordance with safe and sound banking practices.  Neither the
Administrative Agent nor any Lender Party shall disclose any Confidential
Information to any Person without the consent of the Borrowers, other than
(i) to the Administrative Agent’s or such Lender Party’s Affiliates and their
officers, directors, trustees, employees, agents and advisors, to pledgees under
Section 9.07(i) and to actual or prospective Eligible Assignees and
participants, and then only on a confidential basis, (ii) as required by any
law, rule or regulation or judicial process and (iii) as requested or required
by any state, federal or foreign authority or examiner regulating such Lender
Party or the Administrative Agent.

 


(B)           EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER
PARTY (AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ACCOUNTANTS,
ATTORNEYS AND OTHER ADVISORS, AGENTS AND REPRESENTATIVES) MAY DISCLOSE TO ANY
AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND, THE U.S. TAX TREATMENT AND U.S.
TAX STRUCTURE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS AND OTHER TAX
ANALYSES) THAT ARE PROVIDED TO ANY OF THEM  RELATING TO SUCH U.S. TAX TREATMENT
AND U.S. TAX STRUCTURE.


 

Section 9.12  Release of Collateral.  (a)  Upon the sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party (including,
without limitation, as a result of the sale, in accordance with the terms of the
Loan Documents, of the Loan Party that owns such Collateral) in accordance with
the terms of the Loan Documents, the Administrative Agent will, at the U.S.
Borrower’s expense, execute and deliver to such Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Loan Documents.

 


(B)           UPON THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF ALL OF THE
CAPITAL STOCK OF ANY LOAN PARTY THAT IS SUBSIDIARY GUARANTOR IN ACCORDANCE WITH
THE TERMS OF THE LOAN DOCUMENTS, THE ADMINISTRATIVE AGENT WILL, AT THE U.S.
BORROWER’S EXPENSE, EXECUTE AND DELIVER

 

99

--------------------------------------------------------------------------------


 


TO SUCH LOAN PARTY SUCH DOCUMENTS AS SUCH LOAN PARTY MAY REASONABLY REQUEST TO
EVIDENCE ITS RELEASE AS A SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS UNDER THE
GUARANTEE AND COLLATERAL AGREEMENT IN ACCORDANCE WITH THE TERMS OF THE LOAN
DOCUMENTS.


 

Section 9.13  USA Patriot Act.  Each Lender Party that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender Party) hereby notifies each Loan Party that, pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name, address
and tax identification number of such Loan Party and other information regarding
such Loan Party that will allow such Lender Party or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the USA Patriot
Act.  This notice is given in accordance with the requirements of the USA
Patriot Act and is effective as to the Lender Parties and the Administrative
Agent.

 

Section 9.14  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court.  Each Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Borrower at its address specified in Section 9.02 and agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.

 


(B)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.


 

Section 9.15  Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under any of the other
Loan Documents in U.S. dollars into another currency, the parties hereto agree,
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase U.S. dollars with such other currency at
DBTCA on the Business Day preceding that on which final judgment is given.

 

100

--------------------------------------------------------------------------------


 

The obligation of each Borrower in respect of any sum due from it to any Lender
Party or the Administrative Agent hereunder or under any of the other Loan
Documents held by such Lender Party shall, notwithstanding any judgment in a
currency other than U.S. dollars, be discharged only to the extent that on the
Business Day of receipt by such Lender Party or the Administrative Agent (as the
case may be) of any sum adjudged to be so due in such other currency such Lender
Party or the Administrative Agent (as the case may be) may in accordance with
normal banking procedures purchase U.S. dollars with such other currency; if the
U.S. dollars so purchased are less than the sum originally due by such Borrower
to such Lender Party or the Administrative Agent (as the case may be) in U.S.
dollars, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender Party or the Administrative Agent (as
the case may be) against such loss, and if the U.S. dollars so purchased exceed
the sum originally due by such Borrower to any Lender Party or the
Administrative Agent (as the case may be) in U.S. dollars, such Lender Party or
the Administrative Agent (as the case may be) agrees to remit to such Borrower
such excess.

 

Section 9.16  Reference to and Effect on the Loan Documents.  Each Borrower
hereby confirms and agrees that each of the Canadian Lender Notes, to the extent
each is outstanding as of the date hereof, is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that, upon the effectiveness of this Agreement and on and after the date hereof,
each reference in such Lender Notes to the “Credit Agreement”, “thereunder”,
“thereof”, “therein” or words of like import referring to the Existing Credit
Agreement shall mean and be a reference to this Agreement.

 

Section 9.17  Governing Law.  THIS AGREEMENT AND THE LENDER NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, UNITED STATES.

 

Section 9.18  Waiver of Jury Trial.  EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 9.19  Confirmation Order; Binding Effect.  Pursuant to the Confirmation
Order and the Plan of Reorganization on the Effective Date, this Agreement and
the other Loan Documents to which they are a party shall be contractually
binding upon the Administrative Agent and each of the Lender Parties (other than
the Canadian Lenders) as if they were executed by the Administrative Agent and
each of the Lender Parties (other than the Canadian Lenders) directly.

 

*     *     *

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

ACCURIDE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ACCURIDE CANADA INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES.,

 

as Lead Arranger

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------